Exhibit 10.1

 

EXECUTION VERSION

 

 

ACRE COMMERCIAL MORTGAGE 2014-FL2 LTD.,
as Issuer,

 

ACRE COMMERCIAL MORTGAGE 2014-FL2 LLC,
as Co-Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Advancing Agent,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator

 

INDENTURE

 

Dated as of August 15, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

 

DEFINITIONS

 

 

 

Section 1.1

Definitions

3

Section 1.2

Interest Calculation Convention

35

Section 1.3

Rounding Convention

35

 

 

 

ARTICLE 2

 

THE NOTES

 

 

 

Section 2.1

Forms Generally

35

Section 2.2

Forms of Notes and Certificate of Authentication

35

Section 2.3

Authorized Amount; Stated Maturity Date; and Denominations

37

Section 2.4

Execution, Authentication, Delivery and Dating

38

Section 2.5

Registration, Registration of Transfer and Exchange

38

Section 2.6

Mutilated, Defaced, Destroyed, Lost or Stolen Note

45

Section 2.7

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

46

Section 2.8

Persons Deemed Owners

50

Section 2.9

Cancellation

50

Section 2.10

Global Notes; Definitive Notes; Temporary Notes

50

Section 2.11

U.S. Tax Treatment of Notes and the Issuer

52

Section 2.12

Authenticating Agents

52

Section 2.13

Forced Sale on Failure to Comply with Restrictions

53

Section 2.14

No Gross Up

54

 

 

 

ARTICLE 3

 

CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS

 

 

 

Section 3.1

General Provisions

54

Section 3.2

Security for Notes

57

Section 3.3

Transfer of Collateral

58

 

 

 

ARTICLE 4

 

SATISFACTION AND DISCHARGE

 

 

 

Section 4.1

Satisfaction and Discharge of Indenture

66

 

i

--------------------------------------------------------------------------------


 

Section 4.2

Application of Amounts held in Trust

68

Section 4.3

Repayment of Amounts Held by Paying Agent

68

Section 4.4

Limitation on Obligation to Incur Company Administrative Expenses

68

 

 

 

ARTICLE 5

 

REMEDIES

 

 

 

Section 5.1

Events of Default

68

Section 5.2

Acceleration of Maturity; Rescission and Annulment

71

Section 5.3

Collection of Indebtedness and Suits for Enforcement by Trustee

72

Section 5.4

Remedies

75

Section 5.5

Preservation of Collateral

77

Section 5.6

Trustee May Enforce Claims Without Possession of Notes

78

Section 5.7

Application of Amounts Collected

78

Section 5.8

Limitation on Suits

78

Section 5.9

Unconditional Rights of Noteholders to Receive Principal and Interest

79

Section 5.10

Restoration of Rights and Remedies

79

Section 5.11

Rights and Remedies Cumulative

79

Section 5.12

Delay or Omission Not Waiver

80

Section 5.13

Control by the Controlling Class

80

Section 5.14

Waiver of Past Defaults

80

Section 5.15

Undertaking for Costs

81

Section 5.16

Waiver of Stay or Extension Laws

81

Section 5.17

Sale of Collateral

82

Section 5.18

Action on the Notes

82

 

 

 

ARTICLE 6

 

THE TRUSTEE AND NOTE ADMINISTRATOR

 

 

 

Section 6.1

Certain Duties and Responsibilities

83

Section 6.2

Notice of Default

85

Section 6.3

Certain Rights of Trustee and Note Administrator

85

Section 6.4

Not Responsible for Recitals or Issuance of Notes

87

Section 6.5

May Hold Notes

87

Section 6.6

Amounts Held in Trust

88

Section 6.7

Compensation and Reimbursement

88

Section 6.8

Corporate Trustee Required; Eligibility

89

Section 6.9

Resignation and Removal; Appointment of Successor

90

Section 6.10

Acceptance of Appointment by Successor

92

Section 6.11

Merger, Conversion, Consolidation or Succession to Business of Trustee and Note
Administrator

92

Section 6.12

Co-Trustees and Separate Trustee

93

Section 6.13

Direction to enter into the Servicing Agreement

94

Section 6.14

Representations and Warranties of the Trustee

94

 

ii

--------------------------------------------------------------------------------


 

Section 6.15

Representations and Warranties of the Note Administrator

95

Section 6.16

Requests for Consents

95

Section 6.17

Withholding

96

 

 

 

ARTICLE 7

 

COVENANTS

 

 

 

Section 7.1

Payment of Principal and Interest

96

Section 7.2

Maintenance of Office or Agency

97

Section 7.3

Amounts for Note Payments to be Held in Trust

97

Section 7.4

Existence of the Issuer and Co-Issuer

99

Section 7.5

Protection of Collateral

102

Section 7.6

Notice of Any Amendments

103

Section 7.7

Performance of Obligations

103

Section 7.8

Negative Covenants

104

Section 7.9

Statement as to Compliance

106

Section 7.10

Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms

107

Section 7.11

Successor Substituted

110

Section 7.12

No Other Business

110

Section 7.13

Reporting

110

Section 7.14

Calculation Agent

111

Section 7.15

REIT Status

112

Section 7.16

Permitted Subsidiaries

113

Section 7.17

Repurchase Requests

113

Section 7.18

Servicing of Mortgage Loans and Control of Servicing Decisions

114

Section 7.19

Purchase of Delayed Close Mortgage Assets After the Closing Date

114

 

 

 

ARTICLE 8

 

SUPPLEMENTAL INDENTURES

 

 

 

Section 8.1

Supplemental Indentures Without Consent of Securityholders

114

Section 8.2

Supplemental Indentures with Consent of Securityholders

117

Section 8.3

Execution of Supplemental Indentures

119

Section 8.4

Effect of Supplemental Indentures

120

Section 8.5

Reference in Notes to Supplemental Indentures

120

 

 

 

ARTICLE 9

 

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

 

 

Section 9.1

Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call Redemption

121

Section 9.2

Notice of Redemption

122

Section 9.3

Notice of Redemption or Maturity by the Issuer

123

 

iii

--------------------------------------------------------------------------------


 

Section 9.4

Notes Payable on Redemption Date

123

Section 9.5

Redemption From Unused Proceeds

124

 

 

 

ARTICLE 10

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

 

 

Section 10.1

Collection of Amounts; Custodial Account

124

Section 10.2

Unused Proceeds Account

125

Section 10.3

Payment Account

125

Section 10.4

Funded Companion Participation Acquisition Account

126

Section 10.5

Interest Advances

126

Section 10.6

Reports by Parties

129

Section 10.7

Reports; Accountings

130

Section 10.8

Release of Mortgage Assets; Release of Collateral

132

Section 10.9

Information Available Electronically

134

Section 10.10

Investor Q&A Forum; Investor Registry

136

Section 10.11

Certain Procedures

138

Section 10.12

Ownership of Accounts

139

 

 

 

ARTICLE 11

 

APPLICATION OF FUNDS

 

 

 

Section 11.1

Disbursements of Amounts from Payment Account

139

Section 11.2

Securities Accounts

144

 

 

 

ARTICLE 12

 

SALE OF MORTGAGE ASSETS; ACQUISITION OF RELATED FUNDED COMPANION PARTICIPATIONS;
FUTURE FUNDING ESTIMATES

 

 

 

Section 12.1

Sales of Mortgage Assets

145

Section 12.2

Acquisition of Related Funded Companion Participations and the Delayed Close
Mortgage Loan

147

Section 12.3

Ongoing Future Advance Estimates

147

 

 

 

ARTICLE 13

 

NOTEHOLDERS’ RELATIONS

 

 

 

Section 13.1

Subordination

150

Section 13.2

Standard of Conduct

152

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 14

 

MISCELLANEOUS

 

 

 

Section 14.1

Form of Documents Delivered to the Trustee and Note Administrator

152

Section 14.2

Acts of Securityholders

153

Section 14.3

Notices, etc., to the Trustee, the Note Administrator, the Issuer, the
Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Operating Advisor, the Preferred Share Paying Agent, the Placement Agents, the
Directing Holder and the Rating Agencies

154

Section 14.4

Notices to Noteholders; Waiver

157

Section 14.5

Effect of Headings and Table of Contents

158

Section 14.6

Successors and Assigns

158

Section 14.7

Severability

158

Section 14.8

Benefits of Indenture

158

Section 14.9

Governing Law

158

Section 14.10

Submission to Jurisdiction

158

Section 14.11

Counterparts

159

Section 14.12

Liability of Co-Issuers

159

Section 14.13

17g-5 Information

159

Section 14.14

Rating Agency Condition

161

Section 14.15

Patriot Act Compliance

161

 

 

 

ARTICLE 15

 

ASSIGNMENT OF THE MORTGAGE ASSET PURCHASE AGREEMENTS

 

 

 

Section 15.1

Assignment of Mortgage Asset Purchase Agreement

162

 

 

 

ARTICLE 16

 

ADVANCING AGENT

 

 

 

Section 16.1

Liability of the Advancing Agent

163

Section 16.2

Merger or Consolidation of the Advancing Agent

163

Section 16.3

Limitation on Liability of the Advancing Agent and Others

164

Section 16.4

Representations and Warranties of the Advancing Agent

164

Section 16.5

Resignation and Removal; Appointment of Successor

165

Section 16.6

Acceptance of Appointment by Successor Advancing Agent

167

Section 16.7

Removal and Replacement of Successor Advancing Agent

167

 

SCHEDULES

 

 

 

Schedule A

Schedule of Mortgage Assets

Schedule B

LIBOR

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Exhibit A-1

Form of Class A Note (Global Note)

Exhibit A-2

Form of Class A Note (Definitive Note)

Exhibit A-3

Form of Class A-S Note (Global Note)

Exhibit A-4

Form of Class A-S Note (Definitive Note)

Exhibit A-5

Form of Class B Note (Global Note)

Exhibit A-6

Form of Class B Note (Definitive Note)

Exhibit A-7

Form of Class C Note (Global Note)

Exhibit A-8

Form of Class C Note (Definitive Note)

Exhibit A-9

Form of Class D Note (Global Note)

Exhibit A-10

Form of Class D Note (Definitive Note)

Exhibit B-1

[Reserved.]

Exhibit B-2

Form of Class E Note (Definitive Note)

Exhibit B-3

Form of Class F Note (Definitive Note)

Exhibit C-1

Form of Transfer Certificate – Regulation S Global Note

Exhibit C-2

Form of Transfer Certificate – Rule 144A Global Note

Exhibit C-3

Form of Transfer Certificate – Definitive Note

Exhibit D

Form of Custodian Post-Closing Certification

Exhibit E

Form of Request for Release

Exhibit F

Form of NRSRO Certification

Exhibit G

Form of Note Administrator’s Monthly Report

Exhibit H-1

Form of Investor Certification (for Non-Borrower Affiliates)

Exhibit H-2

Form of Investor Certification (for Borrower Affiliates)

Exhibit I

Form of Online Market Data Provider Certification

 

vi

--------------------------------------------------------------------------------


 

INDENTURE, dated as of August 15, 2014, by and between ACRE COMMERCIAL MORTGAGE
2014-FL2 Ltd., an exempted company incorporated in the Cayman Islands with
limited liability (the “Issuer”), ACRE COMMERCIAL MORTGAGE 2014-FL2 LLC, a
limited liability company formed under the laws of Delaware (the “Co-Issuer”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, as
trustee (herein, together with its permitted successors and assigns in the
trusts hereunder, the “Trustee”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as note administrator, paying agent, calculation
agent, transfer agent, authentication agent and custodian (in all of the
foregoing capacities, together with its permitted successors and assigns, the
“Note Administrator”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as advancing agent (in such capacity, together with its
permitted successors and assigns in the trusts hereunder, the “Advancing
Agent”).

 

PRELIMINARY STATEMENT

 

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture. 
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties.  The Issuer, the Co-Issuer, the
Note Administrator, in all of its capacities hereunder, the Trustee and the
Advancing Agent are entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest of the related Companion Participation Holder therein):

 

(a)                                 (i) the Mortgage Assets that the Issuer has
purchased on the Closing Date and all payments thereon or with respect thereto,
and (ii) any Related Funded Companion Participation acquired by the Issuer after
the Closing Date in accordance with the terms of this Indenture, and all
payments thereon or with respect thereto, in each case, other than Retained
Interests under, and as defined in, the Mortgage Asset Purchase Agreement,

 

(b)                                 the Servicing Accounts, the Payment Account,
the Future Funding Reserve Account, the Unused Proceeds Account, the Funded
Companion Participation Acquisition Account, the Custodial Account and the
related security entitlements and all income from the investment of funds in any
of the foregoing at any time credited to any of the foregoing accounts,

 

(c)                                  the Eligible Investments,

 

--------------------------------------------------------------------------------


 

(d)                                 the rights of the Issuer under the Mortgage
Asset Purchase Agreement and the Servicing Agreement,

 

(e)                                  all amounts delivered to the Note
Administrator (or its bailee) (directly or through a securities intermediary),

 

(f)                                   all other investment property, instruments
and general intangibles in which the Issuer has an interest, other than the
Excepted Property,

 

(g)                                  the Issuer’s ownership interest in, and
rights to, all Permitted Subsidiaries, and

 

(h)                                 all proceeds with respect to the foregoing
clauses (a) through (g).

 

The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.” 
Such Grants are made to secure the Notes equally and ratably without prejudice,
priority or distinction between any Note and any other Note for any reason,
except as expressly provided in this Indenture (including, but not limited to,
the Priority of Payments) and to secure (i) the payment of all amounts due on
and in respect of the Notes in accordance with their terms, (ii) the payment of
all other sums payable under this Indenture and (iii) compliance with the
provisions of this Indenture, all as provided in this Indenture (together, the
“Secured Obligations”).  The foregoing Grant shall, for the purpose of
determining the property subject to the lien of this Indenture, be deemed to
include any securities and any investments granted by or on behalf of the Issuer
to the Trustee for the benefit of the Secured Parties, whether or not such
securities or such investments satisfy the criteria set forth in the definitions
of “Mortgage Asset” or “Eligible Investment,” as the case may be.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders.  Upon the occurrence and during the continuation of any Event
of Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

 

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1                                    Definitions

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms.  The word “including” and
its variations shall mean “including without limitation.”  Whenever any
reference is made to an amount the determination of which is governed by
Section 1.2 hereof, the provisions of Section 1.2 shall be applicable to such
determination or calculation, whether or not reference is specifically made to
Section 1.2, unless some other method of calculation or determination is
expressly specified in the particular provision. All references in this
Indenture to designated “Articles,” “Sections,” “Subsections” and other
subdivisions are to the designated Articles, Sections, Subsections and other
subdivisions of this Indenture as originally executed.  The words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section, Subsection or other
subdivision.

 

“17g-5 Information”:  The meaning specified in Section 14.3(j) hereof.

 

“17g-5 Information Provider”:  The meaning specified in Section 14.13(b) hereof.

 

“17g-5 Website”:  A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at www.ctslink.com, under
the “NRSRO” tab for this transaction.  Any change of the 17g-5 Website shall
only occur after notice has been delivered by the 17g-5 Information Provider to
the Issuer, the Note Administrator, the Trustee, the Operating Advisor, the
Placement Agents and the Rating Agencies, which notice shall set forth the date
of change and new location of the 17g-5 Website.

 

“1940 Act”:  Investment Company Act of 1940, as amended.

 

“Access Termination Notice”:  The meaning specified in the Future Funding
Agreement.

 

“Accepted Servicing Practices”:  The meaning specified in the Servicing
Agreement.

 

“Account”: Any of the Servicing Accounts, the Indenture Accounts and the
Preferred Share Distribution Account.

 

“Accountants’ Report”:  A report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer pursuant
to Section 3.1(q), which may be the firm of independent accountants that reviews
or performs procedures with respect to the financial reports prepared by the
Issuer or the Servicer.

 

3

--------------------------------------------------------------------------------


 

“Acquisition Criteria:” The following criteria that shall be satisfied with
respect to each Related Funded Companion Participation as of the related
acquisition date of such Related Funded Companion Participation:

 

(a)                                 the underlying Mortgage Loan is not a
Defaulted Mortgage Loan or a Specially Serviced Mortgage Loan;

 

(b)                                 upon acquisition, the Related Funded
Companion Participation will not be an Impaired Mortgage Asset;

 

(c)                                  no Event of Default has occurred and is
continuing;

 

(d)                                 the requirements set forth in
Section 12.2(d) regarding the representations and warranties with respect to
such Related Funded Companion Participation and the related Mortgaged Property
have been met (subject to such exceptions as are reasonably acceptable to the
Special Servicer taking into consideration the exceptions taken by the Seller in
connection with the related Pari Passu Participation);

 

(e)                                  no Control Shift Event with respect to the
Class E Notes has occurred and is continuing; and

 

(f)                                   the acquisition of such Related Funded
Companion Participation will be at a price no greater than the outstanding
principal balance of such Related Funded Companion Participation.

 

“ACRC Holder”:  ACRC 2014-FL2 Holder LLC, a Delaware limited liability company.

 

“ACRC Lender”: ACRC Lender LLC, a Delaware limited liability company.

 

“ACRE”: ARES Commercial Real Estate Corporation, a Maryland corporation.

 

“Act” or “Act of Securityholders”:  The meaning specified in Section 14.2
hereof.

 

“Advance Rate”:  The meaning specified in the Servicing Agreement.

 

“Advancing Agent”:  Wells Fargo Bank, National Association, solely in its
capacity as advancing agent hereunder, unless a successor Person shall have
become the Advancing Agent pursuant to the applicable provisions of this
Indenture, and thereafter “Advancing Agent” shall mean such successor Person.

 

“Affiliate” or “Affiliated”:  With respect to a Person, (i) any other Person
who, directly or indirectly, is in control of, or controlled by, or is under
common control with, such Person or (ii) any other Person who is a director,
Officer or employee (a) of such Person, (b) of any subsidiary or parent company
of such Person or (c) of any Person described in clause (i) above.  For the
purposes of this definition, control of a Person shall mean the power, direct or
indirect, (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management and policies

 

4

--------------------------------------------------------------------------------


 

of such Person whether by contract or otherwise; provided that neither the
Company Administrator nor any other company, corporation or Person to which the
Company Administrator provides directors and/or administrative services and/or
acts as share trustee shall be an Affiliate of the Issuer or Co-Issuer.  The
Note Administrator, the Servicer and Trustee may rely on certifications of any
Holder or party hereto regarding such Person’s affiliations.

 

“Agent Members”:  Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

 

“Aggregate Outstanding Amount”:  With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination.  The
Aggregate Outstanding Amount of the Class C Notes, the Class D Notes, the
Class E Notes and the Class F Notes will be increased by the amount of any
Deferred Interest on such Classes.

 

“Aggregate Outstanding Portfolio Balance”: On any Measurement Date, the sum of
(without duplication) (i) the aggregate Principal Balance of the Mortgage
Assets, (ii) the aggregate Principal Balance of all Principal Proceeds held as
Cash and Eligible Investments and (iii) all Cash and Eligible Investments held
in the Funded Companion Participation Acquisition Account and the Unused
Proceeds Account.

 

“Aggregate Principal Balance”: When used with respect to any Mortgage Assets as
of any date of determination, the sum of the Principal Balances on such date of
determination of all such Mortgage Assets.

 

“Appraisal”:  The meaning specified in the Servicing Agreement.

 

“Appraisal Reduction Amount”:  The meaning specified in the Servicing Agreement.

 

“Article 15 Agreement”:  The meaning specified in Section 15.1(a) hereof.

 

“Asset Documents”:  The indenture, loan agreement, note, mortgage, intercreditor
agreement, participation agreement, co-lender agreement or other agreement
pursuant to which a Mortgage Asset or Mortgage Loan has been issued or created
and each other agreement that governs the terms of or secures the obligations
represented by such Mortgage Asset or Mortgage Loan or of which holders of such
Mortgage Asset or Mortgage Loan are the beneficiaries.

 

“Auction Call Redemption”:  The meaning specified in Section 9.1(d) hereof.

 

“Authenticating Agent”:  With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.

 

“Authorized Officer”:  With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer.  With respect to the Servicer, a “Responsible Officer” of
the Servicer as set forth in the Servicing Agreement.  With

 

5

--------------------------------------------------------------------------------


 

respect to the Note Administrator or the Trustee or any other bank or trust
company acting as trustee of an express trust, a Trust Officer.  Each party may
receive and accept a certification of the authority of any other party as
conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2013 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules 2008 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules 2008 of the Cayman Islands, each as amended
from time to time.

 

“Board of Directors”:  With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

 

“Board Resolution”:  With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

 

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the State of California,
in the State of North Carolina, in the State of Georgia or the location of the
Corporate Trust Office of the Note Administrator or the Trustee in the State of
Delaware, or (iii) days when the New York Stock Exchange or the Federal Reserve
Bank of New York are closed.

 

“Calculation Agent”:  The meaning specified in Section 7.14(a) hereof.

 

“Cash”:  Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

“Certificate of Authentication”:  The meaning specified in Section 2.1 hereof.

 

“Certificated Security”:  A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

 

“Class”:  The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes or the Class F Notes, as applicable.

 

“Class A Defaulted Interest Amount”:  With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

 

“Class A Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of
(i) the Aggregate

 

6

--------------------------------------------------------------------------------


 

Outstanding Amount of the Class A Notes on the first day of the related Interest
Accrual Period, (ii) the actual number of days in such Interest Accrual Period
divided by 360 and (iii) the Class A Rate.

 

“Class A Notes”:  The Class A First Priority Secured Floating Rate Notes, Due
August 2031, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class A Rate”:  With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in September 2019, 1.00%, and (ii) with respect to
each Payment Date (and related Interest Accrual Period) on and after the Payment
Date in September 2019, 1.25%.

 

“Class A-S Defaulted Interest Amount”:  With respect to the Class A-S Notes as
of each Payment Date, the accrued and unpaid amount due to Holders of the
Class A-S Notes on account of any shortfalls in the payment of the Class A-S
Interest Distribution Amount with respect to any preceding Payment Date or
Payment Dates, together with interest accrued thereon (to the extent lawful).

 

“Class A-S Interest Distribution Amount”:  On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A-S Rate.

 

“Class A-S Notes”:  The Class A-S Second Priority Secured Floating Rate Notes
due August 2031, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

 

“Class A-S Rate”:  With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in September 2019, 1.45%, and (ii) with respect to
each Payment Date (and related Interest Accrual Period) on and after the Payment
Date in September 2019, 1.95%.

 

“Class B Defaulted Interest Amount”:  With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

 

“Class B Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class B Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class B Rate.

 

7

--------------------------------------------------------------------------------


 

“Class B Notes”:  The Class B Third Priority Secured Floating Rate Notes due
August 2031, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class B Rate”:  With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in September 2019, 2.05%, and (ii) with respect to
each Payment Date (and related Interest Accrual Period) on and after the Payment
Date in September 2019, 2.55%.

 

“Class C Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes and
Class B Notes are outstanding, with respect to the Class C Notes as of each
Payment Date, the accrued and unpaid amount due to Holders of the Class C Notes
on account of any shortfalls in the payment of the Class C Interest Distribution
Amount with respect to any preceding Payment Date or Payment Dates, together
with interest accrued thereon (to the extent lawful).

 

“Class C Deferred Interest Amount”:  So long as any Class A Notes, Class A-S
Notes or Class B Notes are Outstanding, any interest due on the Class C Notes
that is not paid as a result of the operation of the Priority of Payments on any
Payment Date.

 

“Class C Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class C Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class C Rate.

 

“Class C Notes”:  The Class C Fourth Priority Secured Floating Rate Notes due
August 2031, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class C Rate”:  With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in September 2019, 2.50%, and (ii) with respect to
each Payment Date (and related Interest Accrual Period) on and after the Payment
Date in September 2019, 3.00%.

 

“Class D Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes,
Class B Notes and Class C Notes are outstanding, with respect to the Class D
Notes as of each Payment Date, the accrued and unpaid amount due to Holders of
the Class D Notes on account of any shortfalls in the payment of the Class D
Interest Distribution Amount with respect to any preceding Payment Date or
Payment Dates, together with interest accrued thereon (to the extent lawful).

 

“Class D Deferred Interest Amount”:  So long as any Class A Notes, Class A-S
Notes, Class B Notes or Class C Notes are Outstanding, any interest due on the
Class D Notes that is not paid as a result of the operation of the Priority of
Payments on any Payment Date.

 

8

--------------------------------------------------------------------------------


 

“Class D Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class D Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class D Rate.

 

“Class D Notes”:  The Class D Fifth Priority Secured Floating Rate Notes due
August 2031, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class D Rate”:  With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in September 2019, 3.40%, and (ii) with respect to
each Payment Date (and related Interest Accrual Period) on and after the Payment
Date in September 2019, 3.90%.

 

“Class E Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes and Class D Notes are outstanding, with respect to
the Class E Notes as of each Payment Date, the accrued and unpaid amount due to
Holders of the Class E Notes on account of any shortfalls in the payment of the
Class E Interest Distribution Amount with respect to any preceding Payment Date
or Payment Dates, together with interest accrued thereon (to the extent lawful).

 

“Class E Deferred Interest Amount”:  So long as any Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes or Class D Notes are Outstanding, any
interest due on the Class E Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date.

 

“Class E Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class E Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class E Rate.

 

“Class E Notes”:  The Class E Sixth Priority Secured Floating Rate Notes due
August 2031, issued by the Issuer pursuant to this Indenture.

 

“Class E Rate”:  With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 4.75%.

 

“Class F Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes and Class E Notes are outstanding,
with respect to the Class F Notes as of each Payment Date, the accrued and
unpaid amount due to Holders of the Class F Notes on account of any shortfalls
in the payment of the Class F Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

 

9

--------------------------------------------------------------------------------


 

“Class F Deferred Interest Amount”:  So long as any Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes are
Outstanding, any interest due on the Class F Notes that is not paid as a result
of the operation of the Priority of Payments on any Payment Date.

 

“Class F Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class F Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class F Rate.

 

“Class F Notes”:  The Class F Seventh Priority Secured Floating Rate Notes due
August 2031, issued by the Issuer pursuant to this Indenture.

 

“Class F Rate”:  With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 6.00%.

 

“Clean-up Call”:  The meaning specified in Section 9.1 hereof.

 

“Clean-up Call Date”:  The meaning specified in Section 9.1 hereof.

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

 

“Closing Date”:  August 15, 2014.

 

“Closing Date Mortgage Assets”:  The Mortgage Assets acquired by the Issuer on
the Closing Date, which are listed on Schedule A attached hereto.

 

“Code”:  The United States Internal Revenue Code of 1986, as amended.

 

“Co-Issuer”:  ACRE Commercial Mortgage 2014-FL2 LLC, a limited liability company
formed under the laws of the State of Delaware, until a successor Person shall
have become the Co-Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Co-Issuer” shall mean such successor Person.

 

“Co-Issuers”:  The Issuer and the Co-Issuer.

 

“Collateral”:  The meaning specified in the first paragraph of the Granting
Clause of this Indenture.

 

“Collection Account”:  The meaning specified in the Servicing Agreement.

 

10

--------------------------------------------------------------------------------


 

“Committed Warehouse Line”:  The meaning specified in the Servicing Agreement.

 

“Companion Participation Holder”:  The holder of any Unfunded Future Funding
Participation.

 

“Company Administration Agreement”:  The administration agreement, dated on or
about the Closing Date, by and between the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

 

“Company Administrative Expenses”:  All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted Subsidiary (including legal fees and expenses) to (i) the Note
Administrator and the Trustee pursuant to this Indenture or any co-trustee
appointed pursuant to Section 6.7 hereof (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement (including amounts
payable by the Issuer as indemnification pursuant to the Company Administration
Agreement) and to provide for the costs of liquidating the Issuer following
redemption of the Notes, (iii) the LLC Managers (including indemnification),
(iv) the independent accountants, agents and counsel of the Issuer for
reasonable fees and expenses (including amounts payable in connection with the
preparation of tax forms on behalf of the Issuer and the Co-Issuer), and any
registered office and government filing fees, in each case, payable in the order
in which invoices are received by the Issuer, (v) the Rating Agencies for fees
and expenses in connection with any rating (including the annual fee payable
with respect to the monitoring of any rating) of the Notes, including fees and
expenses due or accrued in connection with any credit assessment or rating of
the Mortgage Assets, (vi) the Advancing Agent or other Persons as
indemnification pursuant Section 16.3, (vii) the Servicer, the Special Servicer
or the Operating Advisor as indemnification or reimbursement of expenses
pursuant to the Servicing Agreement, (viii) the CREFC® Intellectual Property
Royalty License Fee, (ix) the Preferred Share Paying Agent and the Share
Registrar pursuant to the Preferred Share Paying Agency Agreement (including
amounts payable as indemnification), (x) any other Person in respect of any
governmental fee, charge or tax (including any FATCA compliance costs) in
relation to the Issuer or the Co-Issuer (in each case as certified by an
Authorized Officer of the Issuer or the Co-Issuer to the Note Administrator), in
each case, payable in the order in which invoices are received by the Issuer,
and (xi)  any other Person in respect of any other fees or expenses (including
indemnifications) permitted under this Indenture (including, without limitation,
any costs or expenses incurred in connection with certain modeling systems and
services) and the documents delivered pursuant to or in connection with this
Indenture and the Notes and any amendment or other modification of any such
documentation, in each case unless expressly prohibited under this Indenture
(including, without limitation, the payment of all transaction fees and all
legal and other fees and expenses required in connection with the purchase of
any Mortgage Assets or any other transaction authorized by this Indenture), in
each case, payable in the order in which invoices are received by the Issuer;
provided that Company Administrative Expenses shall not include amounts payable
in respect of the Notes.

 

“Company Administrator”:  MaplesFS Limited, a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the Company
Administration

 

11

--------------------------------------------------------------------------------


 

Agreement, unless a successor Person shall have become administrator pursuant to
the Company Administration Agreement, and thereafter, Company Administrator
shall mean such successor Person.

 

“Consultation Termination Event”:  The meaning specified in the Servicing
Agreement.

 

“Control Shift Event”:  The meaning specified in the Servicing Agreement.

 

“Controlling Class”:  The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as any Class A-S Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding and then the Class F Notes, so long as any Class F Notes are
Outstanding.

 

“Corporate Trust Office”:  The designated corporate trust office of (1) the Note
Administrator, currently located at: (a) (i) with respect to the delivery of
Asset Documents, at 1055 10th Avenue SE, Minneapolis, Minnesota, 55414 and
(ii) with respect to the delivery of Note transfers and surrenders, at Sixth
Street and Marquette Avenue, Minneapolis, Minnesota 55479-0113; and (b) for all
other purposes, at 9062 Old Annapolis Road, Columbia, Maryland 21045, Attention:
Corporate Trust Services (CMBS), ACRE Commercial Mortgage 2014-FL2 Ltd.,
telecopy number (410) 715-2380, and (2) the Trustee, at 1100 North Market
Street, Wilmington, Delaware 19890, Attention: Trust Administration-ACRE
2014-FL2, or such other address as the Note Administrator or Trustee, as
applicable, may designate from time to time by notice to the Noteholders, the
Holder of the Preferred Shares, the 17g-5 Information Provider and the parties
hereto.

 

“Credit Enhancement Level”:  With respect to any Class of Notes, the fraction,
expressed as a percentage, where the numerator is the Aggregate Outstanding
Amount (excluding Deferred Interest) of each Class of Notes that is subordinate
to such Class of Notes including the aggregate notional amount of the Preferred
Shares and the denominator is the Aggregate Outstanding Amount (excluding
Deferred Interest) of all Classes of Notes plus the aggregate notional amount of
the Preferred Shares.

 

“CREFC® Intellectual Property Royalty License Fee” means with respect to each
Mortgage Asset and for any Payment Date, an amount accrued during the related
Interest Accrual Period at the CREFC® Intellectual Property Royalty License Fee
Rate on the Principal Balance of such Mortgage Asset as of the close of business
on the Determination Date in such Interest Period.  Such amounts shall be
computed for the same period and on the same interest accrual basis respecting
which any related interest payment due or deemed due on the related Mortgage
Asset is computed and shall be prorated for partial periods.

 

“CREFC® Intellectual Property Royalty License Fee Rate” means, with respect to
each Mortgage Asset, a rate equal to 0.0005% per annum.

 

“Custodial Account”:  An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.

 

12

--------------------------------------------------------------------------------


 

“Custodian”:  The meaning specified in Section 3.3(a) hereof.

 

“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.

 

“Defaulted Interest Amount”:  The Class A Defaulted Interest Amount, the
Class A-S Defaulted Interest Amount, the Class B Defaulted Interest Amount, the
Class C Defaulted Interest Amount, the Class D Defaulted Interest Amount, the
Class E Defaulted Interest Amount and/or the Class F Defaulted Interest Amount
as the context requires.

 

“Defaulted Mortgage Asset”: Any Mortgage Asset for which the related Mortgage
Loan is a Defaulted Mortgage Loan.

 

“Defaulted Mortgage Loan”:  Any Mortgage Loan as to which there has occurred and
is continuing for more than sixty (60) days either: (x) a payment default (after
giving effect to any applicable grace period but without giving effect to any
waiver); or (y) a material non-monetary event of default that is known to the
Special Servicer and has occurred and is continuing (after giving effect to any
applicable grace period but without giving effect to any waiver).

 

“Deferred Interest”:  The meaning specified in Section 2.7(a).

 

“Deferred Interest Notes”: The Class C Notes, the Class D Notes, the Class E
Notes and the Class F Notes.

 

“Definitive Notes”:  The meaning specified in Section 2.2(b) hereof.

 

“Delayed Close Mortgage Asset”:  The Mortgage Asset identified on Schedule A
attached hereto as “One Financial Plaza”.

 

“Depository” or “DTC”:  The Depository Trust Company, its nominees, and their
respective successors.

 

“Determination Date”:  The 11th day of each month or, if such date is not a
Business Day, the next succeeding Business Day, commencing on the Determination
Date in September 2014.

 

“Directing Holder”:  The holder (or appointed representative) of a majority of
the most subordinate of (1) the Preferred Shares, (2) the Class F Notes, and
(3) the Class E Notes, in each case, as to which a Control Shift Event has not
occurred (or has occurred but is no longer continuing).  The initial Directing
Holder will be ACRC Holder.

 

“Disqualified Transferee”:  The meaning specified in Section 2.5(l) hereof.

 

“Dissolution Expenses”:  The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Issuer, based in part on expenses incurred by the Trustee and Note Administrator
and reported to the Servicer.

 

13

--------------------------------------------------------------------------------


 

“Dollar,” “U.S. $” or “$”:  A U.S. dollar or other equivalent unit in Cash.

 

“Due Period”:  With respect to any Payment Date, the period commencing on the
day immediately succeeding the second preceding Determination Date (or
commencing on the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.

 

“Eligible Account”:  Means:

 

(a)                                 an account maintained with a federal or
state chartered depository institution or trust company or an account or
accounts maintained with the Note Administrator that has, in each case, either
(1) a long-term unsecured debt rating at least equal to (a) “A2” by Moody’s and
(b) “A” by DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by
any other two NRSROs), and (2) a short-term unsecured debt rating at least equal
to (y) “P-1” by Moody’s and (z) “R-1(middle)” by DBRS (or, if not rated by DBRS,
an equivalent (or higher) rating by any other two NRSROs);

 

(b)                                 a segregated trust account maintained with
the trust department of a federal or state chartered depository institution or
trust company acting in its fiduciary capacity; provided that (i) any such
institution or trust company has a long-term unsecured debt rating of at least
“A2” by Moody’s and a short-term unsecured debt rating of at least “P-1” by
Moody’s, (ii) a capital surplus of at least U.S.$200,000,000 and (iii) any such
account is subject to fiduciary funds on deposit regulations (or internal
guidelines) substantially similar to 12 C.F. R. § 9.10(b); or

 

(c)                                  any other account approved by the Rating
Agencies.

 

“Eligible Investments”:  Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:

 

(i)                                     direct obligations of, and obligations
the timely payment of principal of and interest on which is fully and expressly
guaranteed by, the United States, or any agency or instrumentality of the United
States, the obligations of which are expressly backed by the full faith and
credit of the United States;

 

(ii)                                  demand and time deposits in, certificates
of deposit of, bankers’ acceptances issued by, or federal funds sold by, any
depository institution or trust company incorporated under the laws of the
United States or any state thereof or the District of Columbia (including the
Note Administrator or the commercial department of any successor Note
Administrator, as the case may be; provided that such successor otherwise meets
the criteria specified herein) and subject to supervision and examination by
federal and/or state banking authorities so long as the commercial paper and/or
the debt obligations of such depositary institution or trust company (or, in the
case of the principal depositary institution in a holding company system, the
commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for

 

14

--------------------------------------------------------------------------------


 

such investment have (1) a long-term unsecured debt rating (a) not less than
“Aa3” by Moody’s and (b) in the highest long-term unsecured debt rating by DBRS
(or, if not rated by DBRS and Moody’s, an equivalent (or higher) rating by any
other two NRSROs), and (2) a short-term unsecured debt rating (y) not less than
“P-1” by Moody’s and (z) in the highest short-term unsecured debt rating by DBRS
(or, if not rated by DBRS and Moody’s, an equivalent (or higher) rating by any
other two NRSROs);

 

(iii)                               unleveraged repurchase or forward purchase
obligations with respect to (a) any security described in clause (i) above or
(b) any other security issued or guaranteed by an agency or instrumentality of
the United States of America, in either case entered into with a depository
institution or trust company (acting as principal) described in clause
(ii) above (including the Note Administrator or the commercial department of any
successor Note Administrator, as the case may be; provided that such Person
otherwise meets the criteria specified herein) or entered into with a
corporation (acting as principal) whose (1) long-term unsecured debt rating
(a) not less than “Aa3” by Moody’s and (b) in the highest long-term unsecured
debt rating by DBRS (or, if not rated by DBRS and Moody’s, an equivalent (or
higher) rating by any other two NRSROs), and (2) short-term unsecured debt
rating (y) not less than “P-1” by Moody’s and (z) in the highest short-term
unsecured debt rating by DBRS (or, if not rated by DBRS and Moody’s, an
equivalent (or higher) rating by any other two NRSROs);

 

(iv)                              commercial paper or other similar short-term
obligations (including that of the Note Administrator or the commercial
department of any successor Note Administrator, as the case may be, or any
affiliate thereof; provided that such Person otherwise meets the criteria
specified herein) having at the time of such investment a short-term unsecured
debt rating (a) not less than “P-1” by Moody’s and (b) the highest short-term
unsecured debt rating by DBRS (or, if not rated by DBRS and Moody’s, an
equivalent (or higher) rating by any other two NRSROs); provided, further, that
the issuer thereof must also have at the time of such investment a senior
long-term unsecured debt rating of (y) not less than “Aa3” by Moody’s and
(z) the highest long-term unsecured debt rating by DBRS (or, if not rated by
DBRS and Moody’s, an equivalent (or higher) rating by any other two NRSROs); and

 

(v)                                 the Wells Fargo Advantage Heritage Money
Market Fund, or any other money market fund (including those managed or advised
by the Note Administrator or its Affiliates) that maintain a constant asset
value and that are rated by Moody’s and DBRS in its respective highest money
market funds ratings category.

 

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; and provided, further, that (a) Eligible
Investments shall not have a maturity in excess of 365 days and shall have a
fixed principal amount due at maturity that cannot vary or change, (b) Eligible
Investments acquired with funds in the Payment Account shall include only

 

15

--------------------------------------------------------------------------------


 

such obligations or securities that mature no later than the Business Day prior
to the next Payment Date succeeding the acquisition of such obligations or
securities, (c) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (d) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary (unless
the Issuer has previously received an opinion of Cadwalader, Wickersham & Taft
LLP, Proskauer Rose LLP or another nationally recognized tax counsel experienced
in such matters opining that the Issuer will be treated as a foreign corporation
not engaged in a trade or business in the United States for U.S. federal income
tax purposes, in which case the investment will not cause the Issuer to be
treated as a foreign corporation engaged in a trade or business in the United
States for U.S. federal income tax purposes), (e) Eligible Investments shall not
be subject to deduction or withholding for or on account of any withholding or
similar tax (other than any taxes imposed pursuant to FATCA), unless the payor
is required to make “gross up” payments that ensure that the net amount actually
received by the Issuer (free and clear of taxes, whether assessed against such
obligor or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding been required, (f) Eligible
Investments shall not be purchased for a price in excess of par;
(g) notwithstanding the minimum unsecured debt rating requirements set forth in
clauses (ii), (iii), (iv) or (v) above, Eligible Investments with maturities of
30 days or less shall only require short-term unsecured debt ratings and shall
not require long-term unsecured debt ratings; and (h) Eligible Investments shall
not include margin stock.

 

“Entitlement Order”:  The meaning specified in Section 8-102(a)(8) of the UCC.

 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“Euroclear”:  Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Event of Default”:  The meaning specified in Section 5.1 hereof.

 

“Excepted Property”:  (i) The U.S.$250 proceeds of share capital contributed by
ACRC Holder as the holder of the ordinary shares of the Issuer, the U.S.$250
representing a profit fee to the Issuer, and, in each case, any interest earned
thereon and the bank account in which such amounts are held and (ii) the
Preferred Share Distribution Account and all of the funds and other property
from time to time deposited in or credited to the Preferred Share Distribution
Account.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

 

“Expense Year”:  Each 12-month period commencing on the Business Day following
the Payment Date occurring in January and ending on the Payment Date occurring
in the following December.

 

“FATCA”:  Sections 1471 through 1474 of the Code, the treasury regulations
promulgated thereunder, and any related provisions of law, court decisions,
administrative guidance or agreements with any taxing authority (or laws
thereof) in respect thereof.

 

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

 

16

--------------------------------------------------------------------------------


 

“Financing Statements”:  Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.

 

“Four Month Future Advance Estimate”:  The meaning specified in the Servicing
Agreement.

 

“Funded Companion Participation Acquisition Account”:  The account established
by the Note Administrator pursuant to Section 10.4 hereof.

 

“Future Funding Agreement”:  The meaning specified in the Servicing Agreement.

 

“Future Funding Account Control Agreement”:  Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among ACRC Lender, the Trustee, as secured party, the Note Administrator and an
account bank, as the same may be amended, supplemented or replaced from time to
time.

 

“Future Funding Indemnitor”: ACRC Lender, and its successors in interest.

 

“Future Funding Reserve Account”:  The meaning specified in the Servicing
Agreement.

 

“GAAP”:  The meaning specified in Section 6.3(k) hereof.

 

“General Intangible”:  The meaning specified in Section 9-102(a)(42) of the UCC.

 

“Global Notes”:  The Rule 144A Global Notes and the Regulation S Global Notes.

 

“Governing Documents”:  With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and certain resolutions of its
Board of Directors and (ii) all other Persons, the articles of incorporation,
certificate of incorporation, by-laws, certificate of limited partnership,
limited partnership agreement, limited liability company agreement, certificate
of formation, articles of association and similar charter documents, as
applicable to any such Person.

 

“Government Items”:  A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

 

“Grant”:  To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm.  A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral

 

17

--------------------------------------------------------------------------------


 

(or any other security or instrument), and all other amounts payable thereunder,
to give and receive notices and other communications, to make waivers or other
agreements, to exercise all rights and options, to bring Proceedings in the name
of the granting party or otherwise, and generally to do and receive anything
that the granting party is or may be entitled to do or receive thereunder or
with respect thereto.

 

“Holder” or “Securityholder”:  With respect to any Note, the Person in whose
name such Note is registered in the Notes Register.  With respect to any
Preferred Share, the Person in whose name such Preferred Share is registered in
the register maintained by the Share Registrar.

 

“IAI”:  An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”

 

“Impaired Mortgage Asset”:  The meaning specified in the Servicing Agreement.

 

“Indemnification Agreements”:  Collectively, (1) the indemnification agreement
dated as of August 1, 2014, by and among the Issuer, the Co-Issuer, the
Placement Agents and the Note Administrator, (2) the indemnification agreement
dated as of August 1, 2014, by and among the Issuer, the Co-Issuer the Placement
Agents and the Trustee, (3) the indemnification agreement dated as of August 1,
2014, by and among the Issuer, the Co-Issuer the Placement Agents and the
Operating Advisor, and (4) the indemnification agreement dated as of August 1,
2014, by and among the Issuer, the Co-Issuer the Placement Agents and the
Servicer.

 

“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Indenture Accounts”:  The Payment Account, the Funded Companion Participation
Acquisition Account and the Custodial Account.

 

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. 
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.

 

18

--------------------------------------------------------------------------------


 

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”:  With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) each successive Payment Date, the period from and
including the 15th day of the month preceding the month in which such Payment
Date occurs and ending on and including the 14th day of the month in which such
Payment Date occurs.

 

“Interest Advance”:  The meaning specified in Section 10.5(a) hereof.

 

“Interest Distribution Amount”:  Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, Class D Interest
Distribution Amount, Class E Interest Distribution Amount, and the Class F
Interest Distribution Amount.

 

“Interest Proceeds”:  With respect to any Payment Date, (A) the sum (without
duplication) of:

 

(1) all Cash payments of interest (including any deferred interest and any
amount representing the accreted portion of a discount from the face amount of a
Mortgage Asset or an Eligible Investment) or other distributions (excluding
Principal Proceeds) received during the related Due Period on all Mortgage
Assets (net of any fees and other compensation and reimbursement of expenses and
Servicing Advances and interest thereon (but not net of amounts payable pursuant
to any indemnification provisions) to which the Servicer, the Special Servicer
or the Operating Advisor are entitled to pursuant to the terms of the Servicing
Agreement) and Eligible Investments, including the accrued interest received in
connection with a sale of such Mortgage Assets or Eligible Investments but
excluding any (i) origination fees, (ii) exit fees, (iii) extension fees,
(iv) make whole premiums, (v) yield maintenance or prepayment premiums, and
(vi) interest amount paid in excess of the stated interest amount of a Mortgage
Asset (other than default interest) received during the related Due Period; 
each of which will be retained by the Seller and will not be assigned to the
Issuer,

 

(2) all amendment, modification, waiver and late payment fees, and default
interest received by the Issuer during such Due Period in connection with such
Mortgage Assets and Eligible Investments (net of any amounts thereof payable to
the Servicer or the Special Servicer pursuant to the terms of the Servicing
Agreement),

 

(3) Interest Advances, if any, advanced by the Advancing Agent with respect to
such Payment Date,

 

(4) all accrued original issue discount on Eligible Investments,

 

(5) any interest payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

 

(6) all payments of principal on Eligible Investments purchased with any other
Interest Proceeds,

 

19

--------------------------------------------------------------------------------


 

(7) Cash and Eligible Investments contributed by ACRC Holder pursuant to
Section 12.1(f), as Holder of 100% of the Preferred Shares and designated as
“Interest Proceeds” by ACRC Holder, and

 

(8) any excess proceeds received in respect of a Mortgage Asset to the extent
such proceeds are reported by the Servicer as “Interest Proceeds”, based on
designation as such by the Special Servicer in its sole discretion, in the
related CREFC® report delivered to the Paying Agent under the Servicing
Agreement; provided that Interest Proceeds will in no event include any payment
or proceeds specifically defined as “Principal Proceeds” in the definition
thereof,

 

minus (B) the aggregate amount of any Nonrecoverable Interest Advances that were
previously reimbursed to the Advancing Agent.

 

“Interest Shortfall”:  The meaning set forth in Section 10.5(a) hereof.

 

“Investor Certification”:  A certificate, substantially in the form of
Exhibit H-1 or Exhibit H-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective purchaser of a Note or a Preferred Share and
that either (a) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Mortgage Loan, or (b) such Person
is an agent or Affiliate of, or an investment advisor to, any borrower under a
Mortgage Loan.  The Investor Certification may be submitted electronically by
means of the Note Administrator’s Website.

 

“Issuer”:  ACRE Commercial Mortgage 2014-FL2 Ltd., an exempted company
incorporated under the laws of the Cayman Islands with limited liability, until
a successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

“Issuer Order” and “Issuer Request”:  A written order or request (which may be
in the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Special Servicer on behalf of the Issuer.

 

“Junior Notes”:  The Class E Notes and the Class F Notes.

 

“LIBOR”:  The meaning set forth in Schedule B attached hereto.

 

“LIBOR Determination Date”:  The meaning set forth in Schedule B attached
hereto.

 

“Liquidation Fee”:  The meaning specified in the Servicing Agreement.

 

“LLC Managers”:  The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

 

“London Banking Day”:  The meaning set forth in Schedule B attached hereto.

 

20

--------------------------------------------------------------------------------

 


 

“Loss Value Payment”:  A Cash payment made to the Issuer by the Seller in
connection with a Material Breach of a representation or warranty with respect
to any Mortgage Asset pursuant to the Mortgage Asset Purchase Agreement in an
amount that the Special Servicer on behalf of the Issuer, subject to the consent
of a majority of the holders of each Class of Notes (excluding any Note held by
the Seller or any of its Affiliates), determines is sufficient to compensate the
Issuer for such Material Breach of representation or warranty, which Loss Value
Payment will be deemed to cure such Material Breach.

 

“Majority”:  With respect to (i) any Class of Notes, the Holders of more than
50% of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.

 

“Material Breach”:  With respect to each Mortgage Asset, the meaning specified
in the Mortgage Asset Purchase Agreement.

 

“Material Document Defect”:  With respect to each Mortgage Asset, the meaning
specified in the Mortgage Asset Purchase Agreement.

 

“Maturity”:  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

 

“Measurement Date”:  Any of the following: (a) the Closing Date, (b) the date of
acquisition or disposition of any Mortgage Asset, (c) any date on which any
Mortgage Asset becomes a Defaulted Mortgage Asset, (d) each Determination Date
and (e) with reasonable notice to the Issuer and the Note Administrator, any
other Business Day that the Rating Agencies or the Holders of at least 66-2/3%
of the aggregate outstanding principal amount of any Class of Notes requests be
a “Measurement Date”; provided, that if any such date would otherwise fall on a
day that is not a Business Day, the relevant Measurement Date will be the
immediately preceding Business Day.

 

“Minnesota Collateral”:  The meaning specified in Section 3.3(a)(v) hereof.

 

“Modified Mortgage Asset”:  The meaning specified in the Servicing Agreement.

 

“Modified Mortgage Loan”: The meaning specified in the Servicing Agreement.

 

“Monthly Operating Advisor Fee”: The meaning specified in the Servicing
Agreement.

 

“Monthly Report”:  The meaning specified in Section 10.7(a) hereof.

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors in interest.

 

“Mortgage Assets”:  (i) The mortgage assets acquired by the Issuer on the
Closing Date and listed on Schedule A attached hereto, which includes any Whole
Loan and any Owned Participation, as applicable and as the context may require
(including the Delayed Close

 

21

--------------------------------------------------------------------------------


 

Mortgage Asset, if acquired by the Issuer), and (ii) any Related Funded
Companion Participation acquired by the Issuer after the Closing Date in
accordance with the terms of this Indenture.

 

“Mortgage Asset File”: The meaning set forth in Section 3.3(e) hereof.

 

“Mortgage Asset Purchase Agreement”: The mortgage asset purchase agreement
entered into between the Issuer and ACRC Lender on or about the Closing Date, as
amended from time to time, which agreement is assigned to the Trustee on behalf
of the Issuer pursuant to this Indenture.

 

“Mortgage Loan”:  Any Whole Loan or Pari Passu Participated Mortgage Loan, as
applicable and as the context may require.

 

“Mortgaged Property”:  With respect to any Mortgage Loan, the commercial
mortgage property or properties securing such Mortgage Loan.

 

“No Downgrade Confirmation”:  A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency, provided that
if the Requesting Party receives a written waiver or acknowledgment indicating
its decision not to review the matter for which the No Downgrade Confirmation is
sought, then the requirement to receive a No Downgrade Confirmation from the
Rating Agency with respect to such matter shall not apply.  For the purposes of
this definition, any confirmation, waiver, request, acknowledgment or approval
which is required to be in writing may be in the form of electronic mail. 
Notwithstanding anything to the contrary set forth in this Agreement, at any
time during which the Notes are no longer rated by a Rating Agency, no No
Downgrade Confirmation shall be required from such Rating Agency under this
Agreement.

 

“Non-call Period”:  The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in August 2016 during which
no Optional Redemption is permitted to occur.

 

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

 

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.5 hereof that the Advancing Agent,
has determined in its sole discretion, exercised in good faith, that the amount
so advanced or proposed to be advanced plus interest expected to accrue thereon,
will not be ultimately recoverable from subsequent payments or collections with
respect to the Mortgage Assets.

 

“Note Administrator”:  Wells Fargo Bank, National Association, a national
banking association, solely in its capacity as note administrator hereunder,
unless a successor Person shall have become the Note Administrator pursuant to
the applicable provisions of this Indenture, and thereafter “Note Administrator”
shall mean such successor Person.

 

“Note Administrator Fee”: Amounts due and payable to the Note Administrator
pursuant to Section 11.1(a)(i)(3) hereof.

 

22

--------------------------------------------------------------------------------


 

“Note Administrator’s Website”:  Initially www.ctslink.com provided that such
address may change upon notice by the Note Administrator to the parties hereto,
the 17g-5 Information Provider and Noteholders.

 

“Note Interest Rate”:  With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate, with respect to the Class F Notes, the Class F Rate.

 

“Note Liquidation Event”:  The meaning specified in Section 12.1(c) hereof.

 

“Noteholder”:  The Person in whose name such Note is registered in the Notes
Register.

 

“Notes”:  The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture.

 

“Notes Register” and “Notes Registrar”:  The respective meanings specified in
Section 2.5(a) hereof.

 

“Notional Amount”:  In respect of the Preferred Shares, the per share notional
amount of U.S.$1,000.  The aggregate Notional Amount of the Preferred Shares on
the Closing Date will be U.S.$32,669,686.

 

“NRSRO”:  Any nationally recognized statistical rating organization, including
the Rating Agencies.

 

“NRSRO Certification”:  A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as
Exhibit F or (b) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g-5 Website.

 

“Offering Memorandum”:  The Offering Memorandum, dated August 1, 2014, relating
to the offering of the Class A Notes, the Class A-S Notes, the Class B Notes,
the Class C Notes and the Class D Notes.

 

“Officer”:  With respect to any corporation or limited liability company,
including the Issuer or the Co-Issuer, any Director, Manager, the Chairman of
the Board of Directors, the President, any Senior Vice President, any Vice
President, the Secretary, any Assistant Secretary, the Treasurer, any Assistant
Treasurer or General Partner of such entity; and with respect to the Trustee or
Note Administrator, any Trust Officer; and with respect to the Servicer or the
Special Servicer, a Responsible Officer (as defined in the Servicing Agreement).

 

“Officer’s Certificate”:  With respect to the Issuer, the Co-Issuer and the
Servicer, any certificate executed by an Authorized Officer thereof.

 

23

--------------------------------------------------------------------------------


 

“Operating Advisor”:  The Operating Advisor appointed pursuant to the Servicing
Agreement.

 

“Opinion of Counsel”:  A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Rating Agencies (each, a
“Recipient”) in form and substance reasonably satisfactory to each Recipient, of
an outside third party counsel of national recognition (or the Cayman Islands,
in the case of an opinion relating to the laws of the Cayman Islands), which
attorney may, except as otherwise expressly provided in this Indenture, be
counsel for the Issuer, and which attorney shall be reasonably satisfactory to
the Trustee and the Note Administrator.  Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to each
Recipient or shall state that each Recipient shall each be entitled to rely
thereon.

 

“Optional Redemption”:  The meaning specified in Section 9.1(c) hereof.

 

“Outstanding”:  With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

 

(i)                    Notes theretofore canceled by the Notes Registrar or
delivered to the Notes Registrar for cancellation;

 

(ii)                 Notes or portions thereof for whose payment or redemption
funds in the necessary amount have been theretofore irrevocably deposited with
the Note Administrator or the Paying Agent in trust for the Holders of such
Notes pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions
thereof are to be redeemed, notice of such redemption has been duly given
pursuant to this Indenture;

 

(iii)              Notes in exchange for or in lieu of which other Notes have
been authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and

 

(iv)             Notes alleged to have been mutilated, destroyed, lost or stolen
for which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Notes owned by the Issuer, the Co-Issuer or
any Affiliate thereof shall be disregarded and deemed not to be Outstanding. 
The Trustee and the Note Administrator shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver,
except to the extent that a Trust Officer of the Trustee or Note Administrator,
as applicable, has actual knowledge of any such affiliation.  Notes that have
been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Note Administrator the pledgee’s right so
to act with respect to such Notes and that the pledgee is not the Issuer, the

 

24

--------------------------------------------------------------------------------


 

Co-Issuer or any other obligor upon the Notes or any Affiliate of the Issuer,
the Co-Issuer or such other obligor.  The Note Administrator shall be entitled
to rely on certificates from the Holder to determine any such pledges or
affiliations.

 

“Owned Participation” means each of the Pari Passu Participations included in
the Initial Mortgage Assets and, upon any acquisition thereof after the Closing
Date, any Related Funded Companion Participations acquired by the Issuer as set
forth in Section 12.2.

 

“Par Purchase Price”:  with respect to any Defaulted Mortgage Asset or Impaired
Mortgage Asset, the sum of (A) the outstanding principal balance of such
Mortgage Asset as of the date of purchase; plus (B) all accrued and unpaid
interest on such Mortgage Asset at the related interest rate to but not
including the date of purchase; plus (C) all related unreimbursed Servicing
Advances plus accrued and unpaid interest on such Servicing Advances at the
Advance Rate, plus (D) all Special Servicing Fees and either Workout Fees or
Liquidation Fees previously allocated to such Mortgage Asset (other than to the
extent any such fees are waived by the Special Servicer); plus (E) without
duplication, all unreimbursed expenses incurred by the Issuer, the Servicer and
the Special Servicer in connection with and allocable to, such Mortgage Asset.

 

“Pari Passu Participated Mortgage Loan”:  Any mortgage loan of which a Pari
Passu Participation represents an interest.

 

“Pari Passu Participation”:  A fully funded pari passu participation interest in
a whole loan secured by commercial real estate.

 

“Pari Passu Participation Agreement”:  With respect to each Pari Passu
Participated Mortgage Loan, the participation agreement that governs the rights
and obligations of the holders of the related Pari Passu Participation and the
Unfunded Future Funding Participation.

 

“Participation”:  Any Pari Passu Participation, Unfunded Future Funding
Participation and/or Related Funded Companion Participation, as applicable and
as the context may require.

 

“Paying Agent”:  The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer and the Co-Issuer as specified in
Section 7.2 hereof.

 

“Payment Account”:  The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.

 

“Payment Date”:  The 4th Business Day following each Determination Date,
commencing on the Payment Date in September 2014, and ending on the Stated
Maturity Date unless the Notes are redeemed or repaid prior thereto.

 

“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage,

 

25

--------------------------------------------------------------------------------


 

real estate or any Sensitive Asset in connection, in each case, with the
exercise of remedies or otherwise.

 

“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Placement Agency Agreement”:  The placement agreement relating to the Notes
dated as of the Closing Date by and among the Issuer, the Co-Issuer, ACRC
Lender, ARES Commercial Real Estate Corporation and the Placement Agents.

 

“Placement Agents”:  UBS Securities LLC, Citigroup Global Markets, Inc. and
Wells Fargo Securities, LLC.

 

“Pledged Mortgage Asset”:  On any date of determination, any Mortgage Asset that
has been Granted to the Trustee and not been released from the lien of this
Indenture pursuant to Section 10.8 hereof.

 

“Preferred Share Distribution Account”:  A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.

 

“Preferred Share Paying Agency Agreement”:  The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Share Registrar, as
amended from time to time in accordance with the terms thereof.

 

“Preferred Share Paying Agent”:  The Note Administrator, solely in its capacity
as Preferred Share Paying Agent under the Preferred Share Paying Agency
Agreement and not individually, unless a successor Person shall have become the
Preferred Share Paying Agent pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter Preferred Share Paying
Agent shall mean such successor Person.

 

“Preferred Shareholder”:  A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.

 

“Preferred Shares”:  The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

 

“Primary Servicer”:  Ares Commercial Real Estate Servicer LLC, a Delaware
limited liability company, solely in its capacity as Primary Servicer under the
Primary Servicing Agreement, together with its permitted successors and assigns
or any successor Person that shall have become the special servicer pursuant to
the appropriate provisions of the Primary Servicing Agreement.

 

“Principal Balance” or “par”:  With respect to any Mortgage Loan, Mortgage Asset
or Eligible Investment, as of any date of determination, the outstanding
principal amount

 

26

--------------------------------------------------------------------------------


 

of such Mortgage Loan, Mortgage Asset or Eligible Investment; provided that the
Principal Balance of any Eligible Investment that does not pay Cash interest on
a current basis will be the accreted value thereof.

 

“Principal Proceeds”:  With respect to any Payment Date, (A) the sum (without
duplication) of:

 

(1) all principal payments (including Unscheduled Principal Payments and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received during the related Due Period in
respect of (a) Eligible Investments (other than Eligible Investments purchased
with Interest Proceeds, Eligible Investments in the Funded Companion
Participation Acquisition Account and any amount representing the accreted
portion of a discount from the face amount of a Mortgage Asset or an Eligible
Investment) and (b) Mortgage Assets as a result of (i) a maturity, scheduled
amortization or mandatory prepayment on a Mortgage Asset, (ii) optional
prepayments made at the option of the related borrower, (iii) recoveries on
Defaulted Mortgage Assets and Impaired Mortgage Assets, or (iv) any other
principal payments received with respect to Mortgage Assets,

 

(2) Sale Proceeds received during such Due Period in respect of sales in
accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any portion of such Sale Proceeds that are in excess of
the outstanding principal balance of the related Mortgage Asset or Eligible
Investment,

 

(3) funds transferred to the Payment Account from the Funded Companion
Participation Acquisition Account pursuant to Section 10.4, and funds
transferred to the Payment Account from the Unused Proceeds Account pursuant to
Section 10.2 in connection with an Unused Proceeds Principal Amortization,

 

(4) any principal payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

 

(5) any Loss Value Payment received by the Issuer from the Seller, and

 

(6) Cash and Eligible Investments contributed by ACRC Holder pursuant to the
terms of the Indenture, as holder of 100% of the Preferred Shares and designated
as “Principal Proceeds” by ACRC Holder; provided that in no event will Principal
Proceeds include any proceeds from the Excepted Property,

 

minus (B) the aggregate amount of (i) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent from Interest Proceeds and
(ii) any amounts paid to the Servicer, Special Servicer or Operating Advisor
pursuant to the terms of the Servicing Agreement out of amounts that would
otherwise be Principal Proceeds.

 

“Priority of Payments”:  The meaning specified in Section 11.1(a) hereof.

 

“Privileged Person”:  Any of the following: (i) the Directing Holder, (ii) the
Placement Agents and their designees, (iii) the Servicer, (iv) the Special
Servicer, (v) the

 

27

--------------------------------------------------------------------------------


 

Trustee, (vi) the Paying Agent, (vii) the Note Administrator, (viii) the
Operating Advisor, (ix) the Advancing Agent hereunder and under the Servicing
Agreement, (x) any Person who provides the Note Administrator with an Investor
Certification (provided that access to information provided by the Note
Administrator to any Person who provides the Note Administrator an Investor
Certification in the form of Exhibit H-2 shall be limited to the Monthly
Report), (xi) any NRSRO that provides the Note Administrator with an NRSRO
Certification, which NRSRO Certification may be submitted electronically by
means of the Note Administrator’s Website and (xii) the Seller.

 

“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Purchase Termination Date”:  With respect to the Delayed Close Mortgage Asset,
the date that is ninety (90) days after the Closing Date.

 

“QIB”:  A “qualified institutional buyer” as defined in Rule 144A.

 

“Qualified Purchaser”:  A “qualified purchaser” within the meaning of
Section 2(a)(51) of the 1940 Act or an entity owned exclusively by one or more
such “qualified purchasers.”

 

“Qualified REIT Subsidiary”:  A corporation that, for U.S. federal tax purposes,
is wholly-owned by a real estate investment trust under Section 856(i)(2) of the
Code.

 

“Rating Agencies”: DBRS, Moody’s and any successor thereto, or, with respect to
the Collateral generally, if at any time DRBS, Moody’s or any such successor
ceases to provide rating services with respect to the Notes or certificates
similar to the Notes, any other NRSRO selected by the Issuer and reasonably
satisfactory to a Majority of the Notes voting as a single Class.

 

“Rating Agency Condition”: A condition that is satisfied if:

 

(a)                                 the party required to satisfy the Rating
Agency Condition (the “Requesting Party”) has made a written request to a Rating
Agency for a No Downgrade Confirmation; and

 

(b)                                 any one of the following has occurred:

 

(i)                                     a No Downgrade Confirmation has been
received; or

 

(ii)                                  (A) within ten (10) business days of such
request being sent to such Rating Agency, such Rating Agency has not replied to
such request or has responded in a manner that indicates that such Rating Agency
is neither reviewing such request nor waiving the requirement for confirmation;

 

(B)                               the Requesting Party has confirmed that such
Rating Agency has received the confirmation request,

 

28

--------------------------------------------------------------------------------


 

(C)                               the Requesting Party promptly requests the No
Downgrade Confirmation a second time; and

 

(D)                               there is no response to either confirmation
request within five (5) Business Days of such second request.

 

“Record Date”:  With respect to any Holder and any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs.

 

“Redemption Date”:  Any Payment Date specified for a redemption of the
Securities pursuant to Section 9.1 hereof.

 

“Redemption Date Statement”:  The meaning specified in Section 10.7(c) hereof.

 

“Redemption Price”:  The Redemption Price of each Class of Notes or the
Preferred Shares, as applicable, on a Redemption Date will be calculated as
follows:

 

Class A Notes.  The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class A-S Notes.  The redemption price for the Class A-S Notes will be
calculated on the related Determination Date and will equal the Aggregate
Outstanding Amount of the Class A-S Notes to be redeemed, together with the
Class A-S Interest Distribution Amount (plus any Class A-S Defaulted Interest
Amount) due on the applicable Redemption Date;

 

Class B Notes.  The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class C Notes.  The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes to be redeemed (including Deferred Interest thereon),
together with the Class C Interest Distribution Amount (plus any Class C
Defaulted Interest Amount) due on the applicable Redemption Date;

 

Class D Notes.  The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes to be redeemed (including Deferred Interest thereon),
together with the Class D Interest Distribution Amount (plus any Class D
Defaulted Interest Amount) due on the applicable Redemption Date;

 

Class E Notes.  The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes to be redeemed (including Deferred Interest thereon),
together with the Class E Interest

 

29

--------------------------------------------------------------------------------


 

Distribution Amount (plus any Class E Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class F Notes.  The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes to be redeemed (including Deferred Interest thereon),
together with the Class F Interest Distribution Amount (plus any Class F
Defaulted Interest Amount) due on the applicable Redemption Date; and

 

Preferred Shares.  The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
property described in clause (i) of the definition of “Excepted Property”), if
any, remaining after payment of all amounts and expenses, including payments
made in respect of the Notes, described under clauses (1) through (15) of
Section 11.1(a)(i) and clauses (1) through (16) of Section 11.1(a)(ii); provided
that if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to U.S.$0.

 

“Reference Banks”:  The meaning set forth in Schedule S attached hereto.

 

“Registered”:  With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

 

“Regulation S”:  Regulation S under the Securities Act.

 

“Regulation S Global Note”:  The meaning specified in Section 2.2(b)(ii) hereof.

 

“Reimbursement Interest”:  Interest accrued on the amount of any Interest
Advance made by the Advancing Agent, for so long as it is outstanding, at the
Reimbursement Rate.

 

“Reimbursement Rate”:  A rate per annum equal to the “prime rate” as published
in the “Money Rates” section of the Wall Street Journal, as such “prime rate”
may change from time to time.  If more than one “prime rate” is published in The
Wall Street Journal for a day, the average of such “prime rates” will be used,
and such average will be rounded up to the nearest one eighth of one percent
(0.125%).  If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Servicer will select an equivalent publication that
publishes such “prime rate,” and if such “prime rates” are no longer generally
published or are limited, regulated or administered by a governmental authority
or quasigovernmental body, then the Servicer will select, in its reasonable
discretion, a comparable interest rate index.

 

“REIT”:  A “real estate investment trust” under the Code.

 

“Related Funded Companion Participation”: The funded portion of any Unfunded
Future Funding Participation.

 

“Remittance Date”: The meaning specified in the Servicing Agreement.

 

30

--------------------------------------------------------------------------------


 

“Repurchase Request”:  The meaning specified in Section 7.17 hereof.

 

“Retained Securities”:  100% of the Class E Notes, the Class F Notes and the
Preferred Shares.

 

“Rule 17g-5”:  The meaning specified in Section 14.13 hereof.

 

“Rule 144A”:  Rule 144A under the Securities Act.

 

“Rule 144A Global Note”:  The meaning specified in Section 2.2(b)(i) hereof.

 

“Rule 144A Information”:  The meaning specified in Section 7.13 hereof.

 

“Sale”:  The meaning specified in Section 5.17(a) hereof.

 

“Sale Proceeds”:  All proceeds (including accrued interest) received with
respect to Mortgage Assets and Eligible Investments as a result of sales of such
Mortgage Assets and Eligible Investments, and sales in connection with a
repurchase for a Material Breach or a Material Document Defect, in each case net
of any reasonable out-of-pocket expenses of the Trustee, the Note Administrator,
or the Servicer under the Servicing Agreement in connection with any such sale.

 

“SEC”:  The Securities and Exchange Commission.

 

“Secured Parties”:  Collectively, the Trustee, the Note Administrator, the
Noteholders, the Servicer, the Special Servicer, the Company Administrator and
the Operating Advisor, each as their interests appear in applicable Transaction
Documents.

 

“Securities”:  Collectively, the Notes and the Preferred Shares.

 

“Securities Account”:  The meaning specified in Section 8-501(a) of the UCC.

 

“Securities Account Control Agreement”:  The meaning specified in
Section 3.3(a) hereof.

 

“Securities Act”:  The Securities Act of 1933, as amended.

 

“Securities Intermediary”:  The meaning specified in Section 10.1(b) hereof.

 

“Security”:  Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

 

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Seller”:  ACRC Lender, and its successors in interest, solely in its capacity
as Seller.

 

“Segregated Liquidity”:  The meaning specified in the Servicing Agreement.

 

31

--------------------------------------------------------------------------------


 

“Senior Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes.

 

“Sensitive Asset”: Means (i) a Mortgage Asset, or a portion thereof, or (ii) a
real property or other interest (including, without limitation, an interest in
real property) resulting from the conversion, exchange, other modification or
exercise of remedies with respect to a Mortgage Asset or portion thereof, in
either case, as to which the Servicer or the Special Servicer has determined,
based on an Opinion of Counsel, could give rise to material liability of the
Issuer (including liability for taxes) if held directly by the Issuer.

 

“Servicer”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the servicer pursuant to the appropriate provisions of the
Servicing Agreement.

 

“Servicing Accounts”:  The Escrow Accounts, the Collection Account, the REO
Accounts and the Cash Collateral Accounts, each as established under and defined
in the Servicing Agreement.

 

“Servicing Advances”:  The meaning specified in the Servicing Agreement.

 

“Servicing Agreement”:  The Servicing Agreement, dated as of the Closing Date,
by and among the Issuer, the Trustee, the Note Administrator, the Servicer, the
Special Servicer, the Advancing Agent and the Operating Advisor, as amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

“Share Registrar”:  MaplesFS Limited, unless a successor Person shall have
become the Share Registrar pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter “Share Registrar” shall
mean such successor Person.

 

“Special Servicer”:  Ares Commercial Real Estate Servicer LLC, a Delaware
limited liability company, solely in its capacity as special servicer under the
Servicing Agreement, together with its permitted successors and assigns or any
successor Person that shall have become the special servicer pursuant to the
appropriate provisions of the Servicing Agreement.

 

“Special Servicing Fee”:  The meaning specified in the Servicing Agreement.

 

“Specially Serviced Mortgage Loan”:  The meaning specified in the Servicing
Agreement.

 

“Specified Person”:  The meaning specified in Section 2.6(a) hereof.

 

“Stated Maturity Date”:  The Payment Date in August 2031.

 

“Supermajority”:  With respect to (i) any Class of Notes, the Holders of at
least 662/3% of the Aggregate Outstanding Amount of the Notes of such Class and
(ii) with respect to

 

32

--------------------------------------------------------------------------------


 

the Preferred Shares, the Holders of at least 662/3% of the aggregate Notional
Amount of the Preferred Shares.

 

“Targeted Credit Enhancement Level”: Means, with respect to each Class of Notes,
the percentage set forth opposite such Class in the table below:

 

Class

 

Aggregate Outstanding
Amount

 

Targeted Credit
Enhancement Level

 

Class A

 

$

223,857,000

 

40.900

%

Class A-S

 

10,038,000

 

38.250

%

Class B

 

18,465,000

 

33.375

%

Class C

 

24,147,000

 

27.000

%

Class D

 

32,196,000

 

18.500

%

Class E

 

21,780,000

 

12.750

%

Class F

 

15,625,000

 

8.625

%

Preferred Shares

 

32,669,686

 

N/A

 

 

“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Mortgage Asset, will be, required to deduct or withhold from any payment
under any Mortgage Asset to the Issuer for or on account of any tax for whatever
reason and such borrower is not required to pay to the Issuer such additional
amount as is necessary to ensure that the net amount actually received by the
Issuer (free and clear of taxes, whether assessed against such borrower or the
Issuer) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required, (ii) any jurisdiction imposes net
income, profits, or similar tax on the Issuer or (iii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes.  Withholding
taxes imposed under FATCA, if any, shall be disregarded in applying the
definition of “Tax Event.”

 

“Tax Materiality Condition”:  The condition that will be satisfied if either
(i) as a result of the occurrence of a Tax Event, a tax or taxes are imposed on
the Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any 12-month period or (ii) the Issuer fails to maintain its
status as a Qualified REIT Subsidiary or other disregarded entity of a REIT and
is not a foreign corporation that is not engaged in a trade or business in the
United States for U.S. federal income tax purposes.

 

“Tax Redemption”:  The meaning specified in Section 9.1(b) hereof.

 

“Total Redemption Price”:  The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (3) of
Section 11.1(a)(i) and to redeem all Notes at their applicable Redemption
Prices.

 

“Transaction Documents”:  This Indenture, the Mortgage Asset Purchase Agreement,
the Placement Agency Agreement, the Company Administration Agreement, the

 

33

--------------------------------------------------------------------------------


 

Preferred Share Paying Agency Agreement, the Pari Passu Participation
Agreements, the Future Funding Agreement, the Servicing Agreement and the
Securities Account Control Agreement.

 

“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

 

“Treasury Regulations”:  Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

 

“Trust Officer”:  When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Trustee”:  Wilmington Trust National Association, a national banking
association, solely in its capacity as trustee hereunder, unless a successor
Person shall have become the Trustee pursuant to the applicable provisions of
this Indenture, and thereafter “Trustee” shall mean such successor Person.

 

“Trustee Fee”: Amounts due and payable to the Trustee pursuant to
Section 11.1(a)(i)(3) hereof.

 

“UCC”:  The applicable Uniform Commercial Code.

 

“Uncertificated Security”:  The meaning specified in Section 3.3(a)(ii) hereof.

 

“Unfunded Future Funding Participation”: With respect to each Mortgage Asset
that is a Pari Passu Participation, the future funding companion participation
interest, which (unless it is acquired as a Related Funded Companion
Participation after the Closing Date in accordance with the terms of this
Indenture) is not an asset of the Issuer and is not part of the Collateral.

 

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

 

“Unregistered Securities”:  The meaning specified in Section 5.17(c) hereof.

 

“Unscheduled Principal Payments”:  Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Mortgage Asset prior to the maturity date of such Mortgage Asset.

 

“Unused Proceeds Account”:  The trust account established pursuant to
Section 10.2(a) hereof.

 

34

--------------------------------------------------------------------------------


 

“Unused Proceeds Principal Amortization”:  A special amortization of the Notes
pursuant to clause (2) of Section 11.1(a)(ii) from all amounts remaining in the
Unused Proceeds Account after the Purchase Termination Date and transferred to
the Payment Account pursuant to Section 10.2(d).

 

“Unused Proceeds Principal Amortization Amount”:  Any amounts remaining in the
Unused Proceeds Account on the first Payment Date after the Purchase Termination
Date.

 

“U.S. Person”: The meaning specified in Regulation S.

 

“Whole Loan”:  A whole mortgage loan (and not a participation interest in a
mortgage loan) secured by commercial real estate.

 

“Workout Fee”:  The meaning specified in the Servicing Agreement.

 

Section 1.2                                    Interest Calculation Convention.

 

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

 

Section 1.3                                    Rounding Convention.

 

Unless otherwise specified herein, test calculations that are evaluated as a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that are evaluated as a number or decimal will be rounded
to the nearest one hundredth of a percentage point.

 

ARTICLE 2

 

THE NOTES

 

Section 2.1                                    Forms Generally.

 

The Notes and the Authenticating Agent’s certificate of authentication thereon
(the “Certificate of Authentication”) shall be in substantially the forms
required by this Article 2, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may be consistent herewith,
determined by the Authorized Officers of the Issuer and the Co-Issuer, executing
such Notes as evidenced by their execution of such Notes.  Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.

 

Section 2.2                                    Forms of Notes and Certificate of
Authentication.

 

(a)                                 Form.  The form of each Class of the Senior
Notes, including the Certificate of Authentication, shall be substantially as
set forth in Exhibit A hereto and the form

 

35

--------------------------------------------------------------------------------


 

of each Class of the Junior Notes, including the Certificate of Authentication,
shall be substantially as set forth in Exhibit B hereto.

 

(b)                                 Global Notes and Definitive Notes.

 

(i)                                     The Senior Notes initially offered and
sold in the United States to (or to U.S. Persons who are) QIBs shall be
represented by one or more permanent global notes in definitive, fully
registered form without interest coupons with the applicable legend set forth in
Exhibits A hereto added to the form of such Senior Notes (each, a “Rule 144A
Global Note”), which shall be registered in the name of Cede & Co., as the
nominee of the Depository and deposited with the Note Administrator, as
custodian for the Depository, duly executed by the Issuer and the Co-Issuer and
authenticated by the Authentication Agent as hereinafter provided.  The
aggregate principal amount of the Rule 144A Global Notes may from time to time
be increased or decreased by adjustments made on the records of the Note
Administrator or the Depository or its nominee, as the case may be, as
hereinafter provided.

 

(ii)                                  The Junior Notes and any Senior Notes
initially offered and sold in the United States to (or to U.S. Persons who are)
IAIs shall be issued in definitive form, registered in the name of the legal or
beneficial owner thereof attached without interest coupons with the applicable
legend set forth in Exhibits A and B hereto, as applicable, added to the form of
such Notes (each a “Definitive Note”), which shall be duly executed by the
Issuer and, in the case of the Senior Notes, the Co-Issuer and authenticated by
the Authentication Agent as hereinafter provided.  The aggregate principal
amount of Senior Notes that are Definitive Notes may from time to time be
increased or decreased by adjustments made on the records of the Note
Administrator or the Depository or its nominee, as the case may be, as
hereinafter provided.

 

(iii)                               The Senior Notes initially sold in offshore
transactions in reliance on Regulation S shall be represented by one or more
permanent global notes in definitive, fully registered form without interest
coupons with the applicable legend set forth in Exhibits A, hereto added to the
form of such Notes (each, a “Regulation S Global Note”), which shall be
deposited on behalf of the subscribers for such Senior Notes represented thereby
with the Note Administrator as custodian for the Depository and registered in
the name of a nominee of the Depository for the respective accounts of Euroclear
and Clearstream, Luxembourg or their respective depositories, duly executed by
the Issuer and the Co-Issuer and authenticated by the Authenticating Agent as
hereinafter provided.  The aggregate principal amount of the Regulation S Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Note Administrator or the Depository or its nominee, as the case
may be, as hereinafter provided.

 

(c)                                  Book-Entry Provisions.  This
Section 2.2(c) shall apply only to Global Notes deposited with or on behalf of
the Depository.

 

Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global

 

36

--------------------------------------------------------------------------------


 

Note or Global Notes and (ii) delivered by the Note Administrator to such
Depository or pursuant to such Depository’s instructions or held by the Note
Administrator’s agent as custodian for the Depository.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer, the
Special Servicer, and the Operating Advisor and any of their respective agents
as the absolute owner of such Global Note for all purposes whatsoever. 
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Co-Issuer, the Trustee, the Note Administrator, the Servicer, the Special
Servicer and the Operating Advisor or any of their respective agents, from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair, as between the Depository and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Global Note.

 

(d)                                 Delivery of Definitive Notes in Lieu of
Global Notes.  Except as provided in Section 2.10 hereof, owners of beneficial
interests in a Class of Global Notes shall not be entitled to receive physical
delivery of a Definitive Note.

 

Section 2.3                                    Authorized Amount; Stated
Maturity Date; and Denominations.

 

(a)                                 The aggregate principal amount of Notes that
may be authenticated and delivered under this Indenture is limited to
U.S.$346,108,000, except for Notes authenticated and delivered upon registration
of transfer of, or in exchange for, or in lieu of, other Notes pursuant to
Section 2.5, 2.6 or 8.5 hereof.

 

Such Notes shall be divided into seven Classes having designations and original
principal amounts as follows:

 

Designation

 

Original
Principal
Amount

 

Class A First Priority Secured Floating Rate Notes Due August 2031

 

U.S.$

223,857,000

 

Class A-S Second Priority Secured Floating Rate Notes Due August 2031

 

U.S.$

10,038,000

 

Class B Third Priority Secured Floating Rate Notes Due August 2031

 

U.S.$

18,465,000

 

Class C Fourth Priority Secured Floating Rate Notes Due August 2031

 

U.S.$

24,147,000

 

Class D Fifth Priority Secured Floating Rate Notes Due August 2031

 

U.S.$

32,196,000

 

Class E Sixth Priority Secured Floating Rate Notes Due August 2031

 

U.S.$

21,780,000

 

Class F Seventh Priority Secured Floating Rate Notes Due August 2031

 

U.S.$

15,625,000

 

 

(b)                                 The Notes shall be issuable in minimum
denominations of U.S.$100,000 and integral multiples of U.S.$500 in excess
thereof (plus any residual amount).

 

37

--------------------------------------------------------------------------------


 

Section 2.4                                    Execution, Authentication,
Delivery and Dating.

 

The Notes shall be executed on behalf of the Issuer and, in the case of the
Senior Notes, the Co-Issuer by an Authorized Officer of the Issuer and, in the
case of the Senior Notes, the Co-Issuer, respectively.  The signature of such
Authorized Officers on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and, in the case of the Senior Notes,
the Co-Issuer shall bind the Issuer or the Co-Issuer, as the case may be,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and, in the case of the Senior Notes, the Co-Issuer may
deliver Notes executed by the Issuer and, in the case of the Senior Notes, the
Co-Issuer to the Authenticating Agent for authentication and the Authenticating
Agent, upon Issuer Order, shall authenticate and deliver such Notes as provided
in this Indenture and not otherwise.

 

Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date.  All other
Notes that are authenticated after the Closing Date for any other purpose under
this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced.  In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

 

Section 2.5                                    Registration, Registration of
Transfer and Exchange.

 

(a)                                 The Issuer and the Co-Issuer shall cause to
be kept a register (the “Notes Register”) in which, subject to such reasonable
regulations as it may prescribe, the Issuer and the Co-Issuer shall provide for
the registration of Notes and the registration of transfers and exchanges of
Notes.  The Note Administrator is hereby initially appointed “Notes Registrar”
for the purpose of maintaining the Notes Registrar and registering Notes and
transfers and exchanges of such Notes with respect to the Notes Register kept in
the United States as herein

 

38

--------------------------------------------------------------------------------


 

provided.  Upon any resignation or removal of the Notes Registrar, the Issuer
and the Co-Issuer shall promptly appoint a successor or, in the absence of such
appointment, assume the duties of Notes Registrar.

 

If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes.  In addition, the Note Registrar shall be required, within one
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Note Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Authenticating
Agent shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denomination and of a
like aggregate principal amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2.  Whenever any Note is surrendered for
exchange, the Issuer and, in the case of the Senior Notes, the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, the Notes
that the Holder making the exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, in the case of the
Senior Notes, the Co-Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and, in the case of the Senior Notes, the
Co-Issuer and, in each case, the Notes Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required
(i) to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business 15 days before any selection of Notes to be
redeemed and ending at the close of

 

39

--------------------------------------------------------------------------------


 

business on the day of the mailing of the relevant notice of redemption, or
(ii) to register the transfer of or exchange any Note so selected for
redemption.

 

(b)                                 No Note may be sold or transferred
(including, without limitation, by pledge or hypothecation) unless such sale or
transfer is exempt from the registration requirements of the Securities Act and
is exempt from the registration requirements under applicable securities laws of
any state or other jurisdiction.

 

(c)                                  No Note may be offered, sold, resold or
delivered, within the United States or to, or for the benefit of, U.S. Persons
except in accordance with Section 2.5(e) below and in accordance with Rule 144A
to QIBs or, solely with respect to Definitive Notes, IAIs.  The Notes may be
offered, sold, resold or delivered, as the case may be, in offshore transactions
to non-U.S. Persons in reliance on Regulation S.  None of the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or any other Person may register
the Notes under the Securities Act or the securities laws of any state or other
jurisdiction.

 

(d)                                 Upon final payment due on the Stated
Maturity Date of a Note, the Holder thereof shall present and surrender such
Note at the Corporate Trust Office of the Note Administrator or at the office of
the Paying Agent.

 

(e)                                  Transfers of Global Notes.  Notwithstanding
any provision to the contrary herein, so long as a Global Note remains
outstanding and is held by or on behalf of the Depository, transfers of a Global
Note, in whole or in part, shall be made only in accordance with
Section 2.2(c) and this Section 2.5(e).

 

(i)                                     Except as otherwise set forth below,
transfers of a Global Note shall be limited to transfers of such Global Note in
whole, but not in part, to nominees of the Depository or to a successor of the
Depository or such successor’s nominee.  Transfers of a Global Note to a
Definitive Note may only be made in accordance with Section 2.10.

 

(ii)                                  Regulation S Global Note to Rule 144A
Global Note or Definitive Note.  If a holder of a beneficial interest in a
Regulation S Global Note wishes at any time to exchange its interest in such
Regulation S Global Note for an interest in the corresponding Rule 144A Global
Note or for a Definitive Note or to transfer its interest in such Regulation S
Global Note to a Person who wishes to take delivery thereof in the form of an
interest in the corresponding Rule 144A Global Note or for a Definitive Note,
such holder may, subject to the immediately succeeding sentence and the
rules and procedures of Euroclear, Clearstream and/or DTC, as the case may be,
exchange or transfer, or cause the exchange or transfer of, such interest for an
equivalent beneficial interest in the corresponding Rule 144A Global Note or for
a Definitive Note.  Upon receipt by the Note Administrator or the Notes
Registrar of:

 

(1)                                 if the transferee is taking a beneficial
interest in a Rule 144A Global Note, instructions from Euroclear, Clearstream
and/or DTC, as the case may be, directing the Note Registrar to cause to be
credited a beneficial interest in the corresponding Rule 144A Global Note in an
amount equal to the beneficial interest in such Regulation S Global Note, but
not less than the minimum

 

40

--------------------------------------------------------------------------------


 

denomination applicable to such holder’s Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase and a duly completed certificate in the
form of Exhibit C-2 attached hereto; or

 

(2)                                 if the transferee is taking a Definitive
Note, a duly completed transfer certificate in substantially the form of
Exhibit C-3 hereto, certifying that such transferee is an IAI,

 

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of the Regulation S Global Note or (y) if the transferee is
taking an interest in a Definitive Note, the Notes Registrar shall record the
transfer in the Notes Register in accordance with Section 2.5(a) and, upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).

 

(iii)                               Definitive Note or Rule 144A Global Note to
Regulation S Global Note.  If a holder of a beneficial interest in a Rule 144A
Global Note or a Holder of a Definitive Note wishes at any time to exchange its
interest in such Rule 144A Global Note or Definitive Note for an interest in the
corresponding Regulation S Global Note, or to transfer its interest in such
Rule 144A Global Note or Definitive Note to a Person who wishes to take delivery
thereof in the form of an interest in the corresponding Regulation S Global
Note, such holder, provided such holder or, in the case of a transfer, the
transferee is not a U.S. person and is acquiring such interest in an offshore
transaction, may, subject to the immediately succeeding sentence and the
rules and procedures of DTC, exchange or transfer, or cause the exchange or
transfer of, such interest for an equivalent beneficial interest in the
corresponding Regulation S Global Note.  Upon receipt by the Note Administrator
or the Notes Registrar of:

 

(1)                                 instructions given in accordance with DTC’s
procedures from an Agent Member directing the Note Administrator or the Notes
Registrar to credit or cause to be credited a beneficial interest in the
corresponding Regulation S Global Note, but not less than the minimum
denomination applicable to such holder’s Notes, in an amount equal to the
beneficial interest in the Rule 144A Global Note or Definitive Note to be
exchanged or transferred, and in the case of a transfer of Definitive Notes,
such Holder’s Definitive Notes properly endorsed for assignment to the
transferee,

 

41

--------------------------------------------------------------------------------


 

(2)                                 a written order given in accordance with
DTC’s procedures containing information regarding the participant account of DTC
and the Euroclear or Clearstream account to be credited with such increase,

 

(3)                                 in the case of a transfer of Definitive
Notes, a Holder’s Definitive Note properly endorsed for assignment to the
transferee, and

 

(4)                                 a duly completed certificate in the form of
Exhibit C-1 attached hereto,

 

then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).

 

(iv)                              Transfer of Rule 144A Global Notes to
Definitive Notes.  If, in accordance with Section 2.10, a holder of a beneficial
interest in a Rule 144A Global Note wishes at any time to exchange its interest
in such Rule 144A Global Note for a Definitive Note or to transfer its interest
in such Rule 144A Global Note to a Person who wishes to take delivery thereof in
the form of a Definitive Note in accordance with Section 2.10, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such interest
for a Definitive Note.  Upon receipt by the Note Administrator or the Notes
Registrar of (A) a duly complete certificate substantially in the form of
Exhibit C-3 and (B) appropriate instructions from DTC, if required, the Note
Administrator or the Notes Registrar shall approve the instructions at DTC to
reduce, or cause to be reduced, the Rule 144A Global Note by the aggregate
principal amount of the beneficial interest in the Rule 144A Global Note to be
transferred or exchanged, record the transfer in the Register in accordance with
Section 2.5(a) and upon execution by the Issuers, the Authenticating Agent shall
authenticate and deliver one or more Definitive Notes, registered in the names
specified in the instructions described in clause (B) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the interest in the Rule 144A
Global Note transferred by the transferor).

 

(v)                                 Transfer of Definitive Notes to Rule 144A
Global Notes.  If a holder of a Definitive Note wishes at any time to exchange
its interest in such Definitive Note for a beneficial interest in a Rule 144A
Global Note or to transfer such Definitive Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a Rule 144A Global
Note, such holder may, subject to the immediately succeeding sentence and the
rules and procedures of DTC, exchange or transfer, or cause the exchange or
transfer of, such Definitive Note for beneficial interest in a Rule 144A Global
Note (provided that

 

42

--------------------------------------------------------------------------------


 

no IAI may hold an interest in a Rule 144A Global Note).  Upon receipt by the
Note Administrator or the Notes Registrar of (A) a Holder’s Definitive Note
properly endorsed for assignment to the transferee; (B) a duly completed
certificate substantially in the form of Exhibit C-2 attached hereto;
(C) instructions given in accordance with DTC’s procedures from an Agent Member
to instruct DTC to cause to be credited a beneficial interest in the Rule 144A
Global Notes in an amount equal to the Definitive Notes to be transferred or
exchanged; and (D) a written order given in accordance with DTC’s procedures
containing information regarding the participant’s account of DTC to be credited
with such increase, the Note Administrator or the Notes Registrar shall cancel
such Definitive Note in accordance herewith, record the transfer in the Notes
Register in accordance with Section 2.5(a) and approve the instructions at DTC,
concurrently with such cancellation, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the principal
amount of the Definitive Note transferred or exchanged.

 

(vi)                              Other Exchanges.  In the event that, pursuant
to Section 2.10 hereof, a Global Note is exchanged for Definitive Notes, such
Notes may be exchanged for one another only in accordance with such procedures
as are substantially consistent with the provisions above (including
certification requirements intended to ensure that such transfers are to a QIB
who is also a Qualified Purchaser or are to a non-U.S. Person, or otherwise
comply with Rule 144A or Regulation S, as the case may be) and as may be from
time to time adopted by the Issuer, the Co-Issuer and the Note Administrator.

 

(f)                                   Removal of Legend.  If Notes are issued
upon the transfer, exchange or replacement of Notes bearing the applicable
legends set forth in Exhibits A and B hereto, and if a request is made to remove
such applicable legend on such Notes, the Notes so issued shall bear such
applicable legend, or such applicable legend shall not be removed, as the case
may be, unless there is delivered to the Issuer and the Co-Issuer such
satisfactory evidence, which may include an Opinion of Counsel of an attorney at
law licensed to practice law in the State of New York (and addressed to the
Issuer and the Note Administrator), as may be reasonably required by the Issuer
and the Co-Issuer, if applicable, to the effect that neither such applicable
legend nor the restrictions on transfer set forth therein are required to ensure
that transfers thereof comply with the provisions of Rule 144A or Regulation S,
as applicable, the 1940 Act or ERISA.  So long as the Issuer or the Co-Issuer is
relying on an exemption under or promulgated pursuant to the 1940 Act, the
Issuer or the Co-Issuer shall not remove that portion of the legend required to
maintain an exemption under or promulgated pursuant to the 1940 Act.  Upon
provision of such satisfactory evidence, as confirmed in writing by the Issuer
and the Co-Issuer, if applicable, to the Note Administrator, the Note
Administrator, at the direction of the Issuer and the Co-Issuer, if applicable,
shall authenticate and deliver Notes that do not bear such applicable legend.

 

(g)                                  Each beneficial owner of Regulation S
Global Notes shall be deemed to make the representations and agreements set
forth in Exhibit C-1 hereto.

 

(h)                                 Each beneficial owner of Rule 144A Global
Notes shall be deemed to make the representations and agreements set forth in
Exhibit C-2 hereto.

 

43

--------------------------------------------------------------------------------


 

(i)                                     Each Holder of Definitive Notes shall
make the representations and agreements set forth in the certificate attached as
Exhibit C-3 hereto.

 

(j)                                    Any purported transfer of a Note not in
accordance with Section 2.5(a) shall be null and void and shall not be given
effect for any purpose hereunder.

 

(k)                                 Notwithstanding anything contained in this
Indenture to the contrary, neither the Note Administrator nor the Notes
Registrar (nor any other Transfer Agent) shall be responsible or liable for
compliance with applicable federal or state securities laws (including, without
limitation, the Securities Act or Rule 144A or Regulation S promulgated
thereunder), the 1940 Act, ERISA or the Code (or any applicable regulations
thereunder); provided, however, that if a specified transfer certificate or
Opinion of Counsel is required by the express terms of this Section 2.5 to be
delivered to the Note Administrator or Notes Registrar prior to registration of
transfer of a Note, the Note Administrator and/or Notes Registrar, as
applicable, is required to request, as a condition for registering the transfer
of the Note, such certificate or Opinion of Counsel and to examine the same to
determine whether it conforms on its face to the requirements hereof (and the
Note Administrator or Notes Registrar, as the case may be, shall promptly notify
the party delivering the same if it determines that such certificate or Opinion
of Counsel does not so conform).

 

(l)                                     If the Note Administrator has actual
knowledge or is notified by the Issuer or the Co-Issuer that (i) a transfer or
attempted or purported transfer of any interest in any Note was consummated in
compliance with the provisions of this Section 2.5 on the basis of a materially
incorrect certification from the transferee or purported transferee, (ii) a
transferee failed to deliver to the Note Administrator any certification
required to be delivered hereunder or (iii) the holder of any interest in a Note
is in breach of any representation or agreement set forth in any certification
or any deemed representation or agreement of such holder, the Note Administrator
shall not register such attempted or purported transfer and if a transfer has
been registered, such transfer shall be absolutely null and void ab initio and
shall vest no rights in the purported transferee (such purported transferee, a
“Disqualified Transferee”) and the last preceding holder of such interest in
such Note that was not a Disqualified Transferee shall be restored to all rights
as a Holder thereof retroactively to the date of transfer of such Note by such
Holder.

 

In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer at a price determined by the Issuer, based
upon its estimation of the prevailing price of such interest and each Holder, by
acceptance of an interest in a Note, authorizes the Note Administrator to take
such action.  In any case, the Note Administrator shall not be held responsible
for any losses that may be incurred as a result of any required transfer under
this Section 2.5(l).

 

(m)                             Each Holder of Notes approves and consents to
(i) the purchase of the Mortgage Assets by the Issuer from the Seller on the
Closing Date and (ii) any other transaction between the Issuer and the Seller or
its Affiliates that are permitted under the terms of this Indenture or the
Mortgage Asset Purchase Agreement.

 

44

--------------------------------------------------------------------------------


 

(n)                                 As long as any Note is Outstanding, Retained
Securities held by ACRE, ACRC Holder or any other disregarded entity of ACRE for
U.S. federal income tax purposes may not be transferred, pledged or hypothecated
to any other Person (except to an affiliate that is wholly-owned by ACRE and is
disregarded for U.S. federal income tax purposes) unless the Issuer receives an
opinion of Cadwalader, Wickersham & Taft LLP, Proskauer Rose LLP or another
nationally recognized tax counsel experienced in such matters that such transfer
will not cause the Issuer to be treated as a foreign corporation engaged in a
trade or business in the United States for federal income tax purposes (or has
previously received an opinion of Cadwalader, Wickersham & Taft LLP, Proskauer
Rose LLP or another nationally recognized tax counsel experienced in such
matters that the Issuer will be treated as a foreign corporation that is not
engaged in a trade or business in the United States for federal income tax
purposes).

 

Section 2.6                                    Mutilated, Defaced, Destroyed,
Lost or Stolen Note.

 

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee, the Note
Administrator and the relevant Transfer Agent (each a “Specified Person”)
evidence to their reasonable satisfaction of the destruction, loss or theft of
any Note, and (b) there is delivered to each Specified Person such security or
indemnity as may be required by each Specified Person to save each of them and
any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Note has been acquired by a bona fide purchaser, the
Issuer and the Co-Issuer shall execute and, upon Issuer Request, the Note
Administrator shall cause the Authenticating Agent to authenticate and deliver,
in lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new
Note, of like tenor (including the same date of issuance) and equal principal
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

 

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual

 

45

--------------------------------------------------------------------------------


 

obligation of the Issuer and the Co-Issuer, if applicable, and such new Note
shall be entitled, subject to the second paragraph of this Section 2.6, to all
the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.7                                    Payment of Principal and Interest
and Other Amounts; Principal and Interest Rights Preserved.

 

(a)                                 Each Class of Notes shall accrue interest
during each Interest Accrual Period at the Note Interest Rate applicable to such
Class and such interest will be payable in arrears on each Payment Date on the
Aggregate Outstanding Amount thereof on the first day of the related Interest
Accrual Period (after giving effect to payments of principal thereof on such
date), except as otherwise set forth below.  Payment of interest on each
Class of Notes will be subordinated to the payment of interest on each related
Class of Notes senior thereto.  Any payment of interest due on a Class of
Deferred Interest Notes on any Payment Date to the extent sufficient funds are
not available to make such payment in accordance with the Priority of Payments
on such Payment Date, but only if such Class is not the most senior
Class Outstanding, shall constitute “Deferred Interest” with respect to such
Class and shall not be considered “due and payable” for the purposes of
Section 5.1(a) (and the failure to pay such interest shall not be an Event of
Default) until the earliest of (i) the Payment Date on which funds are available
to pay such Deferred Interest in accordance with the Priority of Payments,
(ii) the Redemption Date with respect to such Class of Deferred Interest Notes
and (iii) the Stated Maturity (or the earlier date of Maturity) of such Class of
Deferred Interest Notes.  Deferred Interest on any Class of Deferred Interest
Notes shall be added to the principal balance of such Class of Deferred Interest
Notes.  Regardless of whether any more senior Class of Notes is Outstanding with
respect to any Class of Deferred Interest Notes, to the extent that funds are
not available on any Payment Date (other than the Redemption Date with respect
to, or Stated Maturity of, such Class of Deferred Interest Notes) to pay
previously accrued Deferred Interest, such previously accrued Deferred Interest
will not be due and payable on such Payment Date and any failure to pay such
previously accrued Deferred Interest on such Payment Date will not be an Event
of Default. Interest will cease to accrue on each Note, or in the case of a
partial repayment, on such repaid part, from the date of repayment or Stated
Maturity unless payment of principal is improperly withheld or unless an Event
of Default occurs with respect to such payments of principal.  To the extent
lawful and enforceable, interest on any interest that is not paid when due on
the Class A Notes, Class A-S Notes or Class B Notes; or, if no Class A Notes,
Class A-S Notes or Class B Notes are Outstanding, the Notes of the Controlling
Class, shall accrue at the Note Interest Rate applicable to such Class until
paid as provided herein.

 

(b)                                 The principal of each Class of Notes matures
at par and is due and payable on the date of the Stated Maturity for such Class,
unless such principal has been previously repaid or unless the unpaid principal
of such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.  Notwithstanding the foregoing,
the payment of principal of each Class of Notes may only occur (other than
amounts constituting Deferred Interest thereon which will be payable from
Interest Proceeds) pursuant to the Priority

 

46

--------------------------------------------------------------------------------


 

of Payments.  The payment of principal on any Note (x) may only occur after each
Class more senior thereto is no longer Outstanding and (y) is subordinated to
the payment on each Payment Date of the principal due and payable on each
Class more senior thereto and certain other amounts in accordance with the
Priority of Payments.  Payments of principal on any Class of Notes that are not
paid, in accordance with the Priority of Payments, on any Payment Date (other
than the Payment Date which is the Stated Maturity (or the earlier date of
Maturity) of such Class of Notes or any Redemption Date), because of
insufficient funds therefor shall not be considered “due and payable” for
purposes of Section 5.1(a) until the Payment Date on which such principal may be
paid in accordance with the Priority of Payments or all Classes of Notes most
senior thereto with respect to such Class have been paid in full.  Payments of
principal on the Notes in connection with a Clean-up Call, Tax Redemption or
Optional Redemption will be made in accordance with Section 9.1 and the Priority
of Payments.

 

(c)                                  As a condition to the payment of principal
of and interest on any Note without the imposition of U.S. withholding tax, the
Issuer shall require certification acceptable to it to enable the Issuer, the
Co-Issuer, the Trustee, the Preferred Share Paying Agent and the Paying Agent to
determine their duties and liabilities with respect to any taxes or other
charges that they may be required to deduct or withhold from payments in respect
of such Security under any present or future law or regulation of the United
States or the Cayman Islands or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation.  Such
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), Form W-8BEN-E (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Entities), Form W-8IMY (Certificate of Foreign Intermediary, Foreign
Flow-Through Entity or Certain U.S. Branches for United States Tax Withholding
and Reporting), IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s Claim that
Income Is Effectively Connected with the Conduct of a Trade or Business in the
United States) or any successors to such IRS forms).  In addition, each of the
Issuer, Co-Issuer, the Trustee, Preferred Share Paying Agent or any Paying Agent
may require certification acceptable to it to enable the Issuer to qualify for a
reduced rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral.  Each Holder and each beneficial owner of
Notes agree to provide any certification requested pursuant to this
Section 2.7(c) and to update or replace such form or certification in accordance
with its terms or its subsequent amendments.  Furthermore, the Issuer shall
require information to comply with FATCA requirements pursuant to clause
(xii) of the representations and warranties set forth under the third paragraph
of Exhibit C-1 hereto, as deemed made pursuant to Section 2.5(g) hereto, or
pursuant to clause (xiii) of the representations and warranties set forth under
the third paragraph of Exhibit C-2 hereto, as deemed made pursuant to
Section 2.5(h) hereto, or pursuant to clause (xi) of the representations and
warranties set forth under the third paragraph of Exhibit C-3 hereto, made
pursuant to Section 2.5(i) hereto, as applicable.

 

(d)                                 Payments in respect of interest on and
principal on the Notes shall be payable by wire transfer in immediately
available funds to a Dollar account maintained by the Holder or its nominee;
provided that the Holder has provided wiring instructions to the Paying Agent on
or before the related Record Date or, if wire transfer cannot be effected, by a
Dollar

 

47

--------------------------------------------------------------------------------


 

check drawn on a bank in the United States, or by a Dollar check mailed to the
Holder at its address in the Notes Register.  The Issuer expects that the
Depository or its nominee, upon receipt of any payment of principal or interest
in respect of a Global Note held by the Depository or its nominee, shall
immediately credit the applicable Agent Members’ accounts with payments in
amounts proportionate to the respective beneficial interests in such Global Note
as shown on the records of the Depository or its nominee.  The Issuer also
expects that payments by Agent Members to owners of beneficial interests in such
Global Note held through Agent Members will be governed by standing instructions
and customary practices, as is now the case with securities held for the
accounts of customers registered in the names of nominees for such customers. 
Such payments will be the responsibility of the Agent Members.  Upon final
payment due on the Maturity of a Note, the Holder thereof shall present and
surrender such Note at the Corporate Trust Office of the Note Administrator or
at the office of the Paying Agent (or, to a foreign paying agent appointed by
the Note Administrator outside of the United States if then required by
applicable law, in the case of a Definitive Note issued in exchange for a
beneficial interest in the Regulation S Global Note) on or prior to such
Maturity.  None of the Issuer, the Co-Issuer, the Trustee, the Note
Administrator or the Paying Agent will have any responsibility or liability with
respect to any records maintained by the Holder of any Note with respect to the
beneficial holders thereof or payments made thereby on account of beneficial
interests held therein.  In the case where any final payment of principal and
interest is to be made on any Note (other than on the Stated Maturity Date
thereof) the Issuer or, upon Issuer Request, the Note Administrator, in the name
and at the expense of the Issuer, shall not more than 30 nor fewer than five
Business Days prior to the date on which such payment is to be made, mail to the
Persons entitled thereto at their addresses appearing on the Notes Register, a
notice which shall state the date on which such payment will be made and the
amount of such payment and shall specify the place where such Notes may be
presented and surrendered for such payment.

 

(e)                                  Subject to the provisions of Sections
2.7(a) and Section 2.7(d) hereof, Holders of Notes as of the Record Date in
respect of a Payment Date shall be entitled to the interest accrued and payable
in accordance with the Priority of Payments and principal payable in accordance
with the Priority of Payments on such Payment Date.  All such payments that are
mailed or wired and returned to the Paying Agent shall be held for payment as
herein provided at the office or agency of the Issuer and the Co-Issuer to be
maintained as provided in Section 7.2 (or returned to the Trustee).

 

(f)                                   Interest on any Note which is payable, and
is punctually paid or duly provided for, on any Payment Date shall be paid to
the Person in whose name that Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest.

 

(g)                                  Payments of principal to Holders of the
Notes of each Class shall be made in the proportion that the Aggregate
Outstanding Amount of the Notes of such Class registered in the name of each
such Holder on such Record Date bears to the Aggregate Outstanding Amount of all
Notes of such Class on such Record Date.

 

(h)                                 Interest accrued with respect to the Notes
shall be calculated as described in the applicable form of Note attached hereto.

 

48

--------------------------------------------------------------------------------


 

(i)                                     All reductions in the principal amount
of a Note (or one or more predecessor Notes) effected by payments of
installments of principal made on any Payment Date, Redemption Date or upon
Maturity shall be binding upon all future Holders of such Note and of any Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Note.

 

(j)                                    Notwithstanding anything contained in
this Indenture to the contrary, the obligations of the Issuer under the Notes
and the Co-Issuer under the Senior Notes, this Indenture and the other
Transaction Documents are limited-recourse obligations of the Issuer and
non-recourse obligations of the Co-Issuer payable solely from the Collateral and
following realization of the Collateral, all obligations of the Co-Issuers and
any claims of the Noteholders, the Trustee or any other parties to any
Transaction Documents shall be extinguished and shall not thereafter revive.  No
recourse shall be had for the payment of any amount owing in respect of the
Notes against any Officer, director, employee, shareholder, limited partner or
incorporator of the Issuer, the Co-Issuer or any of their respective successors
or assigns for any amounts payable under the Notes or this Indenture.  It is
understood that the foregoing provisions of this paragraph shall not (i) prevent
recourse to the Collateral for the sums due or to become due under any security,
instrument or agreement which is part of the Collateral or (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Indenture (to the extent it relates to the obligation
to make payments on the Notes) until such Collateral have been realized,
whereupon any outstanding indebtedness or obligation in respect of the Notes,
this Indenture and the other Transaction Documents shall be extinguished and
shall not thereafter revive.  It is further understood that the foregoing
provisions of this paragraph shall not limit the right of any Person to name the
Issuer or the Co-Issuer as a party defendant in any Proceeding or in the
exercise of any other remedy under the Notes or this Indenture, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.

 

(k)                                 Subject to the foregoing provisions of this
Section 2.7, each Note delivered under this Indenture and upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights of unpaid interest and principal that were carried by such other Note.

 

(l)                                     Notwithstanding any of the foregoing
provisions with respect to payments of principal of and interest on the Notes
(but subject to Sections 2.7(e) and (h)), if the Notes have become or been
declared due and payable following an Event of Default and such acceleration of
Maturity and its consequences have not been rescinded and annulled and the
provisions of Section 5.5 are not applicable, then payments of principal of and
interest on such Notes shall be made in accordance with Section 5.7 hereof.

 

(m)                             Payments in respect of the Preferred Shares as
contemplated by Sections 11.1(a)(i)(16), 11.1(a)(ii)(17) and 11.1(a)(iii)(17)
shall be made by the Paying Agent to the Preferred Share Paying Agent.

 

49

--------------------------------------------------------------------------------


 

Section 2.8                                    Persons Deemed Owners.

 

The Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer,
the Special Servicer, the Operating Advisor and any of their respective agents
may treat as the owner of a Note the Person in whose name such Note is
registered on the Notes Register on the applicable Record Date for the purpose
of receiving payments of principal of and interest and other amounts on such
Note and on any other date for all other purposes whatsoever (whether or not
such Note is overdue), and none of the Note Administrator, the Servicer, the
Special Servicer, the Operating Advisor or any of their respective agents shall
be affected by notice to the contrary; provided, however, that the Depository,
or its nominee, shall be deemed the owner of the Global Notes, and owners of
beneficial interests in Global Notes will not be considered the owners of any
Notes for the purpose of receiving notices.  With respect to the Preferred
Shares, on any Payment Date, the Trustee shall deliver to the Preferred Share
Paying Agent the distributions thereon for distribution to the Preferred
Shareholders.

 

Section 2.9                                    Cancellation.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, upon delivery to the Notes
Registrar, be promptly canceled by the Notes Registrar and may not be reissued
or resold.  No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.9, except as expressly permitted by
this Indenture.  All canceled Notes held by the Notes Registrar shall be
destroyed or held by the Notes Registrar in accordance with its standard
retention policy.  Notes of the most senior Class Outstanding that are held by
the Issuer, the Co-Issuer or any of their respective Affiliates may be submitted
to the Notes Registrar for cancellation at any time.

 

Section 2.10                             Global Notes; Definitive Notes;
Temporary Notes.

 

(a)                                 Definitive Notes.  Definitive Notes shall
only be issued in the following limited circumstances:

 

(i)                                     upon Transfer of Global Notes to an IAI
in accordance with the procedures set forth in Section 2.5(e)(ii) or
Section 2.5(e)(iii);

 

(ii)                                  if a holder of a Definitive Note wishes at
any time to exchange such Definitive Note for one or more Definitive Notes or
transfer such Definitive Note to a transferee who wishes to take delivery
thereof in the form of a Definitive Note in accordance with this Section 2.10,
such holder may effect such exchange or transfer upon receipt by the Notes
Registrar of (A) a Holder’s Definitive Note properly endorsed for assignment to
the transferee, and (B) duly completed certificates in the form of Exhibit C-3,
upon receipt of which the Notes Registrar shall then cancel such Definitive Note
in accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and upon execution by the Co-Issuers, the Authenticating
Agent shall authenticate and deliver one or more Definitive Notes bearing the
same designation as the Definitive Note endorsed for transfer, registered in the
names specified in the assignment described in clause (A) above, in principal
amounts designated by the transferee (the aggregate of

 

50

--------------------------------------------------------------------------------


 

such principal amounts being equal to the aggregate principal amount of the
Definitive Note surrendered by the transferor);

 

(iii)                               in the event that the Depository notifies
the Issuer and the Co-Issuer that it is unwilling or unable to continue as
Depository for a Global Note or if at any time such Depository ceases to be a
“Clearing Agency” registered under the Exchange Act and a successor depository
is not appointed by the Issuer within 90 days of such notice, the Global Notes
deposited with the Depository pursuant to Section 2.2 hereof shall be
transferred to the beneficial owners thereof subject to the procedures and
conditions set forth in this Section 2.10.

 

(b)                                 Any Global Note that is exchanged for a
Definitive Note shall be surrendered by the Depository to the Notes
Administrator’s Corporate Trust Office together with necessary instruction for
the registration and delivery of a Definitive Note to the beneficial owners (or
such owner’s nominee) holding the ownership interests in such Global Note.  Any
such transfer shall be made, without charge, and the Authenticating Agent shall
authenticate and deliver, upon such transfer of each portion of such Global
Note, an equal aggregate principal amount of Definitive Notes of the same
Class and authorized denominations.  Any Definitive Notes delivered in exchange
for an interest in a Global Note shall, except as otherwise provided by
Section 2.5(f), bear the applicable legend set forth in Exhibits C-1 or C-2, as
applicable, and shall be subject to the transfer restrictions referred to in
such applicable legend.  The Holder of each such registered individual Global
Note may transfer such Global Note by surrendering it at the Corporate Trust
Office of the Note Administrator, or at the office of the Paying Agent.

 

(c)                                  Subject to the provisions of
Section 2.10(b) above, the registered Holder of a Global Note may grant proxies
and otherwise authorize any Person, including Agent Members and Persons that may
hold interests through Agent Members, to take any action which a Holder is
entitled to take under this Indenture or the Notes.

 

(d)                                 Junior Notes may only be issued as
Definitive Notes and no interest in a Junior Note may be held in the form of a
Global Note at any time.

 

(e)                                  In the event of the occurrence of either of
the events specified in Section 2.10(a) above, the Issuer and the Co-Issuer
shall promptly make available to the Notes Registrar a reasonable supply of
Definitive Notes.

 

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Authenticating
Agent shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.

 

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay.  The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any

 

51

--------------------------------------------------------------------------------


 

combination thereof, or in any other manner permitted by the rules and
regulations of any applicable notes exchange, all as determined by the Officers
executing such Definitive Notes.  After the preparation of Definitive Notes, the
temporary Notes shall be exchangeable for Definitive Notes upon surrender of the
applicable temporary Definitive Notes at the office or agency maintained by the
Issuer and the Co-Issuer for such purpose, without charge to the Holder.  Upon
surrender for cancellation of any one or more temporary Definitive Note, the
Issuer and the Co-Issuer shall execute, and the Authenticating Agent shall
authenticate and deliver, in exchange therefor the same aggregate principal
amount of Definitive Notes of authorized denominations.  Until so exchanged, the
temporary Notes shall in all respects be entitled to the same benefits under
this Indenture as Definitive Notes.

 

Section 2.11                             U.S. Tax Treatment of Notes and the
Issuer.

 

(a)                                 Each of the Issuer and the Co-Issuer intends
that, for U.S. federal income tax purposes, the Notes (unless held by ACRE or
any entity disregarded into ACRE) be treated as debt and that the Issuer be
treated as a Qualified REIT Subsidiary (unless the Issuer has received an
opinion of Cadwalader, Wickersham & Taft LLP, Proskauer Rose LLP or another
nationally recognized tax counsel experienced in such matters opining that the
Issuer will be treated as a foreign corporation not engaged in a trade or
business in the United States for U.S. federal income tax purposes).  Each
prospective purchaser and any subsequent transferee of a Note or any interest
therein shall, by virtue of its purchase or other acquisition of such Note or
interest therein, be deemed to have agreed to treat such Note in a manner
consistent with the preceding sentence for U.S. federal income tax purposes.

 

(b)                                 The Issuer and the Co-Issuer shall account
for the Notes and prepare any reports to Noteholders and tax authorities
consistent with the intentions expressed in Section 2.11(a) above.

 

(c)                                  Each Holder of Notes shall timely furnish
to the Issuer and the Co-Issuer or their respective agents any U.S. federal
income tax form or certification (such as IRS Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Individuals)) (with Part III marked), IRS Form W-8BEN-E (Certificate
of Foreign Status of Beneficial Owner for the United States Tax Withholding and
Reporting (Entities)) IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow Through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms that the
Issuer, the Co-Issuer or their respective agents may reasonably request and
shall update or replace such forms or certification in accordance with its terms
or its subsequent amendments.  Furthermore, Noteholders shall timely furnish any
information required pursuant to Section 2.7(c).

 

Section 2.12                             Authenticating Agents.

 

Upon the request of the Issuer and, in the case of the Senior Notes, the
Co-Issuer, the Note Administrator shall, and if the Note Administrator so
chooses the Note Administrator may, pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on

 

52

--------------------------------------------------------------------------------


 

its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.5 hereof, as fully to all intents and purposes as though each such
Authenticating Agent had been expressly authorized by such Sections to
authenticate such Notes.  For all purposes of this Indenture, the authentication
of Notes by an Authenticating Agent pursuant to this Section 2.12 shall be
deemed to be the authentication of Notes by the Note Administrator.

 

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation.  Any Authenticating Agent
may at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee, the Issuer and the Co-Issuer.  The Note
Administrator may at any time terminate the agency of any Authenticating Agent
by giving written notice of termination to such Authenticating Agent, the
Trustee, the Issuer and the Co-Issuer.  Upon receiving such notice of
resignation or upon such a termination, the Note Administrator shall promptly
appoint a successor Authenticating Agent and shall give written notice of such
appointment to the Issuer.

 

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof.  The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.

 

Section 2.13                             Forced Sale on Failure to Comply with
Restrictions.

 

(a)                                 Notwithstanding anything to the contrary
elsewhere in this Indenture, any transfer of a Note or interest therein to a
U.S. Person who is determined not to have been a QIB or an IAI at the time of
acquisition of the Note or interest therein shall be null and void and any such
proposed transfer of which the Issuer, the Co-Issuer, the Note Administrator or
the Trustee shall have notice may be disregarded by the Issuer, the Co-Issuer,
the Note Administrator and the Trustee for all purposes.

 

(b)                                 If the Issuer determines that any Holder of
a Note has not satisfied the applicable requirement described in
Section 2.13(a) above (any such Person a “Non-Permitted Holder”), then the
Issuer shall promptly after discovery that such Person is a Non-Permitted Holder
by the Issuer, the Co-Issuer or the Paying Agent (and notice by the Paying Agent
or the Co-Issuer to the Issuer, if either of them makes the discovery), send
notice (or cause notice to be sent) to such Non-Permitted Holder demanding that
such Non-Permitted Holder transfer its interest to a Person that is not a
Non-Permitted Holder within 30 days of the date of such notice.  If such
Non-Permitted Holder fails to so transfer its Note or interest therein, the
Issuer shall have the right, without further notice to the Non-Permitted Holder,
to sell such Note or interest therein to a purchaser selected by the Issuer that
is not a Non-Permitted Holder on such terms as the Issuer may choose.  The
Issuer, or a third party acting on behalf of the Issuer, may select the

 

53

--------------------------------------------------------------------------------


 

purchaser by soliciting one or more bids from one or more brokers or other
market professionals that regularly deal in securities similar to the Note, and
selling such Note to the highest such bidder.  However, the Issuer may select a
purchaser by any other means determined by it in its sole discretion.  The
Holder of such Note, the Non-Permitted Holder and each other Person in the chain
of title from the Holder to the Non-Permitted Holder, by its acceptance of an
interest in the Note, agrees to cooperate with the Issuer and the Note
Administrator to effect such transfers.  The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder.  The terms and conditions of any sale
under this Section 2.13(b) shall be determined in the sole discretion of the
Issuer, and the Issuer shall not be liable to any Person having an interest in
the Note sold as a result of any such sale of exercise of such discretion.

 

Section 2.14                             No Gross Up.

 

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

 

ARTICLE 3

 

CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS

 

Section 3.1                                    General Provisions.

 

The Notes to be issued on the Closing Date shall be executed by the Issuer and,
in the case of the Senior Notes, the Co-Issuer upon compliance with Section 3.2
and shall be delivered to the Authenticating Agent for authentication and
thereupon the same shall be authenticated and delivered by the Authenticating
Agent upon Issuer Request.  The Issuer shall cause the following items to be
delivered to the Trustee on or prior to the Closing Date:

 

(a)                                 an Officer’s Certificate of the Issuer
(i) evidencing the authorization by Board Resolution of the execution and
delivery of this Indenture and the Placement Agency Agreement and related
documents, the execution, authentication and delivery of the Notes and
specifying the Stated Maturity Date of each Class of Notes, the principal amount
of each Class of Notes and the applicable Note Interest Rate of each Class of
Notes to be authenticated and delivered, and (ii) certifying that (A) the
attached copy of the Board Resolution is a true and complete copy thereof,
(B) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date, (C) the Directors authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon and
(D) the total aggregate Notional Amount of the Preferred Shares shall have been
received in Cash by the Issuer on the Closing Date;

 

(b)                                 an Officer’s Certificate of the Co-Issuer
(i) evidencing the authorization by Board Resolution of the execution and
delivery of this Indenture and related documents, the execution, authentication
and delivery of the Senior Notes and specifying the Stated Maturity Date of each
Class of Senior Notes, the principal amount of each Class of Senior Notes and
the applicable Note Interest Rate of each Class of Senior Notes to be
authenticated and delivered,

 

54

--------------------------------------------------------------------------------


 

and (ii) certifying that (A) the attached copy of the Board Resolution is a true
and complete copy thereof, (B) such resolutions have not been rescinded and are
in full force and effect on and as of the Closing Date and (C) each Officer
authorized to execute and deliver the documents referenced in clause
(b)(i) above holds the office and has the signature indicated thereon;

 

(c)                                  an opinion of Cadwalader, Wickersham & Taft
LLP, special U.S. counsel to the Co-Issuers, and certain Affiliates thereof
(which opinions may be limited to the laws of the State of New York and the
federal law of the United States and may assume, among other things, the
correctness of the representations and warranties made or deemed made by the
owners of Notes pursuant to Sections 2.5(g), (h) and (i)) dated the Closing
Date, as to certain matters of New York law and certain United States federal
income tax and securities law matters, in a form satisfactory to the Placement
Agents;

 

(d)                                 opinions of Cadwalader, Wickersham & Taft
LLP, special counsel to the Co-Issuers dated the Closing Date, relating to
(i) the validity of the Grant hereunder and the perfection of the Trustee’s
security interest in the Collateral and (ii) certain bankruptcy matters, in each
case;

 

(e)                                  an opinion of Proskauer Rose LLP, special
counsel to ACRE, dated the Closing Date, regarding its qualification and
taxation as a REIT;

 

(f)                                   an opinion of Venable LLP, counsel to
ACRE, dated the Closing Date, regarding certain issues of Maryland law;

 

(g)                                  an opinion of Maples and Calder, Cayman
Islands counsel to the Issuer, dated the Closing Date, regarding certain issues
of Cayman Islands law;

 

(h)                                 an opinion of Richards, Layton & Finger LLP,
special Delaware counsel to the Co-Issuer and ACRC Lender, dated the Closing
Date, regarding certain issues of Delaware law;

 

(i)                                     an opinion of Mayer Brown LLP, counsel
to the Servicer and Advancing Agent and an opinion of in-house counsel to the
Servicer and Advancing Agent, regarding certain issues of United States law;

 

(j)                                    an opinion of (i) senior corporate
counsel of Wells Fargo Bank, National Association, dated as of the Closing Date,
regarding certain matters of United States law and (ii) Aini & Associates PLLC,
counsel to Wells Fargo Bank, National Association;

 

(k)                                 an opinion of Aini & Associates PLLC,
counsel to the Trustee regarding certain matters of United States Law;

 

(l)                                     an opinion of Dorsey & Whitney LLP,
special Minnesota counsel to Wells Fargo Bank, National Association, regarding
certain matters of Minnesota law with respect to the Minnesota Collateral;

 

(m)                             an opinion of McKenna Long & Aldridge LLP,
counsel to the Operating Advisor, regarding certain matters of Georgia and
United States law;

 

55

--------------------------------------------------------------------------------


 

(n)                                 an Officer’s Certificate given on behalf of
the Issuer and without personal liability, stating that the Issuer is not in
Default under this Indenture and that the issuance of the Securities by the
Issuer will not result in a breach of any of the terms, conditions or provisions
of, or constitute a Default under, the Governing Documents of the Issuer, any
indenture or other agreement or instrument to which the Issuer is a party or by
which it is bound, or any order of any court or administrative agency entered in
any Proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject; that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes applied for
and all conditions precedent provided in the Preferred Share Paying Agency
Agreement relating to the issuance by the Issuer of the Preferred Shares have
been complied with and that all expenses due or accrued with respect to the
offering or relating to actions taken on or in connection with the Closing Date
have been paid;

 

(o)                                 an Officer’s Certificate given on behalf of
the Co-Issuer stating that the Co-Issuer is not in Default under this Indenture
and that the issuance of the Senior Notes by the Co-Issuer will not result in a
breach of any of the terms, conditions or provisions of, or constitute a Default
under, the Governing Documents of the Co-Issuer, any indenture or other
agreement or instrument to which the Co-Issuer is a party or by which it is
bound, or any order of any court or administrative agency entered in any
Proceeding to which the Co-Issuer is a party or by which it may be bound or to
which it may be subject; that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes applied for
have been complied with and that all expenses due or accrued with respect to the
offering or relating to actions taken on or in connection with the Closing Date
have been paid;

 

(p)                                 executed counterparts of the Mortgage Asset
Purchase Agreement, the Servicing Agreement, the Pari Passu Participation
Agreements, the Future Funding Agreement, the Placement Agency Agreement, the
Preferred Share Paying Agency Agreement and the Securities Account Control
Agreement;

 

(q)                                 an Accountants’ Report on applying
Agreed-Upon Procedures with respect to certain information concerning the
Mortgage Assets in the Preliminary Offering Memorandum of the Co-Issuers, dated
July 30, 2014 and the Structural and Collateral Term Sheet dated July 30, 2014
and an Accountant’s Report on applying Agreed-Upon Procedures with respect to
certain information concerning the Mortgage Assets in the Offering Memorandum;

 

(r)                                    evidence of preparation for filing at the
appropriate filing office in the District of Columbia of a financing statement,
on behalf of the Issuer, relating to the perfection of the lien of this
Indenture in that Collateral in which a security interest may be perfected by
filing under the UCC; and

 

(s)                                   an Issuer Order executed by the Issuer and
the Co-Issuer directing the Authenticating Agent to (i) authenticate the Notes
specified therein, in the amounts set forth therein and registered in the
name(s) set forth therein and (ii) deliver the authenticated Notes as directed
by the Issuer and the Co-Issuer.

 

56

--------------------------------------------------------------------------------


 

Section 3.2                                    Security for Notes.

 

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

 

(a)                                 Grant of Security Interest; Delivery of
Mortgage Assets.  The Grant pursuant to the Granting Clauses of this Indenture
of all of the Issuer’s right, title and interest in and to the Collateral shall
be effective and all Closing Date Mortgage Assets acquired in connection
therewith purchased by the Issuer on the Closing Date (as set forth in Schedule
A hereto) together with the Mortgage Note and other Asset Documents with respect
thereto shall have been delivered to, and received by, the Custodian on behalf
of the Trustee, without recourse (except as expressly provided in each
applicable Mortgage Asset Purchase Agreement), in the manner provided in
Section 3.3(a);

 

(b)                                 Certificate of the Issuer.  A certificate of
an Authorized Officer of the Issuer given on behalf of the Issuer and without
personal liability, dated as of the Closing Date, delivered to the Trustee and
the Note Administrator, to the effect that, in the case of each Closing Date
Mortgage Asset pledged to the Trustee for inclusion in the Collateral on the
Closing Date and immediately prior to the delivery thereof on the Closing Date:

 

(i)                                     the Issuer is the owner of such Mortgage
Asset free and clear of any liens, claims or encumbrances of any nature
whatsoever except for those which are being released on the Closing Date;

 

(ii)                                  the Issuer has acquired its ownership in
such Mortgage Asset in good faith without notice of any adverse claim, except as
described in paragraph (i) above;

 

(iii)                               the Issuer has not assigned, pledged or
otherwise encumbered any interest in such Mortgage Asset (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to this Indenture;

 

(iv)                              the Asset Documents with respect to such
Mortgage Asset do not prohibit the Issuer from Granting a security interest in
and assigning and pledging such Mortgage Asset to the Trustee;

 

(v)                                 the list of Closing Date Mortgage Assets in
Schedule A identifies every Mortgage Asset sold to the Issuer pursuant to the
Mortgage Asset Purchase Agreement and pledged to the Issuer hereunder;

 

(vi)                              the requirements of Section 3.2(a) with
respect to such Mortgage Assets have been satisfied; and

 

(vii)                           (1) the Grant pursuant to the Granting Clauses
of this Indenture shall, upon execution and delivery of this Indenture by the
parties hereto, result in a valid and continuing security interest in favor of
the Trustee for the benefit of the Secured Parties in all of the Issuer’s right,
title and interest in and to the Mortgage Assets pledged to the Trustee for
inclusion in the Collateral on the Closing Date; and

 

57

--------------------------------------------------------------------------------


 

(2) upon the delivery of each Mortgage Note evidencing the obligations of the
borrowers under each Mortgage Asset to the Custodian on behalf of the Trustee,
at the Custodian’s office in Minneapolis, Minnesota, the Trustee’s security
interest in all Mortgage Assets shall be a validly perfected, first priority
security interest under the UCC as in effect in the State of Minnesota.

 

(c)                                  Rating Letters.  the Issuer and/or
Co-Issuer’s receipt of a signed letter from each Rating Agency confirming that
(i) the Class A Notes have been issued with ratings of “AAA(sf)” by DBRS and
“Aaa(sf)” by Moody’s, (ii) the Class A-S Notes have been issued with a rating of
“AAA(sf)” by DBRS (iii) the Class B Notes have been issued with a rating of at
least “AA(low)(sf)” by DBRS, (iv) the Class C Notes have been issued with a
rating of at least “A(low)(sf)” by DBRS, (v) the Class D Notes have been issued
with a rating of at least “BBB(low)(sf)” by DBRS, (vi) the Class E Notes have
been issued with a rating of at least “BB(low)(sf)” by DBRS, and (vii) the
Class F Notes have been issued with a rating of at least “B(low)(sf)” by DBRS.

 

(d)                                 Accounts.  Evidence of the establishment of
the Payment Account, the Unused Proceeds Account, the Funded Companion
Participation Acquisition Account, the Preferred Share Distribution Account, the
Custodial Account and the Collection Account.

 

(e)                                  Issuance of Preferred Shares.  The Issuer
shall have confirmed that the Preferred Shares have been, or contemporaneously
with the issuance of the Notes will be, (i) issued by the Issuer and
(ii) acquired in their entirety by ACRC Holder.

 

(f)                                   Deposit to Unused Proceeds Account.  On
the Closing Date, the Issuer shall deposit into the Unused Proceeds Account,
U.S.$31,700,000, which represents the Purchase Price of the Delayed Close
Mortgage Asset identified on Schedule A as “One Financial Plaza”.

 

Section 3.3                                    Transfer of Collateral.

 

(a)                                 The Note Administrator, as document
custodian (in such capacity, the “Custodian”), is hereby appointed as Custodian,
acting on behalf of the Noteholders and the holders of the Related Funded
Companion Participation, to hold all of the Mortgage Notes, which shall be
delivered to it by the Issuer on the Closing Date, at its office in Minneapolis,
Minnesota, and perform all other functions hereunder.  Any successor to the
Custodian shall be a U.S. state or national bank or trust company that is not an
Affiliate of the Issuer or the Co-Issuer and has capital and surplus of at least
U.S.$200,000,000 and whose long-term unsecured debt is rated at least
(i) “AA(low)” by DBRS and (ii) “A2” by Moody’s; provided, that it may maintain a
long-term unsecured debt rating of at least “Baa2” by Moody’s for so long as it
maintains a short-term unsecured debt rating of at least “P-1” by Moody’s and
the Servicer maintains a long-term unsecured debt rating of at least “A2” by
Moody’s, or such other rating with respect to which the Rating Agencies have
provided a No Downgrade Confirmation (provided that this proviso shall not
impose on the Servicer any obligation to maintain such rating).  Subject to the
limited right to relocate Collateral set forth in Section 7.5(b), the Custodian
shall hold all Asset Documents at its Corporate Trust Office.

 

58

--------------------------------------------------------------------------------


 

(b)                                 All Eligible Investments and other
investments purchased in accordance with this Indenture in the respective
Accounts in which the funds used to purchase such investments shall be held in
accordance with Article 10 and, in respect of each Indenture Account, the
Trustee on behalf of the Secured Parties shall have entered into a securities
account control agreement with the Issuer, as debtor and the Securities
Intermediary, as “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC as in effect in the State of New York) and the
Trustee, as secured party (the “Securities Account Control Agreement”)
providing, inter alia, that the establishment and maintenance of such Indenture
Account will be governed by the law of the State of New York.  The security
interest of the Trustee in Collateral shall be perfected and otherwise evidenced
as follows:

 

(i)                                     in the case of such Collateral
consisting of Security Entitlements, by the Issuer (A) causing the Securities
Intermediary, in accordance with the Securities Account Control Agreement, to
indicate by book entry that a Financial Asset has been credited to the Custodial
Account and (B) causing the Securities Intermediary to agree pursuant to the
Securities Account Control Agreement that it will comply with Entitlement Orders
originated by or on behalf of the Trustee with respect to each such Security
Entitlement without further consent by the Issuer;

 

(ii)                                  in the case of Assets that consist of
Instruments or Certificated Securities (the “Minnesota Collateral”), to the
extent that any such Minnesota Collateral does not constitute a Financial Asset
forming the basis of a Security Entitlement acquired by the Trustee pursuant to
clause (i), by the Issuer causing (A) the Custodian, on behalf of the Trustee,
to acquire possession of such Minnesota Collateral in the State of Minnesota or
(B) another Person (other than the Issuer or a Person controlling, controlled
by, or under common control with, the Issuer) (1) to (x) take possession of such
Minnesota Collateral in the State of Minnesota and (y) authenticate a record
acknowledging that it holds such possession for the benefit of the Trustee or
(2) to (x) authenticate a record acknowledging that it will hold possession of
such Minnesota Collateral for the benefit of the Trustee and (y) take possession
of such Minnesota Collateral in the State of Minnesota;

 

(iii)                               in the case of Collateral that consist of
General Intangibles and all other Collateral of the Issuer in which a security
interest may be perfected by filing a financing statement under Article 9 of the
UCC as in effect in the District of Columbia, filing or causing the filing of a
UCC financing statement naming the Issuer as debtor and the Trustee as secured
party, which financing statement reasonably identifies all such Collateral, with
the Recorder of Deeds of the District of Columbia;

 

(iv)                              in the case of Collateral that consists of
General Intangibles, causing the registration of the security interests granted
under this Indenture in the register of mortgages and charges of the Issuer
maintained at the Issuer’s registered office in the Cayman Islands; and

 

(v)                                 in the case of Collateral that consists of
Cash on deposit in any Servicing Account managed by the Servicer or Special
Servicer pursuant to the terms of the Servicing Agreement, to deposit such Cash
in a Servicing Account, which Servicing Account is in the name of the Servicer
or Special Servicer on behalf of the Trustee.

 

59

--------------------------------------------------------------------------------


 

(c)                                  The Issuer hereby authorizes the filing of
UCC financing statements describing as the collateral covered thereby “all of
the debtor’s personal property and Collateral,” or words to that effect,
notwithstanding that such wording may be broader in scope than the Collateral
described in this Indenture.

 

(d)                                 Without limiting the foregoing, the Trustee
shall cause the Note Administrator to take such different or additional action
as the Trustee may be advised by advice of counsel to the Trustee, Note
Administrator or the Issuer (delivered to the Trustee and the Note
Administrator) is reasonably required in order to maintain the perfection and
priority of the security interest of the Trustee in the event of any change in
applicable law or regulation, including Articles 8 and 9 of the UCC and Treasury
Regulations governing transfers of interests in Government Items (it being
understood that the Note Administrator shall be entitled to rely upon an Opinion
of Counsel, including an Opinion of Counsel delivered in accordance with
Section 3.1(d), as to the need to file any financing statements or continuation
statements, the dates by which such filings are required to be made and the
jurisdictions in which such filings are required to be made).

 

(e)                                  Without limiting any of the foregoing, in
connection with each Grant of a Mortgage Asset hereunder, the Issuer shall
deliver (or cause to be delivered by the Seller) to the Custodian (with a copy
to the Servicer), in each case to the extent specified on the closing checklist
for such Mortgage Asset provided to the Custodian by the Issuer (or the Seller)
the following documents (collectively, the “Mortgage Asset File”):

 

(i)                                     if such Mortgage Asset is a Mortgage
Loan:

 

(1)                                 the original mortgage note or promissory
note, as applicable, bearing all intervening endorsements, endorsed in blank or
endorsed “Pay to the order of ACRE Commercial Mortgage 2014-FL2 LLC, without
recourse,” and signed in the name of the last endorsee by an authorized Person;

 

(2)                                 an original of any participation certificate
together with any and all intervening endorsements thereon, endorsed in blank on
its face or by endorsement or stock power attached thereto (without recourse,
representation or warranty, express or implied);

 

(3)                                 an original of any participation agreement
relating to any item of collateral that is not evidenced by a promissory note;

 

(4)                                 an original blanket assignment of all
unrecorded documents with respect to such Mortgage Loan to the Issuer, in each
case in form and substance acceptable for recording;

 

(5)                                 the original of any guarantee executed in
connection with the promissory note, if any;

 

(6)                                 the original mortgage with evidence of
recording thereon, or a copy thereof together with an Officer’s Certificate of
the Issuer (or the Seller) certifying that such represents a true and correct
copy of the original and that such

 

60

--------------------------------------------------------------------------------


 

original has been submitted or delivered to an escrow agent for recordation in
the appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required;

 

(7)                                 the originals of all assumption,
modification, consolidation or extension agreements with evidence of recording
thereon (or a copy thereof together with an Officer’s Certificate of the Issuer
(or the Seller) certifying that such represents a true and correct copy of the
original and that such original has been submitted or delivered to an escrow
agent for recordation in the appropriate governmental recording office of the
jurisdiction where the encumbered property is located, in which case,
recordation information shall not be required), together with any other recorded
document relating to the Mortgage Loan otherwise included in the Mortgage Asset
File;

 

(8)                                 the original assignment of mortgage in blank
or in the name of the Issuer, in form and substance acceptable for recording and
signed in the name of the last endorsee;

 

(9)                                 the originals of all intervening assignments
of mortgage, if any, with evidence of recording thereon, showing an unbroken
chain of title from the originator thereof to the last endorsee, or copies
thereof together with an Officer’s Certificate of the Issuer certifying that
such represent true and correct copies of the originals and that such originals
have each been submitted or delivered to an escrow agent for recordation in the
appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required;

 

(10)                          an original mortgagee policy of title insurance or
a conformed version of the mortgagee’s title insurance commitment either marked
as binding for insurance or attached to an escrow closing letter, countersigned
by the title company or its authorized agent if the original mortgagee’s title
insurance policy has not yet been issued;

 

(11)                          the original of any security agreement, chattel
mortgage or equivalent document executed in connection with the Mortgage Loan,
if any;

 

(12)                          the original assignment of leases and rents, if
any, with evidence of recording thereon, or a copy thereof together with an
Officer’s Certificate of the Issuer certifying that such copy represents a true
and correct copy of the original that has been submitted or delivered to an
escrow agent for recordation in the appropriate governmental recording office of
the jurisdiction where the encumbered property is located, in which case,
recordation information shall not be required;

 

(13)                          the original assignment of any assignment of
leases and rents in blank or in the name of the Issuer, in form and substance
acceptable for recording;

 

61

--------------------------------------------------------------------------------


 

(14)                          a filed copy of the UCC-1 financing statements
with evidence of filing thereon, and UCC-3 assignments in blank, which UCC-3
assignments shall be in form and substance acceptable for filing;

 

(15)                          the original of any related loan agreement;

 

(16)                          the original of any related guarantee;

 

(17)                          the original of the environmental indemnity
agreement, if any;

 

(18)                          the original of any general collateral assignment
of all other documents held by the Issuer in connection with the Mortgage Loan;

 

(19)                          an original of any disbursement letter from the
collateral obligor to the original mortgagee;

 

(20)                          an original of the survey of the related Mortgaged
Properties;

 

(21)                          a copy of any property management agreements;

 

(22)                          a copy of any ground leases;

 

(23)                          a copy of any related environmental insurance
policy and environmental report with respect to the related Mortgaged
Properties;

 

(24)                          with respect to any Mortgage Loan with related
mezzanine or other subordinate debt (other than a companion participation), a
copy of any related co-lender agreement, intercreditor agreement, subordination
agreement or other similar agreement;

 

(25)                          [Reserved];

 

(26)                          a copy of any opinion of counsel;

 

(27)                          the following additional documents, which may be
delivered as one or several instruments, (a) allonge, endorsed in blank;
(b) assignment of mortgage, in blank, in form and substance acceptable for
recording; (c) assignment of leases and rents, in blank, in form and substance
acceptable for recording; and (d) blanket assignment, in blank, in form and
substance acceptable for recording.

 

(ii)                                  if such Mortgage Asset is a Participation:

 

(1)                                 each of the documents specified in (i) above
with respect to the related Mortgage Loan, other than the documents identified
in item (i)(4); and

 

(2)                                 an original of the related Pari Passu
Participation Agreement;

 

62

--------------------------------------------------------------------------------


 

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original recorded documents to the
Custodian promptly when received by the Issuer (or the Seller) from the
applicable recording office.

 

(f)                                   The execution and delivery of this
Indenture by the Note Administrator shall constitute certification that (i) each
original note required to be delivered to the Custodian on behalf of the Trustee
by the Issuer (or the Seller) and all allonges thereto, if any, have been
received by the Custodian; and (ii) such original note has been reviewed by the
Custodian and (A) appears regular on its face (handwritten additions, changes or
corrections shall not constitute irregularities if initialed by the borrower),
(B) appears to have been executed and (C) purports to relate to the related
Mortgage Asset.  The Custodian agrees to review or cause to be reviewed the
Mortgage Asset Files within thirty (30) days after the Closing Date, and to
deliver to the Issuer, the Note Administrator, the Servicer, and the Trustee a
certification in the form of Exhibit D attached hereto, indicating, subject to
any exceptions found by it in such review, (A) those documents referred to in
Section 3.3(e) that have been received, and (B) that such documents have been
executed, appear on their face to be what they purport to be, purport to be
recorded or filed (as applicable) and have not been torn, mutilated or otherwise
defaced, and appear on their faces to relate to the Mortgage Asset.  The
Custodian shall have no responsibility for reviewing the Mortgage Asset File
except as expressly set forth in this Section 3.3(f).  None of the Trustee, the
Note Administrator, and the Custodian shall be under any duty or obligation to
inspect, review, or examine any such documents, instruments or certificates to
independently determine that they are valid, genuine, enforceable, legally
sufficient, duly authorized, or appropriate for the represented purpose, whether
the text of any assignment or endorsement is in proper or recordable form
(except to determine if the endorsement conforms to the requirements of
Section 3.3(e)), whether any document has been recorded in accordance with the
requirements of any applicable jurisdiction, to independently determine that any
document has actually been filed or recorded in the appropriate office, that any
document is other than what it purports to be on its face, or whether the title
insurance policies relate to the Mortgaged Property.

 

(g)                                  No later than the 90th day after the
Closing Date, the Custodian shall (i) deliver to the Issuer, with a copy to the
Note Administrator, the Trustee, and the Servicer a final exception report as to
any remaining documents that are required to be, but are not in the Mortgage
Asset File and (ii) request that the Issuer cause such document deficiency to be
cured.

 

(h)                                 Without limiting the generality of the
foregoing:

 

(i)                                     from time to time upon the request of
the Trustee, Servicer or Special Servicer, the Issuer shall deliver (or cause to
be delivered) to the Custodian any Asset Document in the possession of the
Issuer and not previously delivered hereunder (including originals of Asset
Documents not previously required to be delivered as originals) and as to which
the Trustee, Servicer or Special Servicer, as applicable, shall have reasonably
determined, or shall have been advised, to be necessary or appropriate for the
administration of such Mortgage Loan hereunder or under the Servicing Agreement
or for the protection of the security interest of the Trustee under this
Indenture;

 

63

--------------------------------------------------------------------------------


 

(ii)                                  in connection with any delivery of
documents to the Custodian pursuant to clause (i) above, the Custodian shall
deliver to the Servicer, on behalf of the Issuer, a Certification in the form of
Exhibit D acknowledging the receipt of such documents by the Custodian and that
it is holding such documents subject to the terms of this Indenture; and

 

(iii)                               from time to time upon request of the
Servicer or the Special Servicer, the Custodian shall, upon delivery by the
Servicer or Special Servicer, as applicable, of a Request for Release in the
form of Exhibit E hereto, release to the Servicer or Special Servicer, as
applicable, such of the Asset Documents then in its custody as the Servicer or
Special Servicer, as applicable, reasonably so requests.  By submission of any
such Request for Release, the Servicer or the Special Servicer, as applicable,
shall be deemed to have represented and warranted that it has determined in
accordance with the Accepted Servicing Practices, respectively, set forth in the
Servicing Agreement, as the case may be, that the requested release is necessary
for the administration of such Mortgage Loan hereunder or under the Servicing
Agreement or for the protection of the security interest of the Trustee under
this Indenture.  The Servicer or the Special Servicer shall return to the
Custodian each Asset Document released from custody pursuant to this
clause (iii) within 20 Business Days of receipt thereof (except such Asset
Documents as are released in connection with a sale, exchange or other
disposition, in each case only as permitted under this Indenture, of the related
Mortgage Asset that is consummated within such 20-day period).  Notwithstanding
the foregoing provisions of this clause (iii), any note, participation
certificate or other instrument evidencing a Pledged Mortgage Asset shall be
released only for the purpose of (1) a sale, exchange or other disposition of
such Pledged Mortgage Asset that is permitted in accordance with the terms of
this Indenture, (2) presentation, collection, renewal or registration of
transfer of such Mortgage Asset, (3) in the case of any note, in connection with
a payment in full of all amounts owing under such note, or (4) effecting any
amendment or modification permitted and effected pursuant to the terms of the
Servicing Agreement.

 

(i)                                     As of the Closing Date (with respect to
the Collateral owned or existing as of the Closing Date) and each date on which
any Collateral is acquired (only with respect to each Collateral so acquired or
arising after the Closing Date), the Issuer represents and warrants as follows:

 

(i)                                     this Indenture creates a valid and
continuing security interest (as defined in the UCC) in the Collateral in favor
of the Trustee for the benefit of the Secured Parties, which security interest
is prior to all other liens, and is enforceable as such against creditors of and
purchasers from the Issuer;

 

(ii)                                  the Issuer owns and has good and
marketable title to such Collateral free and clear of any lien, claim or
encumbrance of any Person;

 

(iii)                               in the case of each Collateral, the Issuer
has acquired its ownership in such Collateral in good faith without notice of
any adverse claim as defined in Section 8-102(a)(1) of the UCC as in effect on
the date hereof;

 

64

--------------------------------------------------------------------------------


 

(iv)                              other than the security interest granted to
the Trustee for the benefit of the Secured Parties pursuant to this Indenture,
the Issuer has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Collateral;

 

(v)                                 the Issuer has not authorized the filing of,
and is not aware of, any financing statements against the Issuer that include a
description of collateral covering the Collateral other than any financing
statement (x) relating to the security interest granted to the Trustee for the
benefit of the Secured Parties hereunder or (y) that has been terminated; the
Issuer is not aware of any judgment lien, Pension Benefit Guarantee Corporation
lien or tax lien filings against the Issuer;

 

(vi)                              the Issuer has received all consents and
approvals required by the terms of each Collateral and the Transaction Documents
to grant to the Trustee its interest and rights in such Collateral hereunder;

 

(vii)                           the Issuer has caused or will have caused,
within ten days, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Collateral granted to the Trustee
for the benefit of the Secured Parties hereunder;

 

(viii)                        all of the Collateral constitutes one or more of
the following categories:  an Instrument, a General Intangible, a Certificated
Security or an Uncertificated Security, or a Financial Asset in which a Security
Entitlement has been created and that has been or will have been credited to a
Securities Account and Proceeds of all the foregoing;

 

(ix)                              the Securities Intermediary has agreed to
treat all Collateral credited to the Custodial Account as a Financial Asset;

 

(x)                                 the Issuer has delivered a fully executed
Securities Account Control Agreement pursuant to which the Securities
Intermediary has agreed to comply with all instructions originated by the
Trustee relating to the Indenture Accounts without further consent of the
Issuer; none of the Indenture Accounts is in the name of any Person other than
the Issuer, the Note Administrator or the Trustee; the Issuer has not consented
to the Securities Intermediary to comply with any Entitlement Orders in respect
of the Indenture Accounts and any Security Entitlement credited to any of the
Indenture Accounts originated by any Person other than the Trustee or the Note
Administrator on behalf of the Trustee;

 

(xi)                              (A) all original executed copies of each
promissory note, participation certificate or other writings that constitute or
evidence any pledged obligation that constitutes an Instrument have been
delivered to the Custodian for the benefit of the Trustee and (B) none of the
promissory notes, participation certificates or other writings that constitute
or evidence such collateral has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed by the Issuer to any Person other
than the Trustee;

 

(xii)                           each of the Indenture Accounts constitutes a
Securities Account in respect of which Wells Fargo Bank, National Association
has accepted to be Securities

 

65

--------------------------------------------------------------------------------


 

Intermediary pursuant to the Securities Account Control Agreement on behalf of
the Trustee as secured party under this Indenture.

 

(j)                                    The Note Administrator shall cause all
Eligible Investments delivered to the Note Administrator on behalf of the Issuer
(upon receipt by the Note Administrator thereof) to be promptly credited to the
applicable Account.

 

(k)                                 [Reserved]

 

(l)                                     [Reserved]

 

ARTICLE 4

 

SATISFACTION AND DISCHARGE

 

Section 4.1                                    Satisfaction and Discharge of
Indenture.

 

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Noteholders to receive payments of principal thereof and
interest thereon, (iv) the rights, protections, indemnities and immunities of
the Note Administrator (in each of its capacities) and the Trustee and the
specific obligations set forth below hereunder, (v) the rights, obligations and
immunities of the Servicer and Special Servicer hereunder and under the
Servicing Agreement, and (vi) the rights of Noteholders as beneficiaries hereof
with respect to the property deposited with the Custodian or Securities
Intermediary (on behalf of the Trustee) and payable to all or any of them (and
the Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture) when:

 

(a)                                 (i) either:

 

(1)                                 all Notes theretofore authenticated and
delivered to Noteholders (other than (A) Notes which have been mutilated,
defaced, destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.6 and (B) Notes for which payment has theretofore
irrevocably been deposited in trust and thereafter repaid to the Issuer or
discharged from such trust, as provided in Section 7.3) have been delivered to
the Note Registrar for cancellation; or

 

(2)                                 all Notes not theretofore delivered to the
Note Registrar for cancellation (A) have become due and payable, or (B) shall
become due and payable at their Stated Maturity Date within one year, or (C) are
to be called for redemption pursuant to Article 9 under an arrangement
satisfactory to the Note Administrator for the giving of notice of redemption by
the Issuer and the Co-Issuer pursuant to Section 9.3 and either (x) the Issuer
has irrevocably deposited or caused to be deposited with the Note Administrator,
Cash or non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which

 

66

--------------------------------------------------------------------------------


 

are rated “Aaa” by Moody’s in an amount sufficient, as recalculated by a firm of
Independent nationally-recognized certified public accountants, to pay and
discharge the entire indebtedness (including, in the case of a redemption
pursuant to Section 9.1, the Redemption Price) on such Notes not theretofore
delivered to the Note Administrator for cancellation, for principal and interest
to the date of such deposit (in the case of Notes which have become due and
payable), or to the respective Stated Maturity Date or the respective Redemption
Date, as the case may be or (y) in the event all of the Collateral is liquidated
following the satisfaction of the conditions specified in Article 5, the Issuer
shall have deposited or caused to be deposited with the Note Administrator, all
proceeds of such liquidation of the Collateral, for payment in accordance with
the Priority of Payments;

 

(ii)                                  the Issuer and the Co-Issuer have paid or
caused to be paid all other sums then due and payable hereunder (including any
amounts then due and payable pursuant to the Servicing Agreement) by the Issuer
and Co-Issuer and no other amounts are scheduled to be due and payable by the
Issuer other than Dissolution Expenses;  and

 

(iii)                               the Co-Issuers have delivered to the Trustee
and the Note Administrator Officer’s certificates and an Opinion of Counsel,
each stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with;

 

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Cadwalader,
Wickersham & Taft LLP, Proskauer Rose LLP or an opinion of another tax counsel
of nationally recognized standing in the United States experienced in such
matters to the effect that the Noteholders would recognize no income gain or
loss for U.S. federal income tax purposes as a result of such deposit and
satisfaction and discharge of this Indenture; or

 

(b)                                 (i) each of the Co-Issuers has delivered to
the Trustee and Note Administrator a certificate stating that (1) there is no
Collateral (other than (x) the Servicing Agreement and the Servicing Accounts
related thereto and the Securities Account Control Agreement and the Indenture
Accounts related thereto and (y) Cash in an amount not greater than the
Dissolution Expenses) that remain subject to the lien of this Indenture, and
(2) all funds on deposit in or to the credit of the Accounts have been
distributed in accordance with the terms of this Indenture or have otherwise
been irrevocably deposited with the Servicer under the Servicing Agreement for
such purpose; and

 

(ii)                                  the Co-Issuers have delivered to the Note
Administrator and the Trustee Officer’s certificates and an Opinion of Counsel,
each stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable,

 

67

--------------------------------------------------------------------------------


 

the Noteholders, as the case may be, under Sections 2.7, 4.2, 5.4(d), 5.9, 5.18,
6.7, 7.3 and 14.12 hereof shall survive.

 

Section 4.2                                    Application of Amounts held in
Trust.

 

All amounts deposited with the Note Administrator pursuant to Section 4.1 shall
be held in trust and applied by it in accordance with the provisions of the
Notes and this Indenture (including, without limitation, the Priority of
Payments) to the payment of the principal and interest, either directly or
through any Paying Agent, as the Note Administrator may determine, and such
amounts shall be held in a segregated account identified as being held in trust
for the benefit of the Secured Parties.

 

Section 4.3                                    Repayment of Amounts Held by
Paying Agent.

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent, upon demand of the
Issuer and the Co-Issuer, shall be remitted to the Note Administrator to be held
and applied pursuant to Section 7.3 hereof and, in the case of amounts payable
on the Notes, in accordance with the Priority of Payments and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.

 

Section 4.4                                    Limitation on Obligation to Incur
Company Administrative Expenses.

 

If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments,
(ii) Cash and (iii) amounts reasonably expected to be received by the Issuer
with respect to the Mortgage Assets in Cash during the current Due Period (as
certified by the Special Servicer in accordance with Accepted Servicing
Practices) is less than the sum of Dissolution Expenses and any accrued and
unpaid Company Administrative Expenses, then notwithstanding any other provision
of this Indenture, the Issuer shall no longer be required to incur Company
Administrative Expenses as otherwise required by this Indenture to any Person,
other than with respect to fees and indemnities of, and other payments, charges
and expenses incurred in connection with opinions, reports or services to be
provided to or for the benefit of, the Trustee, the Note Administrator, or any
of their respective Affiliates.  Any failure to pay such amounts or provide or
obtain such opinions, reports or services no longer required hereunder shall not
constitute a Default hereunder.

 

ARTICLE 5

 

REMEDIES

 

Section 5.1                                    Events of Default.

 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary

 

68

--------------------------------------------------------------------------------


 

or be effected by operation of law or pursuant to any judgment, decree or order
of any court or any order, rule or regulation of any administrative or
governmental body):

 

(a)                                 a default in the payment of any interest on
any Class A Note, Class A-S Note or Class B Note (or, if no Class A Notes,
Class A-S Notes or Class B Notes are Outstanding, any Note of the most senior
Class Outstanding) when the same becomes due and payable and the continuation of
any such default for three Business Days after a Trust Officer of the Note
Administrator has actual knowledge or receives notice from any holder of Notes
of such payment default; provided that in the case of a failure to disburse
funds due to an administrative error or omission by the Note Administrator, the
Trustee or any paying agent, such failure continues for five Business Days after
a trust officer of the Note Administrator receives written notice or has actual
knowledge of such administrative error or omission; or

 

(b)                                 a default in the payment of principal (or
the related Redemption Price, if applicable) of any Class when the same becomes
due and payable, at its Stated Maturity Date or any Redemption Date; provided,
in each case, that in the case of a failure to disburse funds due to an
administrative error or omission by the Note Administrator, Trustee or any
paying agent, such failure continues for five Business Days after a trust
officer of the Note Administrator receives written notice or has actual
knowledge of such administrative error or omission;

 

(c)                                  the failure on any Payment Date to disburse
amounts available in the Payment Account in accordance with the Priority of
Payments set forth under Section 11.1(a) (other than (i) a default in payment
described in clause (a) or (b) above and (ii) unless the Holders of the
Preferred Shares object, a failure to disburse any amounts to the Preferred
Share Paying Agent for distribution to the Holders of the Preferred Shares),
which failure continues for a period of three (3) Business Days or, in the case
of a failure to disburse such amounts due to an administrative error or omission
by the Note Administrator or Paying Agent, which failure continues for five
(5) Business Days;

 

(d)                                 either the Issuer, the Co-Issuer or the pool
of Collateral becomes an investment company required to be registered under the
1940 Act;

 

(e)                                  a default in the performance, or breach, of
any other covenant or other agreement of the Issuer or Co-Issuer (other than the
covenant to make the payments described in clauses (a), (b) or (c) above) or any
representation or warranty of the Issuer or Co-Issuer hereunder or in any
certificate or other writing delivered pursuant hereto or in connection herewith
proves to be incorrect in any material respect when made, and the continuation
of such default or breach for a period of 30 days (or, if such default, breach
or failure has an adverse effect on the validity, perfection or priority of the
security interest granted hereunder, 15 days) after either the Issuer or the
Co-Issuer has actual knowledge thereof or after notice thereof to the Issuer and
the Co-Issuer by the Trustee or to the Issuer and the Co-Issuer and the Trustee
by Holders of at least 25% of the Aggregate Outstanding Amount of the
Controlling Class;

 

(f)                                   the entry of a decree or order by a court
having competent jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt
or insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Issuer or the
Co-Issuer under the Bankruptcy Code, or any bankruptcy, insolvency,

 

69

--------------------------------------------------------------------------------


 

reorganization or similar law enacted under the laws of the Cayman Islands or
any other applicable law, or appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of the Issuer or the Co-Issuer or of
any substantial part of its property, respectively, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
unstayed and in effect for a period of 60 consecutive days;

 

(g)                                  the institution by the Issuer or the
Co-Issuer of proceedings to be adjudicated as bankrupt or insolvent, or the
consent by it to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under the Bankruptcy Code, or any bankruptcy,
insolvency, reorganization or similar law enacted under the laws of the Cayman
Islands or any other similar applicable law, or the consent by it to the filing
of any such petition or to the appointment of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Issuer or the
Co-Issuer or of any substantial part of its property, respectively, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of any action by the Issuer in furtherance of any such action;

 

(h)                                 one or more final judgments being rendered
against the Issuer or the Co-Issuer which exceed, in the aggregate,
U.S.$1,000,000 and which remain unstayed, undischarged and unsatisfied for 30
days after such judgment(s) becomes nonappealable, unless adequate funds have
been reserved or set aside for the payment thereof, and unless (except as
otherwise specified in writing by the Rating Agencies) a No Downgrade
Confirmation has been received from the Rating Agencies; or

 

(i)                                     the Issuer loses its status as a
Qualified REIT Subsidiary or other disregarded entity of ACRE for U.S. federal
income tax purposes, unless (A) within 90 days, the Issuer either (1) delivers
an opinion of tax counsel of nationally recognized standing in the United States
experienced in such matters to the effect that, notwithstanding the Issuer’s
loss of Qualified REIT Subsidiary or disregarded entity status for U.S. federal
income tax purposes, the Issuer is not, and has not been, an association (or
publicly traded partnership) taxable as a corporation, or is not, and has not
been, otherwise subject to U.S. federal income tax on a net basis and the
Noteholders are not otherwise materially adversely affected by the loss of
Qualified REIT Subsidiary or disregarded entity status for U.S. federal income
tax purposes or (2) receives an amount from the Preferred Shareholders
sufficient to discharge in full the amounts then due and unpaid on the Notes and
amounts and expenses described in clauses (1) through (15) under
Section 11.1(a)(i) in accordance with the Priority of Payments or (B) all
Classes of the Notes are subject to a Tax Redemption announced by the Issuer in
compliance with this Indenture, and such redemption has not been rescinded.

 

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Special Servicer, the Operating Advisor,
the Preferred Share Paying Agent and the Preferred Shareholders in writing.

 

70

--------------------------------------------------------------------------------


 

Section 5.2                                    Acceleration of Maturity;
Rescission and Annulment.

 

(a)                                 If an Event of Default shall occur and be
continuing (other than the Events of Default specified in Section 5.1(f) or
5.1(g)), the Trustee may (and shall at the direction of a Majority, by
outstanding principal amount, of each Class of Notes voting as a separate Class
(excluding any Notes owned by the Issuer, the Seller or any of their respective
Affiliates), declare the principal of and accrued and unpaid interest on all the
Notes to be immediately due and payable.  Upon any such declaration such
principal, together with all accrued and unpaid interest thereon, and other
amounts payable thereunder in accordance with the Priority of Payments will
become immediately due and payable.  If an Event of Default described in Section
5.1(f) or 5.1(g) above occurs, such an acceleration shall occur automatically
and without any further action.  If the Notes are accelerated, payments shall be
made in the order and priority set forth in Section 11.1(a) hereof.

 

(b)                                 At any time after such a declaration of
acceleration of Maturity of the Notes has been made, and before a judgment or
decree for payment of the amounts due has been obtained by the Trustee as
hereinafter provided in this Article 5, a Majority of each Class of Notes
(voting as a separate Class), other than with respect to an Event of Default
specified in Section 5.1(d), 5.1(f), 5.1(g), or 5.1(i), by written notice to the
Issuer, the Co-Issuer and the Trustee, may rescind and annul such declaration
and its consequences if:

 

(i)                                     the Issuer or the Co-Issuer has paid or
deposited with the Note Administrator a sum sufficient to pay:

 

(A)               all unpaid installments of interest on and principal on the
Notes that would be due and payable hereunder if the Event of Default giving
rise to such acceleration had not occurred;

 

(B)               all unpaid taxes of the Issuer and the Co-Issuer, Company
Administrative Expenses and other sums paid or advanced by or otherwise due and
payable to the Note Administrator or to the Trustee hereunder;

 

(C)               with respect to the Advancing Agent, any amount due and
payable for unreimbursed Interest Advances, Servicing Advances and Reimbursement
Interest; and

 

(D)               any Company Administrative Expense due and payable;

 

(ii)                                  the Trustee has received notice that all
Events of Default, other than the non-payment of the interest and principal on
the Notes that have become due solely by such acceleration, have been cured and
a Majority of the Controlling Class, by written notice to the Trustee, has
agreed with such notice (which agreement shall not be unreasonably withheld or
delayed) or waived as provided in Section 5.14.

 

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default

 

71

--------------------------------------------------------------------------------


 

that gave rise to such declaration; provided, however, that if such preservation
of the Collateral is rescinded pursuant to Section 5.5, the Notes may be
accelerated pursuant to the first paragraph of this Section 5.2, notwithstanding
any previous rescission and annulment of a declaration of acceleration pursuant
to this paragraph.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)                                  Subject to Sections 5.4 and 5.5, a Majority
of the Controlling Class shall have the right to direct the Trustee in the
conduct of any Proceedings for any remedy available to the Trustee or in the
sale of any or all of the Collateral; provided that (i) such direction will not
conflict with any rule of law or this Indenture; (ii) the Trustee may take any
other action not inconsistent with such direction; (iii) the Trustee determines
that such action will not involve it in liability (unless the Trustee has
received security or indemnity satisfactory to it against any such liability);
and (iv) any direction to undertake a sale of the Collateral may be made only as
described in Section 5.17.  The Trustee shall be entitled to refuse to take any
action absent such direction.

 

(d)                                 As security for the payment by the Issuer of
the compensation and expenses of the Trustee, the Note Administrator, and any
sums the Trustee or Note Administrator shall be entitled to receive as
indemnification by the Issuer, the Issuer hereby grants the Trustee a lien on
the Collateral, which lien is senior to the lien of the Noteholders.  The
Trustee’s lien shall be subject to the Priority of Payments and exercisable by
the Trustee only if the Notes have been declared due and payable following an
Event of Default and such acceleration has not been rescinded or annulled.

 

(e)                                  A Majority of the Aggregate Outstanding
Amount of each Class of Notes may, prior to the time a judgment or decree for
the payment of amounts due has been obtained by the Trustee, waive any past
Default on behalf of the holders of all the Notes and its consequences in
accordance with Section 5.14.

 

Section 5.3                                    Collection of Indebtedness and
Suits for Enforcement by Trustee.

 

(a)                                 The Issuer covenants that if a Default shall
occur in respect of the payment of any interest and principal on any Class of
Notes (but only after any amounts payable pursuant to Section 11.1(a) having a
higher priority have been paid in full), the Issuer and Co-Issuer shall, upon
demand of the Trustee or any affected Noteholder, pay to the Note Administrator
on behalf of the Trustee, for the benefit of the Holder of such Note, the whole
amount, if any, then due and payable on such Note for principal and interest or
other payment with interest on the overdue principal and, to the extent that
payments of such interest shall be legally enforceable, upon overdue
installments of interest, at the applicable interest rate and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Note Administrator, the Trustee and such
Noteholder and their respective agents and counsel.

 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may

 

72

--------------------------------------------------------------------------------


 

institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Issuer and the Co-Issuer or any other obligor upon the Notes and
collect the amounts adjudged or decreed to be payable in the manner provided by
law out of the Collateral.

 

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided, that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity reasonably satisfactory to it, and (d) notwithstanding the
foregoing, any direction to the Trustee to undertake a sale of Collateral may be
given only in accordance with the preceding paragraph, in connection with any
sale and liquidation of all or a portion of the Collateral, the preceding
sentence, and, in all cases, the applicable provisions of this Indenture.  Such
Proceedings shall be used for the specific enforcement of any covenant or
agreement in this Indenture or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy or legal or equitable right vested
in the Trustee by this Indenture or by law.  Any direction to the Trustee to
undertake a sale of Collateral shall be forwarded to the Special Servicer, and
the Special Servicer shall conduct any such sale in accordance with the terms of
the Servicing Agreement.

 

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or (z)
there shall be any other comparable Proceedings relative to the Issuer or the
Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

 

(i)                                     to file and prove a claim or claims for
the whole amount of principal and interest owing and unpaid in respect of the
Notes and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
reasonable compensation to the Trustee and each predecessor Trustee, and their
respective agents, attorneys and counsel, and for reimbursement of all expenses
and liabilities incurred, and all advances made, by the Trustee and each
predecessor Trustee, except as a result of negligence or bad faith) and of the
Noteholders allowed in any Proceedings relative to the Issuer, the Co-Issuer or
other obligor upon the Notes or to the creditors or property of the Issuer, the
Co-Issuer or such other obligor;

 

(ii)                                  unless prohibited by applicable law and
regulations, to vote on behalf of the Noteholders in any election of a trustee
or a standby trustee in arrangement,

 

73

--------------------------------------------------------------------------------


 

reorganization, liquidation or other bankruptcy or insolvency proceedings or of
a Person performing similar functions in comparable Proceedings; and

 

(iii)                               to collect and receive (or cause the Note
Administrator to collect and receive) any amounts or other property payable to
or deliverable on any such claims, and to distribute (or cause the Note
Administrator to distribute) all amounts received with respect to the claims of
the Noteholders and of the Trustee on their behalf; the Secured Parties, and any
trustee, receiver or liquidator, custodian or other similar official is hereby
authorized by each of the Noteholders to make payments to the Trustee (or the
Note Administrator on its behalf), and, in the event that the Trustee shall
consent to the making of payments directly to the Noteholders, to pay to the
Trustee and the Note Administrator such amounts as shall be sufficient to cover
reasonable compensation to the Trustee and the Note Administrator, each
predecessor trustee and note administrator, and their respective agents,
attorneys and counsel, and all other reasonable expenses and liabilities
incurred.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in Section
5.5(a) are met and any sale of Collateral contemplated to be conducted by the
Trustee under this Indenture shall be effected by the Special Servicer pursuant
to the terms of the Servicing Agreement, and the Trustee shall have no liability
or responsibility for or in connection with any such sale.

 

74

--------------------------------------------------------------------------------


 

Section 5.4                                    Remedies.

 

(a)                                 If an Event of Default has occurred and is
continuing, and the Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Issuer and the Co-Issuer agree that the Trustee, or, with respect to any sale of
any Mortgage Assets, the Special Servicer, may, after notice to the Note
Administrator and the Noteholders, and shall, upon direction by a Majority of
the Controlling Class, to the extent permitted by applicable law, exercise one
or more of the following rights, privileges and remedies:

 

(i)                                     institute Proceedings for the collection
of all amounts then payable on the Notes or otherwise payable under this
Indenture (whether by declaration or otherwise), enforce any judgment obtained
and collect from the Collateral any amounts adjudged due;

 

(ii)                                  sell all or a portion of the Collateral or
rights of interest therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with Section 5.17
hereof (provided that any such sale shall be conducted by the Special Servicer
pursuant to the Servicing Agreement);

 

(iii)                               institute Proceedings from time to time for
the complete or partial foreclosure of this Indenture with respect to the
Collateral;

 

(iv)                              exercise any remedies of a secured party under
the UCC and take any other appropriate action to protect and enforce the rights
and remedies of the Secured Parties hereunder; and

 

(v)                                 exercise any other rights and remedies that
may be available at law or in equity;

 

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.

 

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

 

(b)                                 If an Event of Default as described in
Section 5.1(e) hereof shall have occurred and be continuing, the Trustee may,
and at the request of the Holders of not less than 25% of the Aggregate
Outstanding Amount of the Controlling Class shall, institute a Proceeding solely
to compel performance of the covenant or agreement or to cure the representation
or warranty, the breach of which gave rise to the Event of Default under such
Section, and enforce any equitable decree or order arising from such Proceeding.

 

75

--------------------------------------------------------------------------------


 

(c)                                  Upon any Sale, whether made under the power
of sale hereby given or by virtue of judicial proceedings, any Noteholder,
Preferred Shareholder or the Servicer or any of its Affiliates may bid for and
purchase the Collateral or any part thereof and, upon compliance with the terms
of Sale, may hold, retain, possess or dispose of such property in its or their
own absolute right without accountability; and any purchaser at any such Sale
may, in paying the purchase money, turn in any of the Notes in lieu of Cash
equal to the amount which shall, upon distribution of the net proceeds of such
sale, be payable on the Notes so turned in by such Holder (taking into account
the Class of such Notes).  Such Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall either be returned to the
Holders thereof after proper notation has been made thereon to show partial
payment or a new note shall be delivered to the Holders reflecting the reduced
interest thereon.

 

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.

 

(d)                                 Notwithstanding any other provision of this
Indenture or any other Transaction Document, none of the Advancing Agent, the
Trustee, the Note Administrator or any other Secured Party, any other party to
any Transaction Document, the Holder of the Notes and the holders of the equity
in the Issuer and the Co-Issuer or third party beneficiary of this Indenture
may, prior to the date which is one year and one day, or, if longer, the
applicable preference period then in effect (including any period established
pursuant to the laws of the Cayman Islands) after the payment in full of all
Notes, institute against, or join any other Person in instituting against, the
Issuer, the Co-Issuer or any Issuer Permitted Subsidiary any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under federal or State bankruptcy or similar laws of any
jurisdiction.  Nothing in this Section 5.4 shall preclude, or be deemed to stop,
the Advancing Agent, the Trustee, the Note Administrator, or any other Secured
Party or any other party to any Transaction Document (i) from taking any action
prior to the expiration of the aforementioned one year and one day period, or,
if longer, the applicable preference period then in effect (including any period
established pursuant to the laws of the Cayman Islands) period in (A) any case
or proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer or
(B) any involuntary insolvency proceeding filed or commenced by a Person other
than the Trustee, the Note Administrator or any other Secured Party or any other
party to any Transaction Document, or (ii) from commencing against the Issuer or
the Co-Issuer or any of their respective properties any legal action which is
not a bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding.

 

76

--------------------------------------------------------------------------------


 

Section 5.5                                    Preservation of Collateral.

 

(a)                                 Notwithstanding anything to the contrary
herein, if an Event of Default shall have occurred and be continuing when any of
the Notes are Outstanding, the Trustee and the Note Administrator, as
applicable, shall (except as otherwise expressly permitted or required under
this Indenture) retain the Collateral securing the Notes, collect and cause the
collection of the proceeds thereof and make and apply all payments and deposits
and maintain all accounts in respect of the Collateral and the Notes in
accordance with the Priority of Payments and the provisions of Articles 10, 12
and 13 and shall not sell or liquidate the Collateral, unless either:

 

(i)                                     the Note Administrator, pursuant to
Section 5.5(c), determines that the anticipated proceeds of a sale or
liquidation of the Collateral (after deducting the reasonable expenses of such
sale or liquidation) would be sufficient to discharge in full the amounts then
due and unpaid on the Notes for principal and interest (including accrued and
unpaid Deferred Interest), and, upon receipt of information from Persons to whom
fees are expenses are payable, all other amounts payable prior to payment of
principal on the Notes due and payable pursuant to Section 11.1(a)(iii) and the
holders of a Majority of the Controlling Class agrees with such determination;
or

 

(ii)                                  a Supermajority of each Class of Notes
(voting as a separate Class) directs the sale and liquidation of all or a
portion of the Collateral.

 

In the event of a sale of a portion of the Collateral pursuant to clause (ii)
above, the Special Servicer shall sell that portion of the Collateral identified
by the requisite Noteholders and all proceeds of such sale shall be remitted to
the Note Administrator for distribution in the order set forth in Section
11.1(a).  The Note Administrator shall give written notice of the retention of
the Collateral by the Custodian to the Issuer, the Co-Issuer, the Trustee, the
Servicer, the Special Servicer, the Operating Advisor and the Rating Agencies. 
So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i) or (ii) above exist.

 

(b)                                 Nothing contained in Section 5.5(a) shall be
construed to require a sale of the Collateral securing the Notes if the
conditions set forth in this Section 5.5(a) are not satisfied.  Nothing
contained in Section 5.5(a) shall be construed to require the Trustee to
preserve the Collateral securing the Notes if prohibited by applicable law.

 

(c)                                  In determining whether the condition
specified in Section 5.5(a)(i) exists, the Special Servicer shall obtain bid
prices with respect to each Mortgage Asset from two dealers that, at that time,
engage in the trading, origination or securitization of whole loans or pari
passu participations similar to the Mortgage Assets (or, if only one such dealer
can be engaged, then the Special Servicer shall obtain a bid price from such
dealer or, if no such dealer can be engaged, from a pricing service).  The
Special Servicer shall compute the anticipated proceeds of sale or liquidation
on the basis of the lowest of such bid prices for each such Mortgage Asset and
provide the Trustee and the Note Administrator with the results thereof.  For
the purposes of determining issues relating to the market value of any Mortgage
Asset and the execution of a sale or other liquidation thereof, the Special
Servicer may, but need not, retain at the expense of the

 

77

--------------------------------------------------------------------------------


 

Issuer and rely on an opinion of an Independent investment banking firm of
national reputation or other appropriate advisors (the cost of which shall be
payable as a Company Administrative Expense) in connection with a determination
as to whether the condition specified in Section 5.5(a)(i) exists.

 

The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, and the Note Administrator shall post to the Note Administrator’s
Website, a report stating the results of any determination required to be made
pursuant to Section 5.5(a)(i).

 

Section 5.6                                    Trustee May Enforce Claims
Without Possession of Notes.

 

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust.  Any recovery of
judgment in respect of the Notes shall be applied as set forth in Section 5.7
hereof.

 

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

 

Section 5.7                                    Application of Amounts Collected.

 

Any amounts collected by the Note Administrator with respect to the Notes
pursuant to this Article 5 and any amounts that may then be held or thereafter
received by the Note Administrator with respect to the Notes hereunder shall be
applied subject to Section 13.1 hereof and in accordance with the Priority of
Payments set forth in Section 11.1(a)(iii) hereof, at the date or dates fixed by
the Note Administrator.

 

Section 5.8                                    Limitation on Suits.

 

No Holder of any Notes shall have any right to institute any Proceedings (the
right of a Noteholder to institute any proceeding with respect to the Indenture
or the Notes is subject to any non-petition covenants set forth in the Indenture
or the Notes), judicial or otherwise, with respect to this Indenture or the
Notes, or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:

 

(a)                                 such Holder has previously given to the
Trustee written notice of an Event of Default;

 

(b)                                 except as otherwise provided in Section 5.9
hereof, the Holders of at least 25% of the then Aggregate Outstanding Amount of
the Controlling Class shall have made written request to the Trustee to
institute Proceedings in respect of such Event of Default in its own name as
Trustee hereunder and such Holders have offered to the Trustee indemnity
reasonably satisfactory to it against the costs, expenses and liabilities to be
incurred in compliance with such request;

 

78

--------------------------------------------------------------------------------


 

(c)                                  the Trustee for 30 days after its receipt
of such notice, request and offer of indemnity has failed to institute any such
Proceeding; and

 

(d)                                 no direction inconsistent with such written
request has been given to the Trustee during such 30-day period by a Majority of
the Controlling Class; it being understood and intended that no one or more
Holders of Notes shall have any right in any manner whatsoever by virtue of, or
by availing of, any provision of this Indenture or the Notes to affect, disturb
or prejudice the rights of any other Holders of Notes of the same Class or to
obtain or to seek to obtain priority or preference over any other Holders of the
Notes of the same Class or to enforce any right under this Indenture or the
Notes, except in the manner herein or therein provided and for the equal and
ratable benefit of all the Holders of Notes of the same Class subject to and in
accordance with Section 13.1 hereof and the Priority of Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.

 

Section 5.9                                    Unconditional Rights of
Noteholders to Receive Principal and Interest.

 

Notwithstanding any other provision in this Indenture (except for Section 2.7(d)
and 2.7(m)), the Holder of any Note shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Note
as such principal, interest and other amounts become due and payable in
accordance with the Priority of Payments and Section 13.1, and, subject to the
provisions of Sections 5.4 and 5.8 to institute Proceedings for the enforcement
of any such payment, and such right shall not be impaired without the consent of
such Holder; provided, however, that the right of such Holder to institute
proceedings for the enforcement of any such payment shall not be subject to the
25% threshold requirement set forth in Section 5.8(b).

 

Section 5.10                             Restoration of Rights and Remedies.

 

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.

 

Section 5.11                             Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Trustee, the Note
Administrator or to the Noteholders is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or

 

79

--------------------------------------------------------------------------------


 

otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

Section 5.12                             Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default.  Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

 

Section 5.13                             Control by the Controlling Class.

 

Subject to Sections 5.2(a) and (b), but notwithstanding any other provision of
this Indenture, if an Event of Default shall have occurred and be continuing
when any of the Notes are Outstanding, a Majority of the Controlling Class shall
have the right to cause the institution of, and direct the time, method and
place of conducting, any Proceeding for any remedy available to the Trustee and
for exercising any trust, right, remedy or power conferred on the Trustee in
respect of the Notes; provided that:

 

(a)                                 such direction shall not conflict with any
rule of law or with this Indenture;

 

(b)                                 the Trustee may take any other action deemed
proper by the Trustee that is not inconsistent with such direction; provided,
however, that, subject to Section 6.1, the Trustee need not take any action that
it determines might involve it in liability (unless the Trustee has received
indemnity satisfactory to it against such liability as set forth below);

 

(c)                                  the Trustee shall have been provided with
security or indemnity reasonably satisfactory to it; and

 

(d)                                 notwithstanding the foregoing, any direction
to the Trustee to undertake a Sale of the Assets shall be performed by the
Special Servicer on behalf of the Trustee, and must satisfy the requirements of
Section 5.5.

 

Section 5.14                             Waiver of Past Defaults.

 

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes (voting as a separate Class) may, on behalf of the Holders
of all the Notes, waive any past Default in respect of the Notes and its
consequences, except a Default:

 

(a)                                 in the payment of principal of any Note;

 

(b)                                 in the payment of interest in respect of the
Controlling Class;

 

80

--------------------------------------------------------------------------------


 

(c)                                  in respect of a covenant or provision
hereof that, under Section 8.2, cannot be modified or amended without the waiver
or consent of the Holder of each Outstanding Note adversely affected thereby; or

 

(d)                                 in respect of any right, covenant or
provision hereof for the individual protection or benefit of the Trustee or the
Note Administrator, without the Trustee’s or the Note Administrator’s express
written consent thereto, as applicable.

 

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.  Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.

 

Section 5.15                             Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by
(x) the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Controlling
Class or (z) any Noteholder for the enforcement of the payment of the principal
of or interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).

 

Section 5.16                             Waiver of Stay or Extension Laws.

 

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force (including but not
limited to filing a voluntary petition under Chapter 11 of the Bankruptcy Code
and by the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect), which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not

 

81

--------------------------------------------------------------------------------


 

hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

 

Section 5.17                             Sale of Collateral.

 

(a)                                 The power to effect any sale (a “Sale”) of
any portion of the Collateral pursuant to Sections 5.4 and 5.5 hereof shall not
be exhausted by any one or more Sales as to any portion of such Collateral
remaining unsold, but shall continue unimpaired until all amounts secured by the
Collateral shall have been paid or if there are insufficient proceeds to pay
such amount until the entire Collateral shall have been sold.  The Special
Servicer may, upon notice to the Securityholders, and shall, upon direction of a
Majority of the Controlling Class, from time to time postpone any Sale by public
announcement made at the time and place of such Sale; provided, however, that if
the Sale is rescheduled for a date more than three Business Days after the date
of the determination by the Special Servicer pursuant to
Section 5.5(a)(i) hereof, such Sale shall not occur unless and until the Special
Servicer has again made the determination required by Section 5.5(a)(i) hereof. 
The Trustee hereby expressly waives its rights to any amount fixed by law as
compensation for any Sale; provided that the Special Servicer shall be
authorized to deduct the reasonable costs, charges and expenses incurred by it,
or by the Trustee or the Note Administrator in connection with such Sale from
the proceeds thereof notwithstanding the provisions of Section 6.7 hereof.

 

(b)                                 The Notes need not be produced in order to
complete any such Sale, or in order for the net proceeds of such Sale to be
credited against amounts owing on the Notes.

 

(c)                                  The Trustee shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral in connection with a Sale thereof, which, in the case of any
Mortgage Assets, shall be upon request and delivery of any such instruments by
the Special Servicer.  In addition, the Special Servicer, with respect to
Mortgage Assets, and the Trustee, with respect to any other Collateral, is
hereby irrevocably appointed the agent and attorney in fact of the Issuer to
transfer and convey its interest in any portion of the Collateral in connection
with a Sale thereof, and to take all action necessary to effect such Sale.  No
purchaser or transferee at such a Sale shall be bound to ascertain the Trustee’s
or Special Servicer’s authority, to inquire into the satisfaction of any
conditions precedent or to see to the application of any amounts.

 

(d)                                 In the event of any Sale of the Collateral
pursuant to Section 5.4 or Section 5.5, payments shall be made in the order and
priority set forth in Section 11.1(a) in the same manner as if the Notes had
been accelerated.

 

(e)                                  Notwithstanding anything herein to the
contrary, any sale by the Trustee of any portion of the Collateral shall be
executed by the Special Servicer on behalf of the Issuer, and the Trustee shall
have no responsibility or liability therefor.

 

Section 5.18                             Action on the Notes.

 

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture.  Neither the lien of this
Indenture nor any rights or remedies of the

 

82

--------------------------------------------------------------------------------


 

Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Trustee against the Issuer or the Co-Issuer or by the levy of any execution
under such judgment upon any portion of the Collateral or upon any of the
Collateral of the Issuer or the Co-Issuer.

 

ARTICLE 6

 

THE TRUSTEE AND NOTE ADMINISTRATOR

 

Section 6.1                                    Certain Duties and
Responsibilities.

 

(a)                                 Except during the continuance of an Event of
Default:

 

(i)                                     each of the Trustee and the Note
Administrator undertakes to perform such duties and only such duties as are set
forth in this Indenture, and no implied covenants or obligations shall be read
into this Indenture against the Trustee or the Note Administrator; and any
permissive right of the Trustee or the Note Administrator contained herein shall
not be construed as a duty; and

 

(ii)                                  in the absence of manifest error, or bad
faith on its part, each of the Note Administrator and the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and the Note Administrator, as the case may be, and conforming to the
requirements of this Indenture; provided, however, that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee or the Note Administrator, the Trustee and the
Note Administrator shall be under a duty to examine the same to determine
whether or not they substantially conform to the requirements of this Indenture
and shall promptly notify the party delivering the same if such certificate or
opinion does not conform.  If a corrected form shall not have been delivered to
the Trustee or the Note Administrator within 15 days after such notice from the
Trustee or the Note Administrator, the Trustee or the Note Administrator, as
applicable, shall notify the party providing such instrument and requesting the
correction thereof.

 

(b)                                 In case an Event of Default actually known
to the Trustee or the Note Administrator has occurred and is continuing, the
Trustee or the Note Administrator shall, prior to the receipt of directions, if
any, from a Majority of the Controlling Class (or other Noteholders to the
extent provided in Article 5 hereof), exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in its
exercise as a prudent Person would exercise or use under the circumstances in
the conduct of such Person’s own affairs.

 

(c)                                  If, in performing its duties under this
Indenture, the Trustee or the Note Administrator is required to decide between
alternative courses of action, the Trustee and the Note Administrator may
request written instructions from the Directing Holder as to courses of action
desired by it.  If the Trustee and the Note Administrator does not receive such
instructions within two (2) Business Days after it has requested them, it may,
but shall be under no duty to, take or refrain from taking such action.  The
Trustee and the Note Administrator shall act in accordance with instructions
received after such two (2) Business Day period except to the extent

 

83

--------------------------------------------------------------------------------


 

it has already taken, or committed itself to take, action inconsistent with such
instructions.  The Trustee and the Note Administrator shall be entitled to
request and rely on the advice of legal counsel and Independent accountants in
performing its duties hereunder and be deemed to have acted in good faith and
shall not be subject to any liability if it acts in accordance with such advice.

 

(d)                                 No provision of this Indenture shall be
construed to relieve the Trustee or the Note Administrator from liability for
its own negligent action, its own negligent failure to act, or its own willful
misconduct, except that neither the Trustee nor the Note Administrator shall be
liable:

 

(i)                                     for any error of judgment made in good
faith by a Trust Officer, unless it shall be proven that it was negligent in
ascertaining the pertinent facts; or

 

(ii)                                  with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer, the Directing Holder, and/or a Majority of the Controlling
Class relating to the time, method and place of conducting any Proceeding for
any remedy available to the Trustee or the Note Administrator in respect of any
Note or exercising any trust or power conferred upon the Trustee or the Note
Administrator under this Indenture.

 

(e)                                  No provision of this Indenture shall
require the Trustee or the Note Administrator to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers contemplated
hereunder, if it shall have reasonable grounds for believing that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured to it unless such risk or liability relates to its ordinary
services under this Indenture, except where this Indenture provides otherwise.

 

(f)                                   Neither the Trustee nor the Note
Administrator shall be liable to the Noteholders for any action taken or omitted
by it at the direction of the Issuer, the Co-Issuer, the Directing Holder, the
Servicer, the Special Servicer, the Operating Adviser, the Controlling Class,
the Trustee (in the case of the Note Administrator), the Note Administrator (in
the case of the Trustee) and/or a Noteholder under circumstances in which such
direction is required or permitted by the terms of this Indenture.

 

(g)                                  For all purposes under this Indenture,
neither the Trustee nor the Note Administrator shall be deemed to have notice or
knowledge of any Event of Default, unless a Trust Officer of either the Trustee
or the Note Administrator, as applicable, has actual knowledge thereof or unless
written notice of any event which is in fact such an Event of Default or Default
is received by the Trustee or the Note Administrator, as applicable at the
respective Corporate Trust Office, and such notice references the Notes and this
Indenture.  For purposes of determining the Trustee’s and Note Administrator’s
responsibility and liability hereunder, whenever reference is made in this
Indenture to such an Event of Default or a Default, such reference shall be
construed to refer only to such an Event of Default or Default of which the
Trustee or Note Administrator, as applicable, is deemed to have notice as
described in this Section 6.1.

 

84

--------------------------------------------------------------------------------


 

(h)                                 The Trustee and the Note Administrator
shall, upon reasonable prior written notice, permit the Issuer and its
designees, during its normal business hours, to review all books of account,
records, reports and other papers of the Note Administrator relating to the
Notes and to make copies and extracts therefrom (the reasonable out-of-pocket
expenses incurred in making any such copies or extracts to be reimbursed to the
Trustee or the Note Administrator, as applicable, by such Person).

 

Section 6.2                                    Notice of Default.

 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default known to the Trustee or after any declaration of acceleration has
been made or delivered to the Trustee pursuant to Section 5.2, the Trustee shall
transmit by mail to the 17g-5 Information Provider and to the Note Administrator
(who shall post such notice the Note Administrator’s Website) and the Note
Administrator shall deliver to all Holders of Notes as their names and addresses
appear on the Notes Register, and to Preferred Share Paying Agent, notice of
such Default, unless such Default shall have been cured or waived.

 

Section 6.3                                    Certain Rights of Trustee and
Note Administrator.

 

Except as otherwise provided in Section 6.1:

 

(a)                                 the Trustee and the Note Administrator may
rely and shall be protected in acting or refraining from acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, note or other paper or document believed by
it to be genuine and to have been signed or presented by the proper party or
parties;

 

(b)                                 any request or direction of the Issuer or
the Co-Issuer mentioned herein shall be sufficiently evidenced by an Issuer
Request or Issuer Order, as the case may be;

 

(c)                                  whenever in the administration of this
Indenture the Trustee or the Note Administrator shall deem it desirable that a
matter be proved or established prior to taking, suffering or omitting any
action hereunder, the Trustee and the Note Administrator (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s Certificate;

 

(d)                                 as a condition to the taking or omitting of
any action by it hereunder, the Trustee and the Note Administrator may consult
with counsel and the advice of such counsel or any Opinion of Counsel (including
with respect to any matters, other than factual matters, in connection with the
execution by the Trustee or the Note Administrator of a supplemental indenture
pursuant to Section 8.3) shall be full and complete authorization and protection
in respect of any action taken or omitted by it hereunder in good faith and in
reliance thereon;

 

(e)                                  neither the Trustee nor the Note
Administrator shall be under any obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, or to make any investigation
of matters arising hereunder or to institute, conduct or defend any litigation
hereunder or in relation hereto at the request, order or direction of any of the
Noteholders unless such Noteholders shall have offered to the Trustee and the
Note Administrator, as applicable

 

85

--------------------------------------------------------------------------------


 

indemnity acceptable to it against the costs, expenses and liabilities which
might reasonably be incurred by it in compliance with such request or direction;

 

(f)                                   neither the Trustee nor the Note
Administrator shall be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, note or other paper documents and
shall be entitled to rely conclusively thereon;

 

(g)                                  each of the Trustee and the Note
Administrator may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, and upon
any such appointment of an agent or attorney, such agent or attorney shall be
conferred with all the same rights, indemnities, and immunities as the Trustee
or Note Administrator, as applicable;

 

(h)                                 neither the Trustee nor the Note
Administrator shall be liable for any action it takes or omits to take in good
faith that it reasonably and prudently believes to be authorized or within its
rights or powers hereunder;

 

(i)                                     neither the Trustee nor the Note
Administrator shall be responsible for the accuracy of the books or records of,
or for any acts or omissions of, the Depository, any Transfer Agent (other than
the Note Administrator itself acting in that capacity), Clearstream, Luxembourg,
Euroclear, any Calculation Agent (other than the Note Administrator itself
acting in that capacity) or any Paying Agent (other than the Note Administrator
itself acting in that capacity);

 

(j)                                    neither the Trustee nor the Note
Administrator shall be liable for the actions or omissions of the Issuer, the
Co-Issuer, Directing Holder, the Servicer, the Special Servicer, the Trustee (in
the case of the Note Administrator), the Note Administrator (in the case of the
Trustee), the Operating Advisor; and without limiting the foregoing, neither the
Trustee nor the Note Administrator shall be under any obligation to verify
compliance by (any party hereto with the terms of this Indenture (other than
itself) to verify or independently determine the accuracy of information
received by it from the Servicer or Special Servicer (or from any selling
institution, agent bank, trustee or similar source) with respect to the Mortgage
Loans;

 

(k)                                 to the extent any defined term hereunder, or
any calculation required to be made or determined by the Trustee or Note
Administrator hereunder, is dependent upon or defined by reference to generally
accepted accounting principles in the United States in effect from time to time
(“GAAP”), the Trustee and Note Administrator shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants appointed
pursuant to Section 10.7 as to the application of GAAP in such connection, in
any instance;

 

(l)                                     neither the Trustee nor the Note
Administrator shall have any responsibility to the Issuer or the Secured Parties
hereunder to make any inquiry or investigation as to, and shall have no
obligation in respect of, the terms of any engagement of Independent accountants
by the Issuer;

 

(m)                             the Trustee and the Note Administrator shall be
entitled to all of the same rights, protections, immunities and indemnities
afforded to it as Trustee or as Note

 

86

--------------------------------------------------------------------------------


 

Administrator, as applicable, in each capacity for which it serves hereunder and
under the Future Funding Agreement, the Servicing Agreement, the Future Funding
Account Control Agreement and the Securities Account Control Agreement
(including, without limitation, as Secured Party, Paying Agent, Authenticating
Agent, Calculation Agent, Transfer Agent, Custodian, Securities Intermediary and
Notes Registrar);

 

(n)                                 in determining any affiliations of
Noteholders with any party hereto or otherwise, each of the Trustee and the Note
Administrator shall be entitled to request and conclusively rely on a
certification provided by a Noteholder;

 

(o)                                 in no event shall the Trustee or Note
Administrator be liable for special, punitive, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee or Note Administrator has been advised of the likelihood of such
loss or damage and regardless of the form of action;

 

(p)                                 neither the Trustee nor the Note
Administrator shall be required to give any bond or surety in respect of the
execution of the trusts created hereby or the powers granted hereunder; and

 

(q)                                 in no event shall the Trustee or the Note
Administrator be liable for any failure or delay in the performance of its
obligations hereunder because of circumstances beyond its control, including,
but not limited to acts of God, flood, war (whether declared or undeclared),
terrorism, fire, riot, strikes or work stoppages for any reason, embargo,
government action, including any laws, ordinances, regulations or the like which
restrict or prohibit the providing of the services contemplated by this
Indenture, inability to obtain material, equipment, or communications or
computer facilities, or the failure of equipment or interruption of
communications or computer facilities, and other causes beyond the Trustee’s or
the Note Administrator’s control, as applicable, whether or not of the same
class or kind as specifically named above.

 

Section 6.4                                    Not Responsible for Recitals or
Issuance of Notes.

 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and neither the Trustee nor the Note Administrator assumes any
responsibility for their correctness.  Neither the Trustee nor the Note
Administrator makes any representation as to the validity or sufficiency of this
Indenture, the Collateral or the Notes.  Neither the Trustee nor the Note
Administrator shall be accountable for the use or application by the Issuer or
the Co-Issuer of the Notes or the proceeds thereof or any amounts paid to the
Issuer or the Co-Issuer pursuant to the provisions hereof.

 

Section 6.5                                    May Hold Notes.

 

The Trustee, the Note Administrator, the Paying Agent, the Notes Registrar or
any other agent of the Issuer or the Co-Issuer, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Issuer and the Co-Issuer with the same rights it would have if it were not
Trustee, Note Administrator, Paying Agent, Notes Registrar or such other agent.

 

87

--------------------------------------------------------------------------------


 

Section 6.6                                    Amounts Held in Trust.

 

Amounts held by the Note Administrator hereunder shall be held in trust to the
extent required herein.  The Note Administrator shall be under no liability for
interest on any amounts received by it hereunder except to the extent of income
or other gain on investments received by the Note Administrator on Eligible
Investments.

 

Section 6.7                                    Compensation and Reimbursement.

 

(a)                                 The Issuer agrees:

 

(i)                                     to pay the Trustee and Note
Administrator on each Payment Date in accordance with the Priority of Payments
reasonable compensation for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee or note administrator of an express trust);

 

(ii)                                  except as otherwise expressly provided
herein, to reimburse the Trustee and Note Administrator in a timely manner upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee or Note Administrator in connection with its performance of
its obligations under, or otherwise in accordance with any provision of this
Indenture;

 

(iii)                               to indemnify the Trustee or Note
Administrator and its Officers, directors, employees and agents for, and to hold
them harmless against, any loss, liability or expense incurred without
negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of this trust, including the
costs and expenses of defending themselves against any claim or liability in
connection with the exercise or performance of any of their powers or duties
hereunder; and

 

(iv)                              to pay the Trustee and Note Administrator
reasonable additional compensation together with its expenses (including
reasonable counsel fees) for any collection action taken pursuant to
Section 6.13 hereof.

 

(b)                                 The Issuer may remit payment for such fees
and expenses to the Trustee and Note Administrator or, in the absence thereof,
the Note Administrator may from time to time deduct payment of its and the
Trustee’s fees and expenses hereunder from amounts on deposit in the Payment
Account in accordance with the Priority of Payments.

 

(c)                                  The Note Administrator, in its capacity as
Note Administrator, Paying Agent, Calculation Agent, Transfer Agent, Custodian,
Securities Intermediary and Notes Registrar, hereby agrees not to cause the
filing of a petition in bankruptcy against the Issuer, the Co-Issuer or any
Permitted Subsidiary until at least one year and one day (or, if longer, the
applicable preference period then in effect) after the payment in full of all
Notes issued under this Indenture.  This provision shall survive termination of
this Indenture.

 

(d)                                 The Trustee and Note Administrator agree
that the payment of all amounts to which it is entitled pursuant to Sections
6.7(a)(i), (a)(ii), (a)(iii) and (a)(iv) shall be subject to the Priority of
Payments, shall be payable only to the extent funds are available in accordance

 

88

--------------------------------------------------------------------------------


 

with such Priority of Payments, shall be payable solely from the Collateral and
following realization of the Collateral, any such claims of the Trustee or Note
Administrator against the Issuer, and all obligations of the Issuer, shall be
extinguished.  The Trustee and Note Administrator will have a lien upon the
Collateral to secure the payment of such payments to it in accordance with the
Priority of Payments; provided that the Trustee and Note Administrator shall not
institute any proceeding for enforcement of such lien except in connection with
an action taken pursuant to Section 5.3 hereof for enforcement of the lien of
this Indenture for the benefit of the Noteholders.

 

The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default.  Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and Note Administrator shall not be required to expend
any funds or incur any expenses unless reimbursement therefor is reasonably
assured to it.  No direction by a Majority of the Controlling Class shall affect
the right of the Trustee and Note Administrator to collect amounts owed to it
under this Indenture.

 

If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.

 

Section 6.8                                    Corporate Trustee Required;
Eligibility.

 

There shall at all times be a Trustee and a Note Administrator hereunder which
shall be a corporation organized and doing business under the laws of the United
States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by federal or
State authority, having a long-term unsecured debt rating of, (1) in the case of
the Trustee, at least “A” by DBRS (or if not rated by DBRS, an equivalent rating
by any two other NRSROs) and “A2” by Moody’s; provided, that it may maintain a
long-term unsecured debt rating of at least “Baa2” by Moody’s for so long as it
maintains a short-term unsecured debt rating of at least “P-2” by Moody’s and
the Servicer maintains a long-term unsecured debt rating of at least “A2” by
Moody’s, or such other rating with respect to which the Rating Agencies have
provided a No Downgrade Confirmation (provided that this proviso shall not
impose on the Servicer any obligation to maintain such rating), and (2) in the
case of the Note Administrator, at least “A” by DBRS (or if not rated by DBRS,
an equivalent rating by any two other NRSROs) and “A2” by Moody’s; provided,
that it may maintain a long-term unsecured debt rating of at least “Baa2” by
Moody’s for so long as it maintains a short-term unsecured debt rating of at
least “P-2” by Moody’s and the Servicer maintains a long-term unsecured debt
rating of at least “A2” by Moody’s, or such other rating with respect to which
the Rating Agencies have provided a No Downgrade Confirmation (provided that
this proviso shall not impose on the Servicer any obligation to maintain such
rating), and, in either case, having an

 

89

--------------------------------------------------------------------------------


 

office within the United States.  If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 6.8, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.  If at any time the Trustee or the Note
Administrator shall cease to be eligible in accordance with the provisions of
this Section 6.8, the Trustee or the Note Administrator, as applicable, shall
resign immediately in the manner and with the effect hereinafter specified in
this Article 6.

 

Section 6.9                                    Resignation and Removal;
Appointment of Successor.

 

(a)                                 No resignation or removal of the Note
Administrator or the Trustee and no appointment of a successor Note
Administrator or Trustee, as applicable, pursuant to this Article 6 shall become
effective until the acceptance of appointment by such successor Note
Administrator or Trustee under Section 6.10.

 

(b)                                 Each of the Trustee and the Note
Administrator may resign at any time by giving written notice thereof to the
Issuer, the Co-Issuer, the Servicer, the Special Servicer, the Operating
Advisor, the Noteholders, the Note Administrator (in the case of the Trustee),
the Trustee (in the case of the Note Administrator), and the Rating Agencies. 
Upon receiving such notice of resignation, the Issuer and the Co-Issuer shall
promptly appoint a successor trustee or trustees, or a successor Note
Administrator, as the case may be, by written instrument, in duplicate, executed
by an Authorized Officer of the Issuer and an Authorized Officer of the
Co-Issuer, one copy of which shall be delivered to the Note Administrator or the
Trustee so resigning and one copy to the successor Note Administrator, Trustee
or Trustees, together with a copy to each Noteholder, the Servicer, the parties
hereto and the Rating Agencies; provided that such successor Note Administrator
and Trustee shall be appointed only upon the written consent of a Majority of
the Notes (or if there are no Notes Outstanding, a Majority of Preferred
Shareholders) or, at any time when an Event of Default shall have occurred and
be continuing or when a successor Note Administrator and Trustee has been
appointed pursuant to Section 6.10, by Act of a Majority of the Controlling
Class.  If no successor Note Administrator and Trustee shall have been appointed
and an instrument of acceptance by a successor Trustee or Note Administrator
shall not have been delivered to the Trustee or the Note Administrator within 30
days after the giving of such notice of resignation, the resigning Trustee or
Note Administrator, as the case may be, the Controlling Class of Notes or any
Holder of a Note, on behalf of himself and all others similarly situated, may
petition any court of competent jurisdiction for the appointment of a successor
Trustee or a successor Note Administrator, as the case may be.  No resignation
or removal of the Note Administrator or the Trustee and no appointment of a
successor Note Administrator or Trustee will become effective until the
acceptance of appointment by the successor Note Administrator or Trustee, as
applicable.

 

(c)                                  The Note Administrator and Trustee may be
removed at any time by Act of a Supermajority of the Notes (or if there are no
Notes Outstanding, a Majority of Preferred Shareholders) or when a successor
Trustee has been appointed pursuant to Section 6.10, by Act of a Majority of the
Controlling Class, in each case, upon written notice delivered to the parties
hereto.

 

90

--------------------------------------------------------------------------------


 

(d)                                 If at any time:

 

(i)                                     the Trustee or the Note Administrator
shall cease to be eligible under Section 6.8 and shall fail to resign after
written request therefor by the Issuer, the Co-Issuer, or by any Holder; or

 

(ii)                                  the Trustee or the Note Administrator
shall become incapable of acting or there shall be instituted any proceeding
pursuant to which it could be adjudged as bankrupt or insolvent or a receiver or
liquidator of the Trustee or the Note Administrator or of its respective
property shall be appointed or any public officer shall take charge or control
of the Trustee or the Note Administrator or of its respective property or
affairs for the purpose of rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling
Class or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.

 

(e)                                  If the Trustee or the Note Administrator
shall resign, be removed or become incapable of acting, or if a vacancy shall
occur in the office of the Trustee or the Note Administrator for any reason, the
Issuer and the Co-Issuer, by Issuer Order, shall promptly appoint a successor
Trustee or Note Administrator, as applicable, and the successor Trustee or Note
Administrator so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee or the successor Note Administrator,
as the case may be.  If the Issuer and the Co-Issuer shall fail to appoint a
successor Trustee or Note Administrator within 30 days after such resignation,
removal or incapability or the occurrence of such vacancy, a successor Trustee
or Note Administrator may be appointed by Act of a Majority of the Controlling
Class delivered to the Servicer and the parties hereto, including the retiring
Trustee or the retiring Note Administrator, as the case may be, and the
successor Trustee or Note Administrator so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee or Note
Administrator, as applicable, and supersede any successor Trustee or Note
Administrator proposed by the Issuer and the Co-Issuer.  If no successor Trustee
or Note Administrator shall have been so appointed by the Issuer and the
Co-Issuer or a Majority of the Controlling Class and shall have accepted
appointment in the manner hereinafter provided, subject to Section 5.15, the
Controlling Class or any Holder may, on behalf of itself or himself and all
others similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee or Note Administrator.

 

(f)                                   The Issuer and the Co-Issuer shall give
prompt notice of each resignation and each removal of the Trustee or Note
Administrator and each appointment of a successor Trustee or Note Administrator
by mailing written notice of such event by first class mail, postage prepaid, to
the Rating Agencies, the Preferred Share Paying Agent, the Servicer, the parties
hereto, and to the Holders of the Notes as their names and addresses appear in
the Notes Register.  Each notice shall include the name of the successor Trustee
or Note Administrator, as the case may be, and the address of its respective
Corporate Trust Office.  If the Issuer or the Co-Issuer fail to mail such notice
within ten days after acceptance of appointment by the successor

 

91

--------------------------------------------------------------------------------


 

Trustee or Note Administrator, the successor Trustee or Note Administrator shall
cause such notice to be given at the expense of the Issuer or the Co-Issuer, as
the case may be.

 

(g)                                  The resignation or removal of the Note
Administrator in any capacity in which it is serving hereunder, including Note
Administrator, Paying Agent, Authenticating Agent, Calculation Agent, Transfer
Agent, Custodian, Securities Intermediary and Notes Registrar, shall be deemed a
resignation or removal, as applicable, in each of the other capacities in which
it serves.

 

Section 6.10                             Acceptance of Appointment by Successor.

 

Every successor Trustee or Note Administrator appointed hereunder shall execute,
acknowledge and deliver to the Servicer, and the parties hereto including the
retiring Trustee or the retiring Note Administrator, as the case may be, an
instrument accepting such appointment.  Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee or the retiring
Note Administrator shall become effective and such successor Trustee or Note
Administrator, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts, duties and obligations of the retiring
Trustee or Note Administrator, as the case may be; but, on request of the Issuer
and the Co-Issuer or a Majority of the Controlling Class or the successor
Trustee or Note Administrator, such retiring Trustee or Note Administrator
shall, upon payment of its fees, indemnities and other amounts then unpaid,
execute and deliver an instrument transferring to such successor Trustee or Note
Administrator all the rights, powers and trusts of the retiring Trustee or Note
Administrator, as the case may be, and shall duly assign, transfer and deliver
to such successor Trustee or Note Administrator all property and amounts held by
such retiring Trustee or Note Administrator hereunder, subject nevertheless to
its lien, if any, provided for in Section 6.7(d).  Upon request of any such
successor Trustee or Note Administrator, the Issuer and the Co-Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee or Note Administrator all such rights,
powers and trusts.

 

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in
Section 6.8, and (c) the Rating Agency Condition is satisfied.

 

Section 6.11                             Merger, Conversion, Consolidation or
Succession to Business of Trustee and Note Administrator.

 

Any corporation or banking association into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or banking association resulting from any merger, conversion
or consolidation to which the Trustee or the Note Administrator, shall be a
party, or any corporation or banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the Note
Administrator, shall be the successor of the Trustee or the Note Administrator,
as applicable, hereunder; provided that with respect to the Trustee, such
corporation or banking association shall be otherwise qualified and eligible
under this Article 6, without the execution or

 

92

--------------------------------------------------------------------------------


 

filing of any paper or any further act on the part of any of the parties
hereto.  In case any of the Notes have been authenticated, but not delivered, by
the Note Administrator then in office, any successor by merger, conversion or
consolidation to such authenticating Note Administrator may adopt such
authentication and deliver the Notes so authenticated with the same effect as if
such successor Note Administrator had itself authenticated such Notes.

 

Section 6.12                             Co-Trustees and Separate Trustee.

 

At any time or times, including for the purpose of meeting the legal
requirements of any jurisdiction in which any part of the Collateral may at the
time be located, the Issuer, the Co-Issuer and the Trustee shall have power to
appoint, one or more Persons to act as co-trustee jointly with the Trustee of
all or any part of the Collateral, with the power to file such proofs of claim
and take such other actions pursuant to Section 5.6 herein and to make such
claims and enforce such rights of action on behalf of the Holders of the Notes
as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.

 

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee.  If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.

 

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be.  The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

 

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

 

(a)                                 all rights, powers, duties and obligations
hereunder in respect of the custody of securities, Cash and other personal
property held by, or required to be deposited or pledged with, the Trustee
hereunder, shall be exercised solely by the Trustee;

 

(b)                                 the rights, powers, duties and obligations
hereby conferred or imposed upon the Trustee in respect of any property covered
by the appointment of a co-trustee shall be conferred or imposed upon and
exercised or performed by the Trustee or by the Trustee and such co-trustee
jointly in the case of the appointment of a co-trustee as shall be provided in
the instrument appointing such co-trustee, except to the extent that under any
law of any jurisdiction in which any particular act is to be performed, the
Trustee shall be incompetent or unqualified to perform such act, in which event
such rights, powers, duties and obligations shall be exercised and performed by
a co-trustee;

 

(c)                                  the Trustee at any time, by an instrument
in writing executed by it, with the concurrence of the Issuer and the Co-Issuer
evidenced by an Issuer Order, may accept the resignation of, or remove, any
co-trustee appointed under this Section 6.12, and in case an Event

 

93

--------------------------------------------------------------------------------


 

of Default has occurred and is continuing, the Trustee shall have the power to
accept the resignation of, or remove, any such co-trustee without the
concurrence of the Issuer or the Co-Issuer.  A successor to any co-trustee so
resigned or removed may be appointed in the manner provided in this
Section 6.12;

 

(d)                                 no co-trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee hereunder, and any
co-trustee hereunder shall be entitled to all the privileges, rights and
immunities under Article 6 hereof, as if it were named the Trustee hereunder;
and

 

(e)                                  any Act of Securityholders delivered to the
Trustee shall be deemed to have been delivered to each co-trustee.

 

Section 6.13                             Direction to enter into the Servicing
Agreement.

 

The Issuer hereby directs the Trustee and the Note Administrator to enter into
the Servicing Agreement.  Each of the Trustee and the Note Administrator shall
be entitled to the same rights, protections, immunities and indemnities afforded
to each herein in connection with any matter contained in the Servicing
Agreement.

 

Section 6.14                             Representations and Warranties of the
Trustee.

 

The Trustee represents and warrants for the benefit of the other parties to this
Indenture and the parties to the Servicing Agreement that:

 

(a)                                 the Trustee is a New York banking
corporation, with trust powers, duly and validly existing under the laws of the
State of New York, with corporate power and authority to execute, deliver and
perform its obligations under this Indenture and the Servicing Agreement, and is
duly eligible and qualified to act as trustee under this Indenture and the
Servicing Agreement;

 

(b)                                 this Indenture and the Servicing Agreement
have each been duly authorized, executed and delivered by the Trustee and each
constitutes the valid and binding obligation of the Trustee, enforceable against
it in accordance with its terms except (i) as limited by bankruptcy, fraudulent
conveyance, fraudulent transfer, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general equitable principles,
regardless of whether considered in a proceeding in equity or at law, and
(ii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought;

 

(c)                                  neither the execution, delivery and
performance of this Indenture or the Servicing Agreement, nor the consummation
of the transactions contemplated by this Indenture or the Servicing Agreement,
(i) is prohibited by, or requires the Trustee to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, or any judgment, order, writ, injunction or decree that is binding
upon the Trustee or any of its properties or Collateral or (ii) will violate the
provisions of the Governing Documents of the Trustee; and

 

94

--------------------------------------------------------------------------------


 

(d)                                 there are no proceedings pending or, to the
best knowledge of the Trustee, threatened against the Trustee before any
Federal, state or other governmental agency, authority, administrator or
regulatory body, arbitrator, court or other tribunal, foreign or domestic, which
could have a material adverse effect on the Collateral or the performance by the
Trustee of its obligations under this Indenture or the Servicing Agreement.

 

Section 6.15                             Representations and Warranties of the
Note Administrator.

 

The Note Administrator represents and warrants for the benefit of the other
parties to this Indenture and the parties to the Servicing Agreement that:

 

(a)                                 the Note Administrator is a national banking
association with trust powers, duly and validly existing under the laws of the
United States of America, with corporate power and authority to execute, deliver
and perform its obligations under this Indenture and the Servicing Agreement,
and is duly eligible and qualified to act as Note Administrator under this
Indenture and the Servicing Agreement;

 

(b)                                 this Indenture and the Servicing Agreement
have each been duly authorized, executed and delivered by the Note Administrator
and each constitutes the valid and binding obligation of the Note Administrator,
enforceable against it in accordance with its terms except (i) as limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law, and (ii) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;

 

(c)                                  neither the execution, delivery and
performance of this Indenture of the Servicing Agreement, nor the consummation
of the transactions contemplated by this Indenture or the Servicing Agreement,
(i) is prohibited by, or requires the Note Administrator to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, or any judgment, order, writ, injunction or decree that is binding
upon the Note Administrator or any of its properties or Collateral or (ii) will
violate the provisions of the Governing Documents of the Note Administrator; and

 

(d)                                 there are no proceedings pending or, to the
best knowledge of the Note Administrator, threatened against the Note
Administrator before any Federal, state or other governmental agency, authority,
administrator or regulatory body, arbitrator, court or other tribunal, foreign
or domestic, which could have a material adverse effect on the Collateral or the
performance by the Note Administrator of its obligations under this Indenture or
the Servicing Agreement.

 

Section 6.16                             Requests for Consents.

 

In the event that the Trustee and Note Administrator receives written notice of
any offer or any request for a waiver, consent, amendment or other modification
with respect to any Mortgage Asset (before or after any default) or in the event
any action is required to be taken in respect to an Asset Document, the Note
Administrator shall promptly forward such notice to

 

95

--------------------------------------------------------------------------------


 

the Issuer, the Servicer and the Special Servicer.  The Special Servicer shall
take such action as required under the Servicing Agreement as described in
Section 10.8(f) of this Indenture.

 

Section 6.17                             Withholding.

 

(a)                                 If any amount is required to be deducted or
withheld from any payment to any Noteholder, such amount shall reduce the amount
otherwise distributable to such Noteholder.  The Note Administrator is hereby
authorized to withhold or deduct from amounts otherwise distributable to any
Noteholder sufficient funds for the payment of any tax that is legally required
to be withheld or deducted (but such authorization shall not prevent the Note
Administrator from contesting any such tax in appropriate proceedings and
legally withholding payment of such tax, pending the outcome of such
proceedings).  The amount of any withholding tax imposed with respect to any
Noteholder shall be treated as Cash distributed to such Noteholder at the time
it is deducted or withheld by the Issuer or the Note Administrator, as
applicable, and remitted to the appropriate taxing authority.  If there is a
possibility that withholding tax is payable with respect to a distribution, the
Note Administrator may in its sole discretion withhold such amounts in
accordance with this Section 6.16.  The Issuer and the Co-Issuer agree to timely
provide to the Trustee accurate and complete copies of all documentation
received from Noteholders pursuant to Sections 2.7(f) and 2.11(c) of this
Indenture.  Nothing herein shall impose an obligation on the part of the Note
Administrator to determine the amount of any tax or withholding obligation on
the part of the Issuer or in respect of the Notes.

 

(b)                                 For the avoidance of doubt, the Note
Administrator shall reasonably cooperate with Issuer, at Issuer’s direction and
expense, to permit Issuer to fulfill its obligations under FATCA; provided that
the Note Administrator shall have no independent obligation to cause or maintain
Issuer’s compliance with FATCA and shall have no liability for any withholding
on payments to Issuer as a result of Issuer’s failure to achieve or maintain
FATCA compliance.

 

ARTICLE 7

 

COVENANTS

 

Section 7.1                                    Payment of Principal and
Interest.

 

The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of this Indenture.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer and the Co-Issuer, and, with
respect to the Preferred Shares, by the Issuer, to such Preferred Shareholder
for all purposes of this Indenture.

 

The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten days prior to the related Payment Date
from which amounts are required (as directed by the Issuer to be withheld,
provided that, despite the failure of the Note Administrator

 

96

--------------------------------------------------------------------------------


 

to give such notice, amounts withheld pursuant to applicable tax laws shall be
considered as having been paid by the Issuer and the Co-Issuer, as provided
above.

 

Section 7.2                                    Maintenance of Office or Agency.

 

The Co-Issuers hereby appoint the Note Administrator as a Paying Agent for the
payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer hereby
appoints Corporation Service Company in New York, New York, as its agent where
notices and demands to or upon the Issuer in respect of the Notes or this
Indenture may be served.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

 

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.

 

Section 7.3                                    Amounts for Note Payments to be
Held in Trust.

 

(a)                                 All payments of amounts due and payable with
respect to any Notes that are to be made from amounts withdrawn from the Payment
Account shall be made on behalf of the Issuer and the Co-Issuer by the Note
Administrator or a Paying Agent (in each case, from and to the extent of
available funds in the Payment Account and subject to the Priority of Payments)
with respect to payments on the Notes.

 

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder together with wiring instructions, contact information, and such
other information reasonably required by the paying agent.

 

97

--------------------------------------------------------------------------------


 

Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act. Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11.  Any such Paying Agent shall be deemed to agree by
assuming such role not to cause the filing of a petition in bankruptcy against
the Issuer, the Co-Issuer or any Permitted Subsidiary for the non-payment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or
successor Paying Agent for the Notes, either (i) such Paying Agent has (1) a
long-term unsecured debt rating of  “AA(low)” or higher by DBRS (of, if not
rated by DBRS, an equivalent rating by any two other NRSROs) and (2) a long-term
unsecured debt rating of “Aa3” or higher by Moody’s, and short-term unsecured
debt rating of “P-1” or higher by Moody’s, or (ii) the Rating Agencies confirm
that employing such Paying Agent shall not adversely affect the then-current
ratings of the Notes.  In the event that such successor Paying Agent ceases to
have (1) a long-term unsecured debt rating of “AA(low)” or higher by DBRS (of,
if not rated by DBRS, an equivalent rating by any two other NRSROs) and (2) a
long-term unsecured debt rating of “Aa3” or higher by Moody’s, and short-term
unsecured debt rating of “P-1” or higher by Moody’s, the Issuer and the
Co-Issuer shall promptly remove such Paying Agent and appoint a successor Paying
Agent.  The Issuer and the Co-Issuer shall not appoint any Paying Agent that is
not, at the time of such appointment, a depository institution or trust company
subject to supervision and examination by federal and/or state and/or national
banking authorities. The Issuer and the Co-Issuer shall cause the Paying Agent
other than the Note Administrator to execute and deliver to the Note
Administrator an instrument in which such Paying Agent shall agree with the Note
Administrator (and if the Note Administrator acts as Paying Agent, it hereby so
agrees), subject to the provisions of this Section 7.3, that such Paying Agent
will:

 

(i)                                     allocate all sums received for payment
to the Holders of Notes in accordance with the terms of this Indenture;

 

(ii)                                  hold all sums held by it for the payment
of amounts due with respect to the Notes for the benefit of the Persons entitled
thereto until such sums shall be paid to such

 

98

--------------------------------------------------------------------------------


 

Persons or otherwise disposed of as herein provided and pay such sums to such
Persons as herein provided;

 

(iii)                               if such Paying Agent is not the Note
Administrator, immediately resign as a Paying Agent and forthwith pay to the
Note Administrator all sums held by it for the payment of Notes if at any time
it ceases to satisfy the standards set forth above required to be met by a
Paying Agent at the time of its appointment;

 

(iv)                              if such Paying Agent is not the Note
Administrator, immediately give the Note Administrator notice of any Default by
the Issuer or the Co-Issuer (or any other obligor upon the Notes) in the making
of any payment required to be made; and

 

(v)                                 if such Paying Agent is not the Note
Administrator at any time during the continuance of any such Default, upon the
written request of the Note Administrator, forthwith pay to the Note
Administrator all sums so held by such Paying Agent.

 

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.

 

Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease. The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release of payment, including, but not limited to, mailing notice of such
release to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.

 

Section 7.4                                    Existence of the Issuer and
Co-Issuer.

 

(a)                                 So long as any Note is Outstanding, the
Issuer shall, to the maximum extent permitted by applicable law, maintain in
full force and effect its existence and rights as an exempted company
incorporated with limited liability under the laws of the Cayman Islands and
shall obtain and preserve its qualification to do business as a foreign limited
liability company in each jurisdiction in which such qualifications are or shall
be necessary to protect the validity and

 

99

--------------------------------------------------------------------------------


 

enforceability of this Indenture, the Notes or any of the Collateral; provided
that the Issuer shall be entitled to change its jurisdiction of registration
from the Cayman Islands to any other jurisdiction reasonably selected by the
Issuer so long as (i) such change is not disadvantageous in any material respect
to the Holders of the Notes or the Preferred Shares, (ii) it delivers written
notice of such change to the Note Administrator for delivery to the Holders of
the Notes or Preferred Shares, the Preferred Share Paying Agent and the Rating
Agencies and (iii) on or prior to the fifteenth (15th) Business Day following
delivery of such notice by the Note Administrator to the Noteholders, the Note
Administrator shall not have received written notice from a Majority of the
Controlling Class or a Majority of Preferred Shareholders objecting to such
change.  So long as any Rated Notes are Outstanding, the Issuer will maintain at
all times at least one director who is Independent of the Special Servicer and
its Affiliates.

 

(b)                                 So long as any Note is Outstanding, the
Co-Issuer shall maintain in full force and effect its existence and rights as a
limited liability company organized under the laws of Delaware and shall obtain
and preserve its qualification to do business as a foreign limited liability
company in each jurisdiction in which such qualifications are or shall be
necessary to protect the validity and enforceability of this Indenture or the
Notes; provided, however, that the Co-Issuer shall be entitled to change its
jurisdiction of formation from Delaware to any other jurisdiction reasonably
selected by the Co-Issuer so long as (i) such change is not disadvantageous in
any material respect to the Holders of the Notes, (ii) it delivers written
notice of such change to the Note Administrator for delivery to the Holders of
the Notes and the Rating Agencies and (iii) on or prior to the fifteenth (15th)
Business Day following such delivery of such notice by the Note Administrator to
the Noteholders, the Note Administrator shall not have received written notice
from a Majority of the Controlling Class objecting to such change.  So long as
any Rated Notes are Outstanding, the Co-Issuer will maintain at all times at
least one director who is Independent of the Special Servicer and its
Affiliates.

 

(c)                                  So long as any Note is Outstanding, the
Issuer shall ensure that all corporate or other formalities regarding its
existence are followed (including correcting any known misunderstanding
regarding its separate existence).  So long as any Note is Outstanding, the
Issuer shall not take any action or conduct its affairs in a manner that is
likely to result in its separate existence being ignored or its Collateral and
liabilities being substantively consolidated with any other Person in a
bankruptcy, reorganization or other insolvency proceeding.  So long as any Note
is Outstanding, the Issuer shall maintain and implement administrative and
operating procedures reasonably necessary in the performance of the Issuer’s
obligations hereunder, and the Issuer shall at all times keep and maintain, or
cause to be kept and maintained, separate books, records, accounts and other
information customarily maintained for the performance of the Issuer’s
obligations hereunder.  Without limiting the foregoing, so long as any Note is
Outstanding, (i) the Issuer shall (A) pay its own liabilities only out of its
own funds and (B) use separate stationery, invoices and checks, (C) hold itself
out and identify itself as a separate and distinct entity under its own name;
(D) not commingle its assets with assets of any other Person; (E) hold title to
its assets in its own name; (F) maintain separate financial statements, showing
its assets and liabilities separate and apart from those of any other Person and
not have its assets listed on any financial statement of any other Person;
provided, however, that the Issuer’s assets may be included in a consolidated
financial statement of its Affiliate provided that (1) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of the Issuer from such Affiliate and to indicate that the Issuer’s
assets and credit

 

100

--------------------------------------------------------------------------------


 

are not available to satisfy the debts and other obligations of such Affiliate
or any other Person and (2) such assets shall also be listed on the Issuer’s own
balance sheet; (G) not guarantee any obligation of any Person, including any
Affiliate or become obligated for the debts of any other Person or hold out its
credit or assets as being available to satisfy the obligations of others;
(H) allocate fairly and reasonably any overhead expenses, including for shared
office space; (I) not have its obligations guaranteed by any Affiliate; (J) not
pledge its assets to secure the obligations of any other Person; (K) correct any
known misunderstanding regarding its separate identity; (L) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities; (M) not acquire any securities of any Affiliate of the Issuer; and
(N) not own any asset or property other than property arising out of the actions
permitted to be performed under the Transaction Documents; and (ii) the Issuer
shall not (A) have any subsidiaries (other than a Permitted Subsidiary and, in
the case of the Issuer, the Co-Issuer); (B) engage, directly or indirectly, in
any business other than the actions required or permitted to be performed under
the Transaction Documents; (C) engage in any transaction with any shareholder
that is not permitted under the terms of the Servicing Agreement; (D) pay
dividends other than in accordance with the terms of this Indenture, its
governing documents and the Preferred Share Paying Agency Agreement; (E) conduct
business under an assumed name (i.e., no “DBAs”); (F) incur, create or assume
any indebtedness other than as expressly permitted under the Transaction
Documents; (G) enter into any contract or agreement with any of its Affiliates,
except upon terms and conditions that are commercially reasonable and
substantially similar to those available in arm’s-length transactions; provided
that the foregoing shall not prohibit the Issuer from entering into the
transactions contemplated by the Company Administration Agreement with the
Company Administrator, the Preferred Share Paying Agency Agreement with the
Share Registrar and any other agreement contemplated or permitted by the
Servicing Agreement or this Indenture; (H) make or permit to remain outstanding
any loan or advance to, or own or acquire any stock or securities of, any
Person, except that the Issuer may invest in those investments permitted under
the Transaction Documents and may make any advance required or expressly
permitted to be made pursuant to any provisions of the Transaction Documents and
permit the same to remain outstanding in accordance with such provisions; (I) to
the fullest extent permitted by law, engage in any dissolution, liquidation,
consolidation, merger, asset sale or transfer of ownership interests other than
such activities as are expressly permitted pursuant to any provision of the
Transaction Documents.

 

(d)                                 So long as any Note is Outstanding, the
Co-Issuer shall ensure that all limited liability company or other formalities
regarding its existence are followed, as well as correcting any known
misunderstanding regarding its separate existence.  The Co-Issuer shall not take
any action or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or its Collateral and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding.  The Co-Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Co-Issuer’s obligations hereunder, and the Co-Issuer shall at all times
keep and maintain, or cause to be kept and maintained, books, records, accounts
and other information customarily maintained for the performance of the
Co-Issuer’s obligations hereunder.  Without limiting the foregoing, the
Co-Issuer shall not (A) have any subsidiaries, (B) have any employees (other
than its managers), (C) join in any transaction with any member that is not
permitted under the terms of the Servicing Agreement or this Indenture, (D) pay
dividends other than in accordance with the terms of this Indenture,
(E) commingle its funds or Collateral with those of

 

101

--------------------------------------------------------------------------------


 

any other Person, or (F) enter into any contract or agreement with any of its
Affiliates, except upon terms and conditions that are commercially reasonable
and substantially similar to those available in arm’s-length transactions with
an unrelated party.

 

Section 7.5                                    Protection of Collateral.

 

(a)                                 The Note Administrator, at the expense of
the Issuer and pursuant to any Opinion of Counsel received pursuant to
Section 7.5(d) shall execute and deliver all such Financing Statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be necessary or advisable or desirable
to secure the rights and remedies of the Holders and to:

 

(i)                                     Grant more effectively all or any
portion of the Collateral;

 

(ii)                                  maintain or preserve the lien (and the
priority thereof) of this Indenture or to carry out more effectively the
purposes hereof;

 

(iii)                               perfect, publish notice of or protect the
validity of any Grant made or to be made by this Indenture (including, without
limitation, any and all actions necessary or desirable as a result of changes in
law or regulations);

 

(iv)                              instruct the Special Servicer with respect to
enforcement on any of the Mortgage Assets or enforce on any other instruments or
property included in the Collateral;

 

(v)                                 instruct the Special Servicer to preserve
and defend title to the Mortgage Assets and preserve and defend title to the
other Collateral and the rights of the Trustee, the Holders of the Notes in the
Collateral against the claims of all persons and parties; and

 

(vi)                              pursuant to Sections 11.1(a)(i)(1) and
11.1(a)(ii)(1), pay or cause to be paid any and all taxes levied or assessed
upon all or any part of the Collateral.

 

The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5.  The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).

 

(b)                                 Neither the Trustee nor the Note
Administrator shall (except in accordance with Section 10.8 and except for
payments, deliveries and distributions otherwise expressly permitted under this
Indenture) cause or permit the Custodial Account or the Custodian to be located
in a different jurisdiction from the jurisdiction in which the Custodian was
located on the Closing Date, unless the Trustee or the Note Administrator, as
applicable, shall have first received an Opinion of Counsel to the effect that
the lien and security interest created by this

 

102

--------------------------------------------------------------------------------


 

Indenture with respect to such property will continue to be maintained after
giving effect to such action or actions.

 

(c)                                  The Issuer shall (i) pay or cause to be
paid taxes, if any, levied on account of the beneficial ownership by the Issuer
of any Collateral that secure the Notes and timely file all tax returns and
information statements as required, (ii) take all actions necessary or advisable
to prevent the Issuer from becoming subject to any withholding or other taxes or
assessments and to allow the Issuer to comply with FATCA, and (iii) if required
to prevent the withholding or imposition of United States income tax, deliver or
cause to be delivered a United States IRS Form W-9 (or the applicable IRS
Form W-8, if appropriate) or successor applicable form, to each borrower,
counterparty or paying agent with respect to (as applicable) an item included in
the Collateral at the time such item is purchased or entered into and thereafter
prior to the expiration or obsolescence of such form.

 

(d)                                 For so long as the Notes are Outstanding, on
or about March 31, 2019 and every 55 months thereafter, the Issuer shall deliver
to the Trustee and the Note Administrator, for the benefit of the Trustee, the
Note Administrator and the Rating Agencies, at the expense of the Issuer, an
Opinion of Counsel stating what is required, in the opinion of such counsel, as
of the date of such opinion, to maintain the lien and security interest created
by this Indenture with respect to the Collateral, and confirming the matters set
forth in the Opinion of Counsel, furnished pursuant to Section 3.1(d), with
regard to the perfection and priority of such security interest (and such
Opinion of Counsel may likewise be subject to qualifications and assumptions
similar to those set forth in the Opinion of Counsel delivered pursuant to
Section 3.1(d)).

 

Section 7.6                                    Notice of Any Amendments.

 

Each of the Issuer and the Co-Issuer shall give notice to the 17g-5 Information
Provider of, and satisfy the Rating Agency Condition with respect to, any
amendments to its Governing Documents.

 

Section 7.7                                    Performance of Obligations.

 

(a)                                 Each of the Issuer and the Co-Issuer shall
not take any action, and will use commercially reasonable efforts not to permit
any action to be taken by others, that would release any Person from any of such
Person’s covenants or obligations under any Instrument included in the
Collateral, except in the case of enforcement action taken with respect to any
Defaulted Mortgage Asset in accordance with the provisions hereof and as
otherwise required hereby.

 

(b)                                 The Issuer or the Co-Issuer may, with the
prior written consent of the Majority of the Notes (or if there are no Notes
Outstanding, a Majority of Preferred Shareholders), contract with other Persons,
including the Servicer, the Special Servicer, the Note Administrator, or the
Trustee, for the performance of actions and obligations to be performed by the
Issuer or the Co-Issuer, as the case may be, hereunder by such Persons and the
performance of the actions and other obligations with respect to the Collateral
of the nature set forth in the Indenture. Notwithstanding any such arrangement,
the Issuer or the Co-Issuer, as the case may be, shall remain primarily liable
with respect thereto. In the event of such contract, the

 

103

--------------------------------------------------------------------------------


 

performance of such actions and obligations by such Persons shall be deemed to
be performance of such actions and obligations by the Issuer or the Co-Issuer;
and the Issuer or the Co-Issuer shall punctually perform, and use commercially
reasonable efforts to cause the Servicer, the Special Servicer or such other
Person to perform, all of their obligations and agreements contained in the
Indenture or such other agreement.

 

(c)                                  Unless the Rating Agency Condition is
satisfied with respect thereto, the Issuer shall maintain the Servicing
Agreement in full force and effect so long as any Notes remain Outstanding and
shall not terminate the Servicing Agreement with respect to any Mortgage Asset
except upon the sale or other liquidation of such Mortgage Asset in accordance
with the terms and conditions of this Indenture.

 

(d)                                 If the Co-Issuers receive a notice from the
Rating Agencies stating that they are not in compliance with Rule 17g-5, the
Co-Issuers shall take such action as mutually agreed between the Co-Issuers and
the Rating Agencies in order to comply with Rule 17g-5.

 

Section 7.8                                    Negative Covenants.

 

(a)                                 The Issuer and the Co-Issuer shall not:

 

(i)                                     sell, assign, participate, transfer,
exchange or otherwise dispose of, or pledge, mortgage, hypothecate or otherwise
encumber (or permit such to occur or suffer such to exist), any part of the
Collateral, except as otherwise expressly permitted by this Indenture or the
Servicing Agreement;

 

(ii)                                  claim any credit on, make any deduction
from, or dispute the enforceability of, the payment of the principal or interest
payable in respect of the Notes (other than amounts required to be paid,
deducted or withheld in accordance with any applicable law or regulation of any
governmental authority) or assert any claim against any present or future
Noteholder by reason of the payment of any taxes levied or assessed upon any
part of the Collateral;

 

(iii)                               (A) incur or assume or guarantee any
indebtedness, other than the Notes and this Indenture and the transactions
contemplated hereby; (B) issue any additional class of securities, other than
the Notes, the Preferred Shares, the ordinary shares of the Issuer and the
limited liability company membership interests of the Co-Issuer; or (C) issue
any additional shares of stock, other than the ordinary shares of the Issuer and
the Preferred Shares;

 

(iv)                              (A) permit the validity or effectiveness of
this Indenture or any Grant hereunder to be impaired, or permit the lien of this
Indenture to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to this Indenture or the Notes, except as may be expressly permitted
hereby; (B) permit any lien, charge, adverse claim, security interest, mortgage
or other encumbrance (other than the lien of this Indenture) to be created on or
extend to or otherwise arise upon or burden the Collateral or any part thereof,
any interest therein or the proceeds thereof, except as may be expressly
permitted hereby; or (C) take any action that would permit the lien of this
Indenture not to

 

104

--------------------------------------------------------------------------------


 

constitute a valid first priority security interest in the Collateral, except as
may be expressly permitted hereby;

 

(v)                                 amend the Servicing Agreement, except
pursuant to the terms thereof;

 

(vi)                              amend the Preferred Share Paying Agency
Agreement, except pursuant to the terms thereof;

 

(vii)                           to the maximum extent permitted by applicable
law, dissolve or liquidate in whole or in part, except as permitted hereunder;

 

(viii)                        make or incur any capital expenditures, except as
reasonably required to perform its functions in accordance with the terms of
this Indenture and, in the case of the Issuer, the Preferred Share Paying Agency
Agreement;

 

(ix)                              become liable in any way, whether directly or
by assignment or as a guarantor or other surety, for the obligations of the
lessee under any lease, hire any employees or pay any dividends to its
shareholders, except with respect to the Preferred Shares in accordance with the
Priority of Payments;

 

(x)                                 maintain any bank accounts other than the
Accounts and the bank account in the Cayman Islands in which (inter alia) the
proceeds of the Issuer’s issued share capital and the transaction fees paid to
the Issuer for agreeing to issue the Securities will be kept;

 

(xi)                              conduct business under an assumed name, or
change its name without first delivering at least 30 days’ prior written notice
to the Trustee, the Note Administrator, the Noteholders and the Rating Agencies
and an Opinion of Counsel to the effect that such name change will not adversely
affect the security interest hereunder of the Trustee or the Secured Parties;

 

(xii)                           take any action that would result in it failing
to qualify as a Qualified REIT Subsidiary of ACRE for federal income tax
purposes (including, but not limited to, an election to treat the Issuer as a
“taxable REIT subsidiary,” as defined in Section 856(l) of the Code), unless
(A) based on an Opinion of Counsel of Cadwalader, Wickersham & Taft LLP,
Proskauer Rose LLP or another nationally-recognized tax counsel experienced in
such matters, the Issuer will be treated as a Qualified REIT Subsidiary of a
REIT other than ACRE, or (B) based on an Opinion of Counsel of Cadwalader,
Wickersham & Taft LLP, Proskauer Rose LLP or another nationally-recognized tax
counsel experienced in such matters, the Issuer will be treated as a foreign
corporation that is not engaged in a trade or business in the United States for
U.S. federal income tax purposes;

 

(xiii)                        except (i) for any agreements involving the
purchase and sale of Mortgage Assets having customary purchase or sale terms and
documented with customary loan trading documentation and (ii) the
Indemnification Agreements to which it is a party, enter into any agreements
unless such agreements contain “non-petition” and “limited recourse” provisions;
or

 

105

--------------------------------------------------------------------------------


 

(xiv)                       amend their respective organizational documents
without satisfaction of the Rating Agency Condition in connection therewith.

 

(b)                                 Neither the Issuer nor the Trustee shall
sell, transfer, exchange or otherwise dispose of Collateral, or enter into or
engage in any business with respect to any part of the Collateral, except as
expressly permitted or required by this Indenture or the Servicing Agreement.

 

(c)                                  The Co-Issuer shall not invest any of its
Collateral in “securities” (as such term is defined in the 1940 Act) and shall
keep all of the Co-Issuer’s Collateral in Cash.

 

(d)                                 For so long as any of the Notes are
Outstanding, the Co-Issuer shall not issue any limited liability company
membership interests of the Co-Issuer to any Person other than ACRE or a
wholly-owned subsidiary of ACRE.

 

(e)                                  The Issuer shall not enter into any
material new agreements (other than any Mortgage Asset Purchase Agreement or
other agreement contemplated by this Indenture) (including, without limitation,
in connection with the sale of Collateral by the Issuer) without the prior
written consent of the Holders of at least a Majority of the Notes (or if there
are no Notes Outstanding, a Majority of Preferred Shareholders) and shall
provide notice of all new agreements (other than any Mortgage Asset or other
agreement specifically contemplated by this Indenture) to the Holders of the
Notes.  The foregoing notwithstanding, the Issuer may agree to any material new
agreements; provided that (i) the Issuer determines that such new agreements
would not, upon becoming effective, adversely affect the rights or interests of
any Class or Classes of Noteholders and (ii) subject to satisfaction of the
Rating Agency Condition.

 

(f)                                   As long as any Note is Outstanding, ACRE
Holder may not transfer, pledge or hypothecate any retained or repurchased
Notes, the Preferred Shares or ordinary shares of the Issuer to any other Person
(except to an affiliate that is wholly-owned by ACRE and is disregarded for U.S.
federal income tax purposes) unless the Issuer receives an opinion of
Cadwalader, Wickersham & Taft LLP, Proskauer Rose LLP or another nationally
recognized tax counsel experienced in such matters that such transfer, pledge or
hypothecation will not cause the Issuer to be treated as a foreign corporation
engaged in a trade or business in the United States for federal income tax
purposes, or has previously received an opinion of Cadwalader, Wickersham & Taft
LLP, Proskauer Rose LLP or another nationally recognized tax counsel experienced
in such matters that the Issuer will be treated as a foreign corporation that is
not engaged in a trade or business in the United States for federal income tax
purposes.

 

Section 7.9                                    Statement as to Compliance.

 

On or before January 31, in each calendar year, commencing in 2015 or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee, the Note
Administrator and the 17g-5 Information Provider an Officer’s Certificate given
on behalf of the Issuer and without personal liability stating, as to each
signer thereof, that, since the date of the last certificate or, in the case of
the first certificate, the Closing Date, to the best of the knowledge,
information and belief of such Officer, the Issuer has fulfilled all of its
obligations under this Indenture or, if there has been a

 

106

--------------------------------------------------------------------------------


 

Default in the fulfillment of any such obligation, specifying each such Default
known to them and the nature and status thereof.

 

Section 7.10                             Issuer and Co-Issuer May Consolidate or
Merge Only on Certain Terms.

 

(a)                                 The Issuer shall not consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any Person, unless permitted by the Governing Documents and
Cayman Islands law and unless:

 

(i)                                     the Issuer shall be the surviving
entity, or the Person (if other than the Issuer) formed by such consolidation or
into which the Issuer is merged or to which all or substantially all of the
Collateral of the Issuer are transferred shall be an entity organized and
existing under the laws of the Cayman Islands or such other jurisdiction
approved by a Majority of each and every Class of the Notes (each voting as a
separate Class), and a Majority of Preferred Shareholders; provided that no such
approval shall be required in connection with any such transaction undertaken
solely to effect a change in the jurisdiction of registration pursuant to
Section 7.4 hereof; and provided, further, that the surviving entity shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, the Note Administrator, and each Noteholder, the due and punctual
payment of the principal of and interest on all Notes and other amounts payable
hereunder and under the Servicing Agreement and the performance and observance
of every covenant of this Indenture and the Servicing Agreement on the part of
the Issuer to be performed or observed, all as provided herein;

 

(ii)                                  the Rating Agency Condition shall be
satisfied;

 

(iii)                               if the Issuer is not the surviving entity,
the Person formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the Collateral of the Issuer are transferred
shall have agreed with the Trustee and the Note Administrator (A) to observe the
same legal requirements for the recognition of such formed or surviving entity
as a legal entity separate and apart from any of its Affiliates as are
applicable to the Issuer with respect to its Affiliates and (B) not to
consolidate or merge with or into any other Person or transfer or convey all or
substantially all of the Collateral or all or substantially all of its
Collateral to any other Person except in accordance with the provisions of this
Section 7.10, unless in connection with a sale of the Collateral pursuant to
Article 5, Article 9 or Article 12;

 

(iv)                              if the Issuer is not the surviving entity, the
Person formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the Collateral of the Issuer are transferred
shall have delivered to the Trustee, the Note Administrator, the Servicer, the
Special Servicer, the Operating Advisor and the Rating Agency an Officer’s
Certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in Section 7.10(a)(i) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has

 

107

--------------------------------------------------------------------------------


 

duly authorized the execution, delivery and performance of an indenture
supplemental hereto for the purpose of assuming such obligations and that such
supplemental indenture is a valid, legal and binding obligation of such Person,
enforceable in accordance with its terms, subject only to bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the enforcement
of creditors’ rights generally and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law); that, immediately following the event which causes such Person to become
the successor to the Issuer, (A) such Person has good and marketable title, free
and clear of any lien, security interest or charge, other than the lien and
security interest of this Indenture, to the Collateral securing, in the case of
a consolidation or merger of the Issuer, all of the Notes or, in the case of any
transfer or conveyance of the Collateral securing any of the Notes, such Notes,
(B) the Trustee continues to have a valid perfected first priority security
interest in the Collateral securing, in the case of a consolidation or merger of
the Issuer, all of the Notes, or, in the case of any transfer or conveyance of
the Collateral securing any of the Notes, such Notes and (C) such other matters
as the Trustee, the Note Administrator, or any Noteholder may reasonably
require;

 

(v)                                 immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing;

 

(vi)                              the Issuer shall have delivered to the
Trustee, the Note Administrator, the Preferred Share Paying Agent and each
Noteholder, an Officer’s Certificate and an Opinion of Counsel each stating that
such consolidation, merger, transfer or conveyance and such supplemental
indenture comply with this Article 7 and that all conditions precedent in this
Article 7 provided for relating to such transaction have been complied with;

 

(vii)                           the Issuer has received an opinion from
Cadwalader, Wickersham & Taft LLP, Proskauer Rose LLP or an opinion of other
nationally recognized U.S. tax counsel experienced in such matters that the
Issuer or the Person referred to in clause (a) either will (a) be treated as a
Qualified REIT Subsidiary or (b) be treated as a foreign corporation not engaged
in a U.S. trade or business or otherwise not subject to U.S. federal income tax
on a net income tax basis;

 

(viii)                        the Issuer has received an opinion from
Cadwalader, Wickersham & Taft LLP, Proskauer Rose LLP or an opinion of other
nationally recognized U.S. tax counsel experienced in such matters that such
action will not adversely affect the tax treatment of the Noteholders as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent; and

 

(ix)                              after giving effect to such transaction, the
Issuer shall not be required to register as an investment company under the 1940
Act.

 

108

--------------------------------------------------------------------------------


 

(b)                                 The Co-Issuer shall not consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any Person, unless no Notes remain Outstanding or:

 

(i)                                     the Co-Issuer shall be the surviving
entity, or the Person (if other than the Co-Issuer) formed by such consolidation
or into which the Co-Issuer is merged or to which all or substantially all of
the Collateral of the Co-Issuer are transferred shall be a company organized and
existing under the laws of Delaware or such other jurisdiction approved by a
Majority of the Controlling Class; provided that no such approval shall be
required in connection with any such transaction undertaken solely to effect a
change in the jurisdiction of formation pursuant to Section 7.4; and provided,
further, that the surviving entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the Note
Administrator, and each Noteholder, the due and punctual payment of the
principal of and interest on all Notes and the performance and observance of
every covenant of this Indenture on the part of the Co-Issuer to be performed or
observed, all as provided herein;

 

(ii)                                  the Rating Agency Condition has been
satisfied;

 

(iii)                               if the Co-Issuer is not the surviving
entity, the Person formed by such consolidation or into which the Co-Issuer is
merged or to which all or substantially all of the Collateral of the Co-Issuer
are transferred shall have agreed with the Trustee and the Note Administrator
(A) to observe the same legal requirements for the recognition of such formed or
surviving entity as a legal entity separate and apart from any of its Affiliates
as are applicable to the Co-Issuer with respect to its Affiliates and (B) not to
consolidate or merge with or into any other Person or transfer or convey all or
substantially all of its Collateral to any other Person except in accordance
with the provisions of this Section 7.10;

 

(iv)                              if the Co-Issuer is not the surviving entity,
the Person formed by such consolidation or into which the Co-Issuer is merged or
to which all or substantially all of the Collateral of the Co-Issuer are
transferred shall have delivered to the Trustee, the Note Administrator and the
Rating Agencies an Officer’s Certificate and an Opinion of Counsel each stating
that such Person is duly organized, validly existing and in good standing in the
jurisdiction in which such Person is organized; that such Person has sufficient
power and authority to assume the obligations set forth in
Section 7.10(b)(i) above and to execute and deliver an indenture supplemental
hereto for the purpose of assuming such obligations; that such Person has duly
authorized the execution, delivery and performance of an indenture supplemental
hereto for the purpose of assuming such obligations and that such supplemental
indenture is a valid, legal and binding obligation of such Person, enforceable
in accordance with its terms, subject only to bankruptcy, reorganization,
insolvency, moratorium and other laws affecting the enforcement of creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); such other
matters as the Trustee, the Note Administrator or any Noteholder may reasonably
require;

 

109

--------------------------------------------------------------------------------


 

(v)                                 immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing;

 

(vi)                              the Co-Issuer shall have delivered to the
Trustee, the Note Administrator, the Preferred Share Paying Agent and each
Noteholder an Officer’s Certificate and an Opinion of Counsel each stating that
such consolidation, merger, transfer or conveyance and such supplemental
indenture comply with this Article 7 and that all conditions precedent in this
Article 7 provided for relating to such transaction have been complied with and
that no adverse tax consequences will result therefrom to the Holders of the
Notes or the Preferred Shareholders; and

 

(vii)                           after giving effect to such transaction, the
Co-Issuer shall not be required to register as an investment company under the
1940 Act.

 

Section 7.11                             Successor Substituted.

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the Collateral of the Issuer or the Co-Issuer, in
accordance with Section 7.10 hereof, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, transfer or conveyance is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein.  In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer” in
the first paragraph of this Indenture or any successor which shall theretofore
have become such in the manner prescribed in this Article 7 may be dissolved,
wound-up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Notes and from
its obligations under this Indenture.

 

Section 7.12                             No Other Business.

 

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Preferred Shares in
accordance with its Governing Documents, and acquiring, owning, holding,
disposing of and pledging the Collateral in connection with the Notes and such
other activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith.  The Co-Issuer shall
not engage in any business or activity other than issuing and selling the Notes
pursuant to this Indenture and any supplements thereto and such other activities
which are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.

 

Section 7.13                             Reporting.

 

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to
Rule 12g3-2(b) under the Exchange Act, upon the request of a Holder or
beneficial owner of a Note, the Issuer and/or the Co-Issuer shall promptly
furnish or cause to be furnished “Rule 144A Information” (as defined below) to
such Holder or beneficial owner, to a prospective purchaser of such Note

 

110

--------------------------------------------------------------------------------


 

designated by such Holder or beneficial owner or to the Note Administrator for
delivery to such Holder or beneficial owner or a prospective purchaser
designated by such Holder or beneficial owner, as the case may be, in order to
permit compliance by such Holder or beneficial owner with Rule 144A under the
Securities Act in connection with the resale of such Note by such Holder or
beneficial owner.  “Rule 144A Information” shall be such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto).  The Note Administrator shall reasonably cooperate with the
Issuer and/or the Co-Issuer in mailing or otherwise distributing (at the
Issuer’s expense) to such Noteholders or prospective purchasers, at and pursuant
to the Issuer’s and/or the Co-Issuer’s written direction the foregoing materials
prepared by or on behalf of the Issuer and/or the Co-Issuer; provided, however,
that the Note Administrator shall be entitled to prepare and affix thereto or
enclose therewith reasonable disclaimers to the effect that such Rule 144A
Information was not assembled by the Note Administrator, that the Note
Administrator has not reviewed or verified the accuracy thereof, and that it
makes no representation as to such accuracy or as to the sufficiency of such
information under the requirements of Rule 144A or for any other purpose.

 

Section 7.14                             Calculation Agent.

 

(a)                                 The Issuer and the Co-Issuer hereby agree
that for so long as any Notes remain Outstanding there shall at all times be an
agent appointed to calculate LIBOR in respect of each Interest Accrual Period in
accordance with the terms of Schedule B attached hereto (the “Calculation
Agent”).  The Issuer and the Co-Issuer initially have appointed the Note
Administrator as Calculation Agent for purposes of determining LIBOR for each
Interest Accrual Period.  The Calculation Agent may be removed by the Issuer at
any time.  The Calculation Agent may resign at any time by giving written notice
thereof to the Issuer, the Co-Issuer, the Noteholders and the Rating Agencies. 
If the Calculation Agent is unable or unwilling to act as such or is removed by
the Issuer or if the Calculation Agent fails to determine LIBOR or the Interest
Distribution Amount for any Class of Notes for any Interest Accrual Period, the
Issuer shall promptly appoint as a replacement Calculation Agent a leading bank
which is engaged in transactions in Eurodollar deposits in the international
Eurodollar market and which does not control or is not controlled by or under
common control with the Issuer or its Affiliates.  The Calculation Agent may not
resign its duties without a successor having been duly appointed.  If no
successor Calculation Agent shall have been appointed within 30 days after
giving of a notice of resignation, the resigning Calculation Agent or a Majority
of the Holders of the Notes, on behalf of himself and all others similarly
situated, may petition a court of competent jurisdiction for the appointment of
a successor Calculation Agent.

 

(b)                                 The Calculation Agent shall be required to
agree that, as soon as practicable after 11:00 a.m. (London time) on each LIBOR
Determination Date (as defined in Schedule B attached hereto), but in no event
later than 11:00 a.m. (New York time) on the London Banking Day immediately
following each LIBOR Determination Date, the Calculation Agent shall calculate
LIBOR for the next Interest Accrual Period and will communicate such information
to the Note Administrator, who shall include such calculation on the next
Monthly Report following such Libor Determination Date.  The Calculation Agent
shall notify the Issuer and the Co-Issuer before 5:00 p.m. (New York time) on
each LIBOR Determination Date if it has not determined and is not in the process
of determining LIBOR and the Interest Distribution Amounts for each Class of
Notes, together with the reasons therefor.  The determination of the

 

111

--------------------------------------------------------------------------------


 

Note Interest Rates and the related Interest Distribution Amounts, respectively,
by the Calculation Agent shall, absent manifest error, be final and binding on
all parties.

 

Section 7.15                             REIT Status.

 

(a)                                 ACRE shall not take any action that results
in the Issuer failing to qualify as a Qualified REIT Subsidiary of ACRE for
federal income tax purposes, unless (A) based on an Opinion of Counsel, the
Issuer will be treated as a Qualified REIT Subsidiary of a REIT other than ACRE,
or (B) based on an Opinion of Counsel, the Issuer will be treated as a foreign
corporation that is not engaged in a trade or business in the United States for
U.S. federal income tax purposes.

 

(b)                                 Without limiting the generality of
Section 7.16, If the Issuer is no longer a Qualified REIT Subsidiary, prior to
the time that:

 

(i)                                     any Mortgage Asset would cause the
Issuer to be treated as engaged in a trade or business in the United States or
to become subject to U.S. federal tax on a net income basis,

 

(ii)                                  the Issuer would acquire or receive any
asset in connection with a workout or restructuring of a Mortgage Asset that
could cause the Issuer to be treated as engaged in a trade or business in the
United States or to become subject to U.S. federal tax on a net income basis,

 

(iii)                               the Issuer would acquire the real property
underlying any Mortgage Asset pursuant to a foreclosure or deed-in-lieu of
foreclosure, or

 

(iv)                              any Mortgage Loan is modified in such a manner
that could cause the Issuer to be treated as engaged in a trade or business in
the United States or to become subject to U.S. federal tax on a net income
basis,

 

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Mortgage Asset to an existing Permitted Subsidiary, or (z) sell such
Mortgage Asset in accordance with Section 12.1.

 

112

--------------------------------------------------------------------------------


 

Section 7.16                             Permitted Subsidiaries.

 

Notwithstanding any other provision of this Indenture, the Special Servicer on
behalf of the Issuer shall, following delivery of an Issuer Order to the parties
hereto, be permitted to sell to a Permitted Subsidiary at any time any Sensitive
Asset for consideration consisting entirely of the equity interests of such
Permitted Subsidiary (or for an increase in the value of equity interests
already owned).  Such Issuer Order shall certify that the sale of a Sensitive
Asset is being made in accordance with satisfaction of all requirements of this
Indenture.  The Custodian shall, upon receipt of a Request for Release with
respect to a Sensitive Asset, release such Sensitive Asset and shall deliver
such Sensitive Asset as specified in such Request for Release.  The following
provisions shall apply to all Sensitive Asset and Permitted Subsidiaries:

 

(a)                                 For all purposes under this Indenture, any
Sensitive Asset transferred to a Permitted Subsidiary shall be treated as if it
were an asset owned directly by the Issuer.

 

(b)                                 Any distribution of Cash by a Permitted
Subsidiary to the Issuer shall be characterized as Interest Proceeds or
Principal Proceeds to the same extent that such Cash would have been
characterized as Interest Proceeds or Principal Proceeds if received directly by
the Issuer and each Permitted Subsidiary shall cause all proceeds of and
collections on each Sensitive Asset owned by such Permitted Subsidiary to be
deposited into the Payment Account.

 

(c)                                  To the extent applicable, the Issuer shall
form one or more Securities Accounts with the Securities Intermediary for the
benefit of each Permitted Subsidiary and shall, to the extent applicable, cause
Sensitive Asset to be credited to such Securities Accounts.

 

(d)                                 Notwithstanding the complete and absolute
transfer of a Sensitive Asset to a Permitted Subsidiary, the ownership interests
of the Issuer in a Permitted Subsidiary or any property distributed to the
Issuer by a Permitted Subsidiary shall be treated as a continuation of its
ownership of the Sensitive Asset that was transferred to such Permitted
Subsidiary (and shall be treated as having the same characteristics as such
Sensitive Asset).

 

(e)                                  If the Special Servicer on behalf of the
Trustee, or any other authorized party takes any action under this Indenture to
sell, liquidate or dispose of all or substantially all of the Collateral, the
Issuer shall cause each Permitted Subsidiary to sell each Sensitive Asset and
all other Collateral held by such Permitted Subsidiary and distribute the
proceeds of such sale, net of any amounts necessary to satisfy any related
expenses and tax liabilities, to the Issuer in exchange for the equity interest
in such Permitted Subsidiary held by the Issuer.

 

Section 7.17                             Repurchase Requests.

 

If the Issuer, the Trustee, the Note Administrator, the Servicer or the Special
Servicer receives any request or demand that a Mortgage Asset be repurchased or
replaced arising from any Material Breach of a representation or warranty made
with respect to such Mortgage Asset or any Material Document Defect (any such
request or demand, a “Repurchase Request”) or a withdrawal of a Repurchase
Request from any Person other than the Servicer or Special Servicer, then the
Trustee or the Note Administrator, as applicable, shall promptly forward such
notice of such Repurchase Request or withdrawal of a Repurchase Request, as the
case may be, to the Servicer (if related to a Performing Mortgage Loan) or
Special Servicer, and

 

113

--------------------------------------------------------------------------------


 

include the following statement in the related correspondence:  “This is a
“[Repurchase Request]/[withdrawal of a Repurchase Request]” under Section 3.19
of the Servicing Agreement relating to ACRE Commercial Mortgage 2014-FL2 Ltd.
and ACRE Commercial Mortgage 2014-FL2 LLC, requiring action from you as the
“Repurchase Request Recipient” thereunder.”  Upon receipt of such Repurchase
Request or withdrawal of a Repurchase Request by the Servicer or Special
Servicer pursuant to the prior sentence, the Servicer or the Special Servicer,
as applicable, shall be deemed to be the Repurchase Request Recipient in respect
of such Repurchase Request or withdrawal of a Repurchase Request, as the case
may be, and shall be responsible for complying with the procedures set forth in
Section 3.19 of the Servicing Agreement with respect to such Repurchase Request.

 

Section 7.18                             Servicing of Mortgage Loans and Control
of Servicing Decisions.

 

The Mortgage Loans will be serviced by the Servicer or, with respect to
Specially Serviced Mortgage Loans, the Special Servicer, in each case pursuant
to the Servicing Agreement, subject to the consultation, consent and direction
rights of the Directing Holder and the consultation rights of the Operating
Advisor, as set forth in the Servicing Agreement, subject to those conditions,
restrictions or termination events expressly provided therein.  Nothing in this
Indenture shall be interpreted to limit in any respect the rights of the
Directing Holder under the Servicing Agreement and none of the Issuer,
Co-Issuer, Note Administrator and Trustee shall take any action under the
Indenture inconsistent with the Directing Holder’s rights set forth under the
Servicing Agreement.

 

Section 7.19                             Purchase of Delayed Close Mortgage
Assets After the Closing Date.

 

The Issuer (or the Special Servicer on behalf of the Issuer) shall, prior to the
Purchase Termination Date, use commercially reasonable efforts to apply amounts
on deposit in the Unused Proceeds Account to purchase the Delayed Close Mortgage
Asset, in accordance with Section 10.2(c) and Section 12.3 for inclusion as
Collateral.

 

ARTICLE 8

 

SUPPLEMENTAL INDENTURES

 

Section 8.1                                    Supplemental Indentures Without
Consent of Securityholders.

 

(a)                                 Without the consent of the Holders of any
Notes or any Preferred Shareholders, and without satisfaction of the Rating
Agency Condition, the Issuer, the Co-Issuer, when authorized by Board
Resolutions of the Co-Issuers, the Trustee and the Note Administrator, at any
time and from time to time subject to the requirement provided below in this
Section 8.1, may enter into one or more indentures supplemental hereto, in form
satisfactory to the parties thereto, for any of the following purposes:

 

(i)                                     evidence the succession of any Person to
the Issuer or the Co-Issuer and the assumption by any such successor of the
covenants of the Issuer or the Co-Issuer, as applicable, herein and in the
Notes;

 

114

--------------------------------------------------------------------------------


 

(ii)                                  add to the covenants of the Issuer, the
Co-Issuer, the Note Administrator or the Trustee for the benefit of the Holders
of the Notes, Preferred Shareholders or to surrender any right or power herein
conferred upon the Issuer or the Co-Issuer, as applicable;

 

(iii)                               convey, transfer, assign, mortgage or pledge
any property to or with the Trustee, or add to the conditions, limitations or
restrictions on the authorized amount, terms and purposes of the issue,
authentication and delivery of the Notes;

 

(iv)                              evidence and provide for the acceptance of
appointment hereunder of a successor Trustee or a successor Note Administrator
and to add to or change any of the provisions of this Indenture as shall be
necessary to facilitate the administration of the trusts hereunder by more than
one Trustee, pursuant to the requirements of Sections 6.9, 6.10 and 6.12 hereof;

 

(v)                                 correct or amplify the description of any
property at any time subject to the lien of this Indenture, or to better assure,
convey and confirm unto the Trustee any property subject or required to be
subject to the lien of this Indenture (including, without limitation, any and
all actions necessary or desirable as a result of changes in law or regulations)
or to subject any additional property to the lien of this Indenture;

 

(vi)                              modify the restrictions on and procedures for
resales and other transfers of Notes to reflect any changes in applicable law or
regulation (or the interpretation thereof) or to enable the Issuer and the
Co-Issuer to rely upon any exemption from registration under the Securities Act,
the Exchange Act or the 1940 Act or to remove restrictions on resale and
transfer to the extent not required thereunder;

 

(vii)                           accommodate the issuance, if any, of Notes in
global or book-entry form through the facilities of DTC or otherwise;

 

(viii)                        take any action commercially reasonably necessary
or advisable as required for the Issuer to comply with the requirements of FATCA
to prevent the Issuer from failing to qualify as a Qualified REIT Subsidiary or
other disregarded entity of a REIT for U.S. federal income tax purposes or
otherwise being treated as a foreign corporation engaged in a trade or business
in the United States for federal income tax purposes, or to prevent the Issuer,
the Holders of the Notes, the Holders of the Preferred Shares or the Trustee
from being subject to withholding or other taxes, fees or assessments or
otherwise subject to U.S. federal, state, local or foreign income or franchise
tax on a net income tax basis;

 

(ix)                              amend or supplement any provision of this
Indenture to the extent necessary to maintain the then-current ratings assigned
to the Notes;

 

(x)                                 accommodate the settlement of the Notes in
book-entry form through the facilities of DTC, Euroclear or Clearstream,
Luxembourg or otherwise;

 

(xi)                              authorize the appointment of any listing
agent, transfer agent, paying agent or additional registrar for any Class of
Notes required or advisable in connection with the

 

115

--------------------------------------------------------------------------------


 

listing of any Class of Notes on any stock exchange, and otherwise to amend this
Indenture to incorporate any changes required or requested by any governmental
authority, stock exchange authority, listing agent, transfer agent, paying agent
or additional registrar for any Class of Notes in connection therewith;

 

(xii)                           evidence changes to applicable laws and
regulations;

 

(xiii)                        reduce the minimum denominations required for
transfer of the Notes;

 

(xiv)                       modify the provisions of this Indenture with respect
to reimbursement of Nonrecoverable Interest Advances if (a) the Special Servicer
determines that the commercial mortgage securitization industry standard for
such provisions has changed, in order to conform to such industry standard and
(b) such modification does not adversely affect the status of Issuer for federal
income tax purposes, as evidenced by an Opinion of Counsel;

 

(xv)                          modify the procedures set forth in this Indenture
relating to compliance with Rule 17g-5 of the Exchange Act; provided that the
change would not materially increase the obligations of the Note Administrator,
Trustee, any paying agent, the Operating Advisor, the Servicer or the Special
Servicer (in each case, without such party’s consent) and would not adversely
affect in any material respect the interests of any Noteholder or Holder of the
Preferred Shares; provided, further, that the Special Servicer must provide a
copy of any such amendment to the 17g-5 Information Provider and provide notice
of any such amendment to the Rating Agencies; and

 

(xvi)                       make any change to any other provisions with respect
to matters or questions arising under this Indenture; provided that the required
action will not adversely affect in any material respect the interests of any
Noteholder not consenting thereto, as evidenced by (A) an Opinion of Counsel or
(B) satisfaction of the Rating Agency Condition.

 

The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

 

(b)                                 Notwithstanding Section 8.1(a) or any other
provision of this Indenture, without prior notice to, and without the consent of
the Holders of any Notes or any Preferred Shareholders, the Issuer, the
Co-Issuer, when authorized by Board Resolutions of the Co-Issuers, the Trustee
and the Note Administrator, may enter into one or more indentures supplemental
hereto, in form satisfactory to the Trustee and the Note Administrator, for any
of the following purposes:

 

(i)                                     conform this Indenture to the provisions
described in the Offering Memorandum (or any supplement thereto); and

 

116

--------------------------------------------------------------------------------


 

(ii)                                  to correct any defect or ambiguity in this
Indenture in order to address any manifest error, omission or mistake in any
provision of this Indenture.

 

Section 8.2                                    Supplemental Indentures with
Consent of Securityholders.

 

Except as set forth below, the Note Administrator, the Trustee and the
Co-Issuers may enter into one or more indentures supplemental hereto to add any
provisions to, or change in any manner or eliminate any of the provisions of,
this Indenture or modify in any manner the rights of the Holders of any Class of
Notes or the Preferred Shares under this Indenture only (x) with the written
consent of the Holders of at least Majority in Aggregate Outstanding Amount of
the Notes of each Class materially and adversely affected thereby (excluding any
Notes owned by the Issuer, the Seller or any of their Affiliates) and the Holder
of Preferred Shares if materially and adversely affected thereby, by Act of said
Securityholders delivered to the Trustee, the Note Administrator and the
Co-Issuers, and (y) subject to satisfaction of the Rating Agency Condition,
notice of which may be in electronic form.  The Note Administrator shall provide
(x) fifteen (15) Business Days’ notice of such change to the Holders of each
Class of Notes and the Holder of the Preferred Shares, requesting notification
by such Noteholders and Holders of the Preferred Shares if any such Noteholders
or Holders of the Preferred Shares would be materially and adversely affected by
the proposed supplemental indenture and (y) following such initial fifteen (15)
Business Day period, the Note Administrator shall provide an additional fifteen
(15) Business Days’ notice to any holder of Notes or Preferred Shares that did
not respond to the initial notice.  Unless the Note Administrator is notified
(after giving such initial fifteen (15) Business Days’ notice and a second
fifteen (15) Business Days’ notice, as applicable) by Holders of at least a
Majority in Aggregate Outstanding Amount of the Notes of any Class that such
Class of Notes or a Majority of Preferred Shareholders will be materially and
adversely affected by the proposed supplemental indenture (and upon receipt of
an Officer’s Certificate of the Issuer), the interests of such Class and the
interests of the Preferred Shares will be deemed not to be materially and
adversely affected by such proposed supplemental indenture and the Trustee will
be permitted to enter into such supplemental indenture.  Such determinations
shall be conclusive and binding on all present and future Noteholders.  The
consent of the Holders of the Preferred Shares shall be binding on all present
and future Holders of the Preferred Shares.

 

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:

 

(a)                                 change the Stated Maturity Date of the
principal of or the due date of any installment of interest on any Note, reduce
the principal amount thereof or the Note Interest Rate thereon or the Redemption
Price with respect to any Note, change the date of any scheduled distribution on
the Preferred Shares, or the Redemption Price with respect thereto, change the
earliest date on which any Note may be redeemed at the option of the Issuer,
change the provisions of this Indenture that apply proceeds of any Collateral to
the payment of principal of or interest on Notes or of distributions to the
Preferred Share Paying Agent for the payment of distributions in respect of the
Preferred Shares or change any place where, or the coin or currency in which,
any Note or the principal thereof or interest thereon is payable, or impair the

 

117

--------------------------------------------------------------------------------


 

right to institute suit for the enforcement of any such payment on or after the
Stated Maturity Date thereof (or, in the case of redemption, on or after the
applicable Redemption Date);

 

(b)                                 reduce the percentage of the Aggregate
Outstanding Amount of Holders of Notes of each Class or the Notional Amount of
Preferred Shares of the Holders thereof whose consent is required for the
authorization of any such supplemental indenture or for any waiver of compliance
with certain provisions of this Indenture or certain Defaults hereunder or their
consequences provided for in this Indenture;

 

(c)                                  impair or adversely affect the Collateral
except as otherwise permitted in this Indenture;

 

(d)                                 permit the creation of any lien ranking
prior to or on a parity with the lien of this Indenture with respect to any part
of the Collateral or terminate such lien on any property at any time subject
hereto or deprive the Holder of any Note, or the Holder of any Preferred Share
as an indirect beneficiary, of the security afforded to such Holder by the lien
of this Indenture;

 

(e)                                  reduce the percentage of the Aggregate
Outstanding Amount of Holders of Notes of each Class whose consent is required
to request the Trustee to preserve the Collateral or rescind any election to
preserve the Collateral pursuant to Section 5.5 or to sell or liquidate the
Collateral pursuant to Section 5.4 or 5.5 hereof;

 

(f)                                   modify any of the provisions of this
Section 8.2, except to increase any percentage of Outstanding Notes whose
holders’ consent is required for any such action or to provide that other
provisions of this Indenture cannot be modified or waived without the consent of
the Holder of each Outstanding Note affected thereby;

 

(g)                                  modify the definition of the term
“Outstanding” or the provisions of Section 11.1(a) or Section 13.1 hereof;

 

(h)                                 modify any of the provisions of this
Indenture in such a manner as to affect the calculation of the amount of any
payment of interest on or principal of any Note on any Payment Date or of
distributions to the Preferred Share Paying Agent for the payment of
distributions in respect of the Preferred Shares on any Payment Date (or any
other date) or to affect the rights of the Holders of Securities to the benefit
of any provisions for the redemption of such Securities contained herein;

 

(i)                                     reduce the permitted minimum
denominations of the Notes below the minimum denomination necessary to maintain
an exemption from the registration requirements of the Securities Act or the
1940 Act; or

 

(j)                                    modify any provisions regarding non-
recourse or non-petition covenants with respect to the Issuer and the Co-Issuer.

 

The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer in determining whether or not the Holders of
Securities would be materially or adversely affected by such change (after
giving notice of such change to the

 

118

--------------------------------------------------------------------------------


 

Holders of Securities).  Such determination shall be conclusive and binding on
all present and future Holders of Securities.  Neither the Trustee nor the Note
Administrator shall be liable for any such determination made in good faith.

 

Section 8.3                                    Execution of Supplemental
Indentures.

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Note Administrator and Trustee shall be entitled
to receive, and shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied.  The Note Administrator and Trustee may, but shall not be obligated
to, enter into any such supplemental indenture which affects its own rights,
duties or immunities under this Indenture or otherwise.

 

The Servicer and Special Servicer will be bound to follow any amendment or
supplement to this Indenture of which it has received written notice at least
ten Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Servicer or Special Servicer
adversely affect the Servicer or Special Servicer, the Servicer or Special
Servicer, as applicable, shall not be bound (and the Issuer agrees that it will
not permit any such amendment to become effective) unless the Servicer or
Special Servicer, as applicable, gives written consent to the Note
Administrator, the Trustee and the Issuer to such amendment.  The Issuer, the
Trustee and the Note Administrator shall give written notice to the Servicer and
Special Servicer of any amendment made to this Indenture pursuant to its terms. 
In addition, the Servicer and Special Servicer’s written consent shall be
required prior to any amendment to this Indenture by which it is adversely
affected.

 

At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder, each holder of Preferred Shares and, for so long as any Class of
Notes shall remain Outstanding and is rated, the Note Administrator shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of any
proposed supplemental indenture at least 15 Business Days prior to the execution
thereof by the Note Administrator, and following execution shall provide to the
17g-5 Information Provider and the Rating Agencies a copy of the executed
supplemental indenture.

 

The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Holders of the Notes as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent or otherwise cause any of the
statements described in the Offering Memorandum under the heading “Certain U.S.
Federal Income Tax Considerations” to be inaccurate or incorrect to any material
extent, and (ii) unless the Trustee and the Note Administrator has received an
Opinion of Counsel from Cadwalader, Wickersham & Taft LLP, Proskauer Rose LLP or
other nationally recognized U.S. tax counsel experienced in such matters that
the proposed supplemental indenture will not cause the Issuer to (x) fail to be
treated as a Qualified REIT Subsidiary or other disregarded entity of a REIT for
U.S. federal income tax purposes or (y) be treated as a foreign corporation that
is engaged in a trade or business in the United States

 

119

--------------------------------------------------------------------------------


 

for U.S. federal income tax purposes.  The Trustee and the Note Administrator
shall be entitled to rely upon (i) the receipt of notice from the Rating
Agencies or the Requesting Party, which may be in electronic form, that the
Rating Agency Condition has been satisfied and (ii) receipt of an Opinion of
Counsel forwarded to the Trustee and Note Administrator certifying that,
following provision of notice of such supplemental indenture to the Noteholders
and holders of the Preferred Shares, that the Holders of Securities would not be
materially and adversely affected by such supplemental indenture.  Such
determination shall be conclusive and binding on all present and future Holders
of Securities.  Neither the Trustee nor the Note Administrator shall be liable
for any such determination made in good faith and in reliance upon such Opinion
of Counsel, as the case may be.

 

It shall not be necessary for any Act of Securityholders under this Section 8.2
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.2, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer, the Operating Advisor and, so long as the Notes are Outstanding and so
rated, the Rating Agencies a copy thereof based on an outstanding rating.  Any
failure of the Trustee and the Note Administrator to publish or mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such supplemental indenture.

 

Section 8.4                                    Effect of Supplemental
Indentures.

 

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Holder of Preferred Shares, shall be bound thereby.

 

Section 8.5                                    Reference in Notes to
Supplemental Indentures.

 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Note
Administrator shall, bear a notice in form approved by the Note Administrator as
to any matter provided for in such supplemental indenture.  If the Issuer and
the Co-Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Note Administrator and the Issuer and the Co-Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and the
Co-Issuer and authenticated and delivered by the Note Administrator in exchange
for Outstanding Notes.  Notwithstanding the foregoing, any Note authenticated
and delivered hereunder shall be subject to the terms and provisions of this
Indenture, and any supplemental indenture.

 

120

--------------------------------------------------------------------------------


 

ARTICLE 9

 

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

Section 9.1                                    Clean-up Call; Tax Redemption;
Optional Redemption; and Auction Call Redemption.

 

(a)                                 The Notes shall be redeemed by the Issuer
and the Co-Issuer at the option of and at the direction of a Majority of the
Preferred Shareholders by written notice to the Issuer, the Note Administrator
and the Trustee (such redemption, a “Clean-up Call”), in whole but not in part,
at a price equal to the applicable Redemption Prices on any Payment Date (the
“Clean-up Call Date”) on or after the Payment Date on which the Aggregate
Outstanding Amount of the Notes (excluding any Deferred Interest) has been
reduced to 10% of the Aggregate Outstanding Amount of the Notes on the Closing
Date; provided that that the funds available to be used for such Clean-up Call
will be sufficient to pay the Total Redemption Price.

 

(b)                                 The Notes shall be redeemable by the Issuer
and the Co-Issuer in whole but not in part, at the written direction of a
Majority of Preferred Shareholders delivered to the Issuer, the Note
Administrator and the Trustee, on the Payment Date (the “Tax Redemption Date”)
following the occurrence of a Tax Event if the Tax Materiality Condition is
satisfied at a price equal to the applicable Redemption Prices (such redemption,
a “Tax Redemption”); provided that that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price.  Upon the
receipt of such written direction of a Tax Redemption, the Note Administrator
shall provide written notice thereof to the Securityholders and the Rating
Agencies.  Any sale or disposition of a Mortgage Asset by the Special Servicer
in connection with a Tax Redemption shall be performed upon Issuer Order by the
Special Servicer on behalf of the Issuer.

 

(c)                                  The Notes shall be redeemable by the Issuer
and the Co-Issuer, in whole but not in part, at a price equal to the applicable
Redemption Prices, on any Payment Date after the end of the Non-call Period, at
the written direction of a Majority of the Preferred Shareholders to the Issuer,
the Note Administrator and the Trustee (such redemption, an “Optional
Redemption”); provided, however, that the funds available to be used for such
Optional Redemption will be sufficient to pay the Total Redemption Price. 
Notwithstanding anything herein to the contrary, the Issuer shall not sell any
Mortgage Asset to any Affiliate other than ACRC Holder in connection with an
Optional Redemption.

 

(d)                                 The Notes shall be redeemable by the Issuer
and the Co-Issuer, in whole but not in part, at a price equal to the applicable
Redemption Prices, on any Payment Date occurring in September, December,
March or June in each year, beginning on the Payment Date occurring in
September 2019, upon the occurrence of a Successful Auction, as defined in, and
pursuant to the procedures set forth in, Section 3.18(b) of the Servicing
Agreement (such redemption, an “Auction Call Redemption”).

 

(e)                                  The election by a Majority of Preferred
Shareholders to redeem the Notes pursuant to a Clean-up Call shall be evidenced
by Act of the Majority of Preferred Shareholders directing the Note
Administrator to pay to the Paying Agent the Redemption Price of all of the

 

121

--------------------------------------------------------------------------------


 

Notes to be redeemed from funds in the Payment Account in accordance with the
Priority of Payments.  In connection with a Tax Redemption, the occurrence of a
Tax Event and satisfaction of the Tax Materiality Condition shall be evidenced
by an Issuer Order certifying that such conditions for a Tax Redemption have
occurred.  The election by a Majority of Preferred Shareholders to redeem the
Notes pursuant to an Optional Redemption shall be evidenced by an Act of the
Majority of Preferred Shareholders certifying that the conditions for an
Optional Redemption have occurred.

 

(f)                                   A redemption pursuant to Section 9.1(a),
9.1(b) or 9.1(c) shall not occur unless (i) at least five (5) Business Days
before the scheduled Redemption Date, (A) the Majority of Preferred Shareholders
shall have furnished to the Trustee and the Note Administrator evidence (in a
form reasonably satisfactory to the Trustee and the Note Administrator) that the
Special Servicer, on behalf of the Issuer, has entered into a binding agreement
or agreements with (1) one or more financial institutions whose long-term
unsecured debt obligations (other than such obligations whose rating is based on
the credit of a Person other than such institution) have a credit rating from
DBRS and Moody’s at least equal to the highest rating of any Notes then
Outstanding or whose short-term unsecured debt obligations have a credit rating
of “P-1” or higher by Moody’s (as long as the term of such agreement is 90 days
or less) or (2)ACRE (or an Affiliate or Agent thereof) if ACRE Servicer or one
or more Affiliates thereof is Special Servicer, to sell (directly or by
participation or other arrangement) all or part of the Collateral not later than
the Business Day immediately preceding the scheduled Redemption Date, (B) the
Rating Agency Condition has been satisfied with respect to the Rating Agencies,
or (C) at least 3 Business Days prior to the scheduled Redemption Date, ACRE (or
an Affiliate or Agent thereof) has priced but not yet closed another
securitization transaction, and (ii) the related Sale Proceeds pursuant to
clause (i)(A) or net proceeds pursuant to clause (i)(C), as applicable, (in
immediately available funds), together with all other available funds (including
proceeds from the sale of the Collateral, Eligible Investments maturing on or
prior to the scheduled Redemption Date, all amounts in the Accounts and
available Cash), shall be an aggregate amount sufficient to pay all amounts,
payments, fees and expenses in accordance with the Priority of Payments due and
owing on such Redemption Date.

 

(g)                                  Disposition of Collateral in connection
with a redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c), may include
sales of Collateral to more than one purchaser, including by means of sales of
participation interests in one or more Mortgage Loans to more than one
purchaser.

 

Section 9.2                                    Notice of Redemption.

 

(a)                                 In connection with a Clean-up Call pursuant
to Section 9.1(a), a Tax Redemption pursuant to Section 9.1(b), an Optional
Redemption pursuant to Section 9.1(c), or an Auction Call Redemption pursuant to
Section 9.1(d), the Note Administrator shall set the applicable Record Date ten
(10) Business Days prior to the proposed Redemption Date.  The Note
Administrator shall deliver to the Rating Agencies any notice received by it
from the Issuer or the Special Servicer of such proposed Redemption Date, the
applicable Record Date, the principal amount of Notes to be redeemed on such
Redemption Date and the Redemption Price of such Notes in accordance with
Section 9.1.

 

122

--------------------------------------------------------------------------------


 

(b)                                 Any such notice of an Optional Redemption,
Clean-up Call or Tax Redemption may be withdrawn by the Issuer and the Co-Issuer
at the direction of a Supermajority of Preferred Shareholders up to the second
Business Day prior to the scheduled Redemption Date by written notice to the
Note Administrator, the Trustee, the Preferred Share Paying Agent, the Servicer,
the Special Servicer, the Operating Advisor and each Holder of Notes to be
redeemed.  The failure of any Optional Redemption, Clean-up Call or Tax
Redemption that is withdrawn in accordance with this Indenture shall not
constitute an Event of Default.

 

Section 9.3                                    Notice of Redemption or Maturity
by the Issuer.

 

Any sale or disposition of a Mortgage Asset by the Trustee in connection with an
Optional Redemption, Clean-up Call, Tax Redemption or Auction Call Redemption
shall be performed upon Issuer Order by the Special Servicer on behalf of the
Issuer, and the Trustee shall have no responsibility or liability therefore. 
Notice of redemption (or a withdrawal thereof) or Clean-up Call pursuant to
Section 9.2 or the Maturity of any Notes shall be given by first class mail,
postage prepaid, mailed not less than ten (10) Business Days (or, where the
notice of an Optional Redemption, a Clean-up Call or a Tax Redemption is
withdrawn pursuant to Section 9.2(b), four (4) Business Days (or promptly
thereafter upon receipt of written notice, if later)) prior to the applicable
Redemption Date or Maturity, to (unless the Note Administrator agrees to a
shorter notice period) the Trustee, the Servicer, the Special Servicer, the
Operating Advisor, the Preferred Share Paying Agent, the Rating Agencies, and
not less than five (5) Business Days prior to the applicable Redemption Date or
Maturity, to each Holder of Securities to be redeemed, at its address in the
Notes Register.

 

All notices of redemption shall state:

 

(a)                                 the applicable Redemption Date;

 

(b)                                 the applicable Redemption Price;

 

(c)                                  that all the Notes are being paid in full
and that interest on the Notes shall cease to accrue on the Redemption Date
specified in the notice; and

 

(d)                                 the place or places where such Notes to be
redeemed in whole are to be surrendered for payment of the Redemption Price
which shall be the office or agency of the Paying Agent as provided in
Section 7.2.

 

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer.  Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

 

Section 9.4                                    Notes Payable on Redemption Date.

 

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the

 

123

--------------------------------------------------------------------------------


 

payment of the Redemption Price and accrued interest thereon) the Notes shall
cease to bear interest on the Redemption Date.  Upon final payment on a Note to
be redeemed, the Holder shall present and surrender such Note at the place
specified in the notice of redemption on or prior to such Redemption Date;
provided, however, that if there is delivered to the Issuer, the Co-Issuer, the
Note Administrator and the Trustee such security or indemnity as may be required
by them to hold each of them harmless and an undertaking thereafter to surrender
such Note, then, in the absence of notice to the Issuer, the Note Administrator
and the Trustee that the applicable Note has been acquired by a bona fide
purchaser, such final payment shall be made without presentation or surrender.
 Payments of interest on the Notes so to be redeemed whose Maturity is on or
prior to the Redemption Date shall be payable to the Holders of such Notes, or
one or more predecessor Notes, registered as such at the close of business on
the relevant Record Date according to the terms and provisions of
Section 2.7(f).

 

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

 

Section 9.5                                    Redemption From Unused Proceeds.

 

To the extent the Unused Proceeds Account is established pursuant to
Section 10.2(a), on the first Payment Date after the Purchase Termination Date,
any amounts remaining in the Unused Proceeds Account on such date (the “Unused
Proceeds Principal Amortization Amount”) shall be applied in the manner set
forth in Section 11.1(a)(ii).

 

ARTICLE 10

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1                             Collection of Amounts; Custodial
Account.

 

(a)                                 Except as otherwise expressly provided
herein, the Note Administrator may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all amounts and other property payable to or
receivable by the Note Administrator pursuant to this Indenture, including all
payments due on the Collateral in accordance with the terms and conditions of
such Collateral.  The Note Administrator shall segregate and hold all such
amounts and property received by it in an Eligible Account in trust for the
Secured Parties, and shall apply such amounts as provided in this Indenture.

 

(b)                                 The Note Administrator in its capacity as
Securities Intermediary on behalf of the Trustee for the benefit of the Secured
Parties (the “Securities Intermediary”) shall, upon receipt, credit all Mortgage
Assets and Eligible Investments to an account in its own name for the benefit of
the Secured Parties designated as the “Custodial Account.”  The Custodial
Account shall remain at all times an Eligible Account.

 

124

--------------------------------------------------------------------------------


 

Section 10.2                             Unused Proceeds Account.

 

(a)                                 The Note Administrator shall, on or prior to
the Closing Date, establish a single, segregated trust account which shall be
designated as the “Unused Proceeds Account,” which shall be held in trust in the
name of the Note Administrator, for the benefit of the Trustee and for the
benefit of the Secured Parties, into which the amount specified in
Section 3.2(f) shall be deposited.  All amounts credited to the Unused Proceeds
Account pursuant to this Indenture shall be held by the Note Administrator as
part of the Collateral and shall be applied to the purposes herein provided.

 

(b)                                 The Note Administrator agrees to give the
Issuer prompt notice if it becomes aware that the Unused Proceeds Account or any
funds on deposit therein, or otherwise to the credit of the Unused Proceeds
Account, becomes subject to any writ, order, judgment, warrant of attachment,
execution or similar process.  The Issuer shall have no legal, equitable or
beneficial interest in the Unused Proceeds Account other than in accordance with
the Priority of Payments.  The Unused Proceeds Account shall remain at all times
an Eligible Account.

 

(c)                                  Prior to the Purchase Termination Date, the
Issuer (or the Special Servicer on behalf of the Issuer) may by Issuer Order
direct the Note Administrator to, and upon receipt of such Issuer Order the Note
Administrator shall, apply amounts on deposit in the Unused Proceeds Account to
acquire Delayed Close Mortgage Asset as directed by the Special Servicer as
permitted under and in accordance with the requirements of Section 7.19 and such
Issuer Order.

 

(d)                                 Amounts remaining in the Unused Proceeds
Account shall, on the Business Day after the Purchase Termination Date, be
transferred by the Note Administrator to the Payment Account and applied
pursuant to Section 11.1(a)(ii)(2) on the Payment Date after the Purchase
Termination Date.

 

Section 10.3                             Payment Account.

 

(a)                                 The Note Administrator shall, on or prior to
the Closing Date, establish a single, segregated trust account which shall be
designated as the “Payment Account,” which shall be held in trust for the
benefit of the Secured Parties and over which the Note Administrator shall have
exclusive control and the sole right of withdrawal.  Any and all funds at any
time on deposit in, or otherwise to the credit of, the Payment Account shall be
held in trust by the Note Administrator, on behalf of the Trustee for the
benefit of the Secured Parties.  Except as provided in Sections 11.1 and 11.2,
the only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Payment Account shall be (i) to pay the interest
on and the principal of the Notes and make other payments in respect of the
Notes in accordance with their terms and the provisions of this Indenture,
(ii) to deposit into the Preferred Share Distribution Account for distributions
to the Preferred Shareholders, (iii) upon Issuer Order, to pay other amounts
specified therein, and (iv) otherwise to pay amounts payable pursuant to and in
accordance with the terms of this Indenture, each in accordance with the
Priority of Payments.

 

(b)                                 The Note Administrator agrees to give the
Issuer prompt notice if it becomes aware that the Payment Account or any funds
on deposit therein, or otherwise to the

 

125

--------------------------------------------------------------------------------


 

credit of the Payment Account, becomes subject to any writ, order, judgment,
warrant of attachment, execution or similar process.  The Issuer shall have no
legal, equitable or beneficial interest in the Payment Account other than in
accordance with the Priority of Payments.  The Payment Account shall remain at
all times an Eligible Account.

 

Section 10.4                             Funded Companion Participation
Acquisition Account.

 

(a)                                 The Note Administrator shall, on or prior to
the Closing Date, establish a single, segregated trust account which shall be
designated as the “Funded Companion Participation Acquisition Account” which
shall be held in trust for the benefit of the Secured Parties and over which the
Note Administrator shall have exclusive control and the sole right of
withdrawal. All amounts credited to the Funded Companion Participation
Acquisition Account pursuant to this Indenture shall be held by the Note
Administrator as part of the Collateral and shall be applied to the purposes
herein provided.

 

(b)                                 The Note Administrator agrees to give the
Issuer prompt notice if it becomes aware that the Funded Companion Participation
Acquisition Account or any funds on deposit therein, or otherwise to the credit
of the Funded Companion Participation Acquisition Account, becomes subject to
any writ, order, judgment, warrant of attachment, execution or similar process. 
The Issuer shall have no legal, equitable or beneficial interest in the Funded
Companion Participation Acquisition Account other than in accordance with the
Priority of Payments.  The Funded Companion Participation Acquisition Account
shall remain at all times an Eligible Account.

 

(c)                                  The only permitted withdrawals from
deposits in, or otherwise standing to the credit of, the Funded Companion
Participation Acquisition Account shall be (i) to acquire Related Funded
Companion Participations in accordance with Section 12.2 of this Indenture and
(ii) to withdraw amounts for deposit into the Payment Account for application
pursuant to Section 11.1(a)(ii) as Principal Proceeds.  Amounts remaining in the
Funded Companion Participation Acquisition Account as to which the Seller has
indicated that it will not direct the Issuer to use towards the acquisition of
Related Funded Companion Participations, shall be deposited in the Payment
Account and treated as Principal Proceeds to be applied pursuant to
Section 11.1(a)(ii) as Principal Proceeds.

 

Section 10.5                             Interest Advances.

 

(a)                                 With respect to each Payment Date for which
the sum of Interest Proceeds and, if applicable, Principal Proceeds, collected
during the related Due Period and remitted to the Note Administrator that are
available to pay interest on the Class A Notes, Class A-S Notes and the Class B
Notes in accordance with the Priority of Payments, are insufficient to remit the
interest due and payable with respect to the Class A Notes, Class A-S Notes and
the Class B Notes on such Payment Date as a result of interest shortfalls on the
Mortgage Assets (or the application of interest received on the Mortgage Assets
to pay certain expenses in accordance with the terms of the Servicing Agreement
(other than the Servicing Fee, the Note Administrator Fee, the Trustee Fee and
the Monthly Operating Advisor Fee)) (the amount of such insufficiency, an
“Interest Shortfall”), the Note Administrator shall provide the Advancing Agent
with email notice of such Interest Shortfall no later than the close of business
on the Business Day preceding

 

126

--------------------------------------------------------------------------------


 

such Payment Date.  The Note Administrator shall provide the Advancing Agent
with additional email notice, prior to any funding of an Interest Advance by the
Advancing Agent, of any additional interest remittances received by the Note
Administrator after delivery of such initial notice that reduces such Interest
Shortfall.  No later than 11:00 a.m. (New York time) on the related Payment
Date, the Advancing Agent shall advance the difference between such amounts
(each such advance, an “Interest Advance”) by deposit of an amount equal to such
Interest Advance in the Payment Account, subject to a determination of
recoverability by the Advancing Agent as described in Section 10.5(b), and
subject to a maximum limit in respect of any Payment Date equal to the lesser of
(i) the aggregate of such Interest Shortfalls that would otherwise occur on the
Class A Notes, Class A-S Notes and the Class B Notes and (ii) the aggregate of
the interest payments not received in respect of Mortgage Assets with respect to
such Payment Date (including, for such purpose, interest payments received on
the Mortgage Assets but applied to pay certain expenses in accordance with the
terms of the Servicing Agreement (other than the Servicing Fee, the Note
Administrator Fee, the Trustee Fee and the Monthly Operating Advisor Fee)).

 

Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Mortgage Asset to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the aggregate outstanding principal amount of the Senior
Notes.  In addition, in no event will the Advancing Agent be required to advance
any payments in respect of interest on any Class of Notes other than the Class A
Notes, Class A-S Notes and the Class B Notes or in respect of principal of any
Note.  Any Interest Advance made by the Advancing Agent with respect to a
Payment Date that is in excess of the actual Interest Shortfall for such Payment
Date shall be refunded to the Advancing Agent by the Note Administrator on the
related Payment Date (or, if such Interest Advance is made prior to final
determination by the Note Administrator of such Interest Shortfall, on the
Business Day of such final determination).

 

The Advancing Agent shall provide the Note Administrator and Trustee written
notice of a determination by the Advancing Agent that a proposed Interest
Advance would constitute a Nonrecoverable Interest Advance no later than
11:00 a.m. (New York time) on the related Payment Date.  If the Advancing Agent
shall fail to make any required Interest Advance by 11:00 a.m. (New York time)
on the Payment Date upon which distributions are to be made pursuant to
Section 11.1(a)(i), the Trustee shall  make such Interest Advance by no later
than 12:00 pm.  Based upon available information at the time, the Advancing
Agent shall use reasonable efforts to provide 15 days prior notice to the Rating
Agencies if recovery of a Nonrecoverable Interest Advance would result in an
Interest Shortfall on the next succeeding Payment Date; provided that the
failure to provide such notice shall not prejudice the Advancing Agent’s right
to obtain reimbursement of any Nonrecoverable Interest Advance (or the timing of
such reimbursement).  No later than the close of business on the Determination
Date related to a Payment Date on which the recovery of a Nonrecoverable
Interest Advance would result in an Interest Shortfall, the Special Servicer
will provide the Rating Agencies notice of such recovery.

 

(b)                                 Notwithstanding anything herein to the
contrary, neither the Advancing Agent nor the Trustee, as applicable, shall be
required to make any Interest Advance unless such Person determines, in its sole
discretion, exercised in good faith that such Interest Advance, or such proposed
Interest Advance, plus interest expected to accrue thereon at the Reimbursement

 

127

--------------------------------------------------------------------------------


 

Rate, will not be a Nonrecoverable Interest Advance.  In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Trustee,
as applicable, will take into account:

 

(i)                                     amounts that may be realized on each
Mortgaged Property in its “as is” or then-current condition and occupancy;

 

(ii)                                  the potential length of time before such
Interest Advance may be reimbursed and the resulting degree of uncertainty with
respect to such reimbursement; and

 

(iii)                               the possibility and effects of future
adverse changes with respect to the Mortgaged Properties, and

 

(iv)                              the fact that Interest Advances are intended
to provide liquidity only and not credit support to the Holders of the Class A
Notes, Class A-S Notes and the Class B Notes.

 

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the
Trustee, as applicable, determines that future Interest Proceeds and Principal
Proceeds may be ultimately insufficient to fully reimburse such Interest
Advance, plus interest thereon at the Reimbursement Rate within a reasonable
period of time.  The Trustee will be entitled to conclusively rely on any
affirmative determination by the Advancing Agent that an Interest Advance would
have been a Nonrecoverable Interest Advance.  Absent bad faith, the
determination by the Advancing Agent as to the nonrecoverability of any Interest
Advance shall be conclusive and binding on the Holders of the Notes.

 

(c)                                  The Advancing Agent may recover any
previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second  (to the extent that there are insufficient
Interest Proceeds for such reimbursement), from Principal Proceeds to the extent
that such reimbursement (other than in the case of reimbursement of
Nonrecoverable Interest Advances) would not trigger an additional Interest
Shortfall; provided that if at any time an Interest Advance is determined to be
a Nonrecoverable Interest Advance, the Advancing Agent shall be entitled to
recover all outstanding Interest Advances from the Collection Account pursuant
to the Servicing Agreement on any Business Day during any Interest Accrual
Period prior to the Determination Date in such Interest Accrual Period (or on a
Payment Date prior to any payment of interest on or principal of the Notes in
accordance with the Priority of Payments first, from Interest Proceeds and
second (to the extent that there are insufficient Interest Proceeds for such
reimbursement), from Principal Proceeds).  The Advancing Agent shall be
permitted (but not obligated), at its sole option and in its sole discretion, to
defer or otherwise structure the timing of recoveries of Nonrecoverable Interest
Advances in such manner as the Advancing Agent determines is in the best
interest of the Class A Notes, Class A-S Notes and the Class B Notes, as a
collective whole, which may include being reimbursed for Nonrecoverable Interest
Advances in installments.

 

128

--------------------------------------------------------------------------------


 

If the Advancing Agent makes such an election at its sole option to defer or
structure reimbursement with respect to all or a portion of a Nonrecoverable
Interest Advance (and interest thereon), then such Nonrecoverable Interest
Advance (and interest thereon) or portion thereof shall continue to be fully
reimbursable in any subsequent one-month period.  Any election by the Advancing
Agent to abstain from obtaining reimbursement for any Nonrecoverable Advance
(and Advance Interest thereon) or portion thereof with respect to any Due Period
shall not be construed to impose on the Advancing Agent any obligation to make
such an election (or any entitlement in favor of any holder of a Note or any
other Person to such an election) with respect to any subsequent Due Period or
to constitute a waiver or limitation on the right of the Advancing Agent to
otherwise be reimbursed for such Nonrecoverable Advance (and interest thereon).
No determination by the Advancing Agent to exercise its sole option to defer the
reimbursement of Interest Advances and/or interest thereon shall be construed as
an agreement by the Advancing Agent to subordinate (in respect of realizing
losses), to any Class of Notes, such party’s right to such reimbursement during
such period of deferral.

 

(d)                                 The Advancing Agent will be entitled with
respect to any Interest Advance made by it (including Nonrecoverable Interest
Advances) to interest accrued on the amount of such Interest Advance for so long
as it is outstanding at the Reimbursement Rate.

 

(e)                                  The obligation of the Advancing Agent to
make Interest Advances in respect of the Class A Notes, Class A-S Notes and the
Class B Notes will continue through the Stated Maturity Date, unless the Class A
Notes, Class A-S Notes and the Class B Notes are previously redeemed or repaid
in full.

 

(f)                                   In no event will the Advancing Agent, in
its capacity as such hereunder, be required to advance any amounts in respect of
payments of principal of any Mortgage Asset or Note.

 

(g)                                  [Reserved].

 

(h)                                 The determination by the Advancing Agent,
(i) that it has made a Nonrecoverable Interest Advance (together with
Reimbursement Interest thereon) or (ii) that any proposed Interest Advance, if
made, would constitute a Nonrecoverable Interest Advance, shall be evidenced by
an Officer’s Certificate delivered promptly to the Trustee, the Note
Administrator, the Issuer and the 17g-5 Information Provider, setting forth the
basis for such determination; provided that failure to give such notice, or any
defect therein, shall not impair or affect the validity of, or the Advancing
Agent, entitlement to reimbursement with respect to, any Interest Advance.

 

Section 10.6                             Reports by Parties.

 

(a)                                 The Note Administrator shall supply, in a
timely fashion, to the Issuer, the Trustee, the Special Servicer and the
Directing Holder any information regularly maintained by the Note Administrator
that the Issuer, the Trustee, the Special Servicer, the Servicer or the
Directing Holder may from time to time request in writing with respect to the
Collateral or the Indenture Accounts and provide any other information
reasonably available to the Note Administrator by reason of its acting as Note
Administrator hereunder and required to be

 

129

--------------------------------------------------------------------------------


 

provided by Section 10.7.  Each of the Issuer, the Servicer, and the Special
Servicer shall promptly forward to the Trustee and the Note Administrator any
information in their possession or reasonably available to them concerning any
of the Collateral that the Trustee or the Note Administrator reasonably may
request or that reasonably may be necessary to enable the Note Administrator to
prepare any report or to enable the Trustee or the Note Administrator to perform
any duty or function on its part to be performed under the terms of this
Indenture.

 

Section 10.7                             Reports; Accountings.

 

(a)                                 Based on the CREFC® Loan Periodic Update
File prepared by the Servicer and delivered by the Servicer to the Note
Administrator no later than 2:00 p.m. (New York time) on the second Business Day
before the Payment Date, the Note Administrator shall prepare and make available
on its website initially located at www.ctslink.com (or, upon written request
from registered Holders of the Notes or from those parties that cannot receive
such statement electronically, provide by first class mail), on each Payment
Date to Privileged Persons, a report substantially in the form of Exhibit G
hereto (the “Monthly Report”), setting forth the following information:

 

(i)                                     the amount of the distribution of
principal and interest on such Payment Date to the Noteholders and any reduction
of the Aggregate Outstanding Amount of the Notes;

 

(ii)                                  the aggregate amount of compensation paid
to the Note Administrator, the Trustee and servicing compensation paid to the
Servicer during the related Due Period;

 

(iii)                               the Aggregate Outstanding Portfolio Balance
outstanding immediately before and immediately after the Payment Date;

 

(iv)                              the number, Aggregate Outstanding Portfolio
Balance, weighted average remaining term to maturity and weighted average
interest rate of the Mortgage Assets as of the end of the related Due Period;

 

(v)                                 the number and aggregate principal balance
of Mortgage Assets that are (A) delinquent 30-59 days, (B) delinquent 60-89
days, (C) delinquent 90 days or more and (D) current but Specially Serviced
Mortgage Loans or in foreclosure but not an REO Property;

 

(vi)                              the value of any REO Property owned by the
Issuer or any Permitted Subsidiary as of the end of the related Due Period, on
an individual Mortgage Asset basis, based on the most recent appraisal or
valuation;

 

(vii)                           the amount of Interest Proceeds and Principal
Proceeds received in the related Due Period;

 

(viii)                        the amount of any Interest Advances made by the
Advancing Agent;

 

(ix)                              the payments due pursuant to the Priority of
Payments with respect to each clause thereof;

 

130

--------------------------------------------------------------------------------


 

(x)                                 the number and related principal balances of
any Mortgage Assets that have been (or are related to Mortgage Loans that have
been) extended or modified during the related Due Period on an individual
Mortgage Asset basis;

 

(xi)                              the amount of any remaining unpaid Interest
Shortfalls as of the close of business on the Payment Date;

 

(xii)                           a listing of each Mortgage Asset that was the
subject of a principal prepayment during the related collection period and the
amount of principal prepayment occurring;

 

(xiii)                        the aggregate unpaid principal balance of the
Mortgage Assets outstanding as of the close of business on the related
Determination Date;

 

(xiv)                       with respect to any Mortgage Asset as to which a
liquidation occurred during the related Due Period (other than through a payment
in full), (A) the number thereof and (B) the aggregate of all liquidation
proceeds which are included in the Payment Account and other amounts received in
connection with the liquidation (separately identifying the portion thereof
allocable to distributions of the Notes);

 

(xv)                          with respect to any REO Property owned by the
Issuer or any Permitted Subsidiary thereof, as to which the Special Servicer
determined that all payments or recoveries with respect to the related property
have been ultimately recovered during the related collection period, (A) the
related Mortgage Asset and (B) the aggregate of all liquidation proceeds and
other amounts received in connection with that determination (separately
identifying the portion thereof allocable to distributions on the Securities);

 

(xvi)                       the aggregate amount of interest on monthly debt
service advances in respect of the Mortgage Assets paid to the Advancing Agent
since the prior Payment Date;

 

(xvii)                    a listing of each modification, extension or waiver
made with respect to each Mortgage Asset;

 

(xviii)                 an itemized listing of any Special Servicer Fees
received from the Special Servicer or any of its affiliates during the related
Due Period;

 

(xix)                       the amount of any dividends or other distributions
to the Preferred Shares on the Payment Date; and

 

(xx)                          whether any Control Shift Event or Consultation
Termination Event has occurred and, if either such event has occurred, whether
either such event is continuing.

 

(b)                                 The Note Administrator will post on the Note
Administrator’s Website, any report received from the Servicer or Special
Servicer detailing any breach of the representations and warranties with respect
to any Mortgage Asset by ACRC Lender or any of its affiliates and the steps
taken by ACRC Lender or any of its affiliates to cure such breach; a listing of
any breach of the representations and warranties with respect to any Mortgage
Asset by

 

131

--------------------------------------------------------------------------------


 

ACRC Lender or any of its affiliates and the steps taken by ACRC Lender or any
of its affiliates to cure such breach;

 

(c)                                  All information made available on the Note
Administrator’s Website will be restricted and the Note Administrator will only
provide access to such reports to Privileged Persons in accordance with this
Indenture.  In connection with providing access to its website, the Note
Administrator may require registration and the acceptance of a disclaimer.

 

(d)                                 Not more than five (5) Business Days after
receiving an Issuer Request requesting information regarding a Clean-up Call, a
Tax Redemption, an Auction Call Redemption or an Optional Redemption as of a
proposed Redemption Date, the Note Administrator shall, subject to its timely
receipt of the necessary information to the extent not in its possession,
compute the following information and provide such information in a statement
(the “Redemption Date Statement”) delivered to the Preferred Shareholders and
the Preferred Share Paying Agent:

 

(i)                                     the Aggregate Outstanding Amount of the
Notes of the Class or Classes to be redeemed as of such Redemption Date;

 

(ii)                                  the amount of accrued interest due on such
Notes as of the last day of the Due Period immediately preceding such Redemption
Date;

 

(iii)                               the Redemption Price;

 

(iv)                              the sum of all amounts due and unpaid under
Section 11.1(a) (other than amounts payable on the Notes being redeemed or to
the Noteholders thereof); and

 

(v)                                 the amount in the Collection Account and the
Indenture Accounts (other than the Preferred Share Distribution Account)
available for application to the redemption of such Notes.

 

Section 10.8                             Release of Mortgage Assets; Release of
Collateral.

 

(a)                                 If no Event of Default has occurred and is
continuing and subject to Article 12 hereof, the Issuer may direct the Special
Servicer on behalf of the Trustee to release a Pledged Mortgage Asset from the
lien of this Indenture, by Issuer Order delivered to the Trustee and the
Custodian at least two (2) Business Days prior to the settlement date for any
sale of a Pledged Mortgage Asset certifying that (i) it has sold such Pledged
Mortgage Asset pursuant to and in compliance with Article 12 or (ii) in the case
of a redemption pursuant to Section 9.1, the proceeds from any such sale of
Mortgage Assets are sufficient to redeem the Notes pursuant to Section 9.1, and,
upon receipt of a Request for Release of such Mortgage Asset from the Special
Servicer, the Custodian shall deliver any such Pledged Mortgage Asset, if in
physical form, duly endorsed to the broker or purchaser designated in such
Issuer Order or to the Issuer if so requested in the Issuer Order, or, if such
Pledged Mortgage Asset is represented by a Security Entitlement, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as set forth in such Issuer Order.  If requested, the
Custodian may deliver any such Pledged Mortgage Asset in physical form for
examination (prior to receipt of the sales proceeds) in accordance with street
delivery custom.  The Custodian shall (i) deliver any

 

132

--------------------------------------------------------------------------------


 

agreements and other documents in its possession relating to such Pledged
Mortgage Asset and (ii) the Trustee, if applicable, duly assign each such
agreement and other document, in each case, to the broker or purchaser
designated in such Issuer Order or to the Issuer if so requested in the Issuer
Order.

 

(b)                                 The Issuer (or the Special Servicer on
behalf of the Issuer) may deliver to the Trustee and Custodian at least three
(3) Business Days prior to the date set for redemption or payment in full of a
Pledged Mortgage Asset, an Issuer Order certifying that such Pledged Mortgage
Asset is being paid in full.  Thereafter, the Special Servicer, by delivery of a
Request for Release, may direct the Custodian to deliver such Pledged Mortgage
Asset and the related Mortgage Asset File therefor on or before the date set for
redemption or payment, to the Special Servicer for redemption against receipt of
the applicable redemption price or payment in full thereof.

 

(c)                                  With respect to any Mortgage Asset subject
to a workout or restructuring, the Issuer (or the Special Servicer on behalf of
the Issuer) may, by Issuer Order delivered to the Trustee and Custodian at least
two (2) Business Days prior to the date set for an exchange, tender or sale,
certify that a Mortgage Asset is subject to a workout or restructuring and
setting forth in reasonable detail the procedure for response thereto.
Thereafter, the Special Servicer may, in accordance with the terms of, and
subject to any required consent and consultation obligations set forth in the
Servicing Agreement, direct the Custodian, by delivery to the Custodian of a
Request for Release, to deliver any Collateral to the Special Servicer in
accordance with such Request for Release.

 

(d)                                 The Special Servicer shall remit to the
Servicer for deposit into the Collection Account any proceeds received by it
from the disposition of a Pledged Mortgage Asset and treat such proceeds as
Principal Proceeds, for remittance by the Servicer to the Note Administrator on
the first Remittance Date occurring thereafter.  None of the Trustee, the Note
Administrator or the Securities Intermediary shall be responsible for any loss
resulting from delivery or transfer of any such proceeds prior to receipt of
payment in accordance herewith.

 

(e)                                  The Trustee shall, upon receipt of an
Issuer Order declaring that there are no Notes Outstanding and all obligations
of the Issuer hereunder have been satisfied, release the Collateral from the
lien of this Indenture.

 

(f)                                   Upon receiving actual notice of any offer
or any request for a waiver, consent, amendment or other modification with
respect to any Mortgage Asset, or in the event any action is required to be
taken in respect to an Asset Document, the Special Servicer on behalf of the
Issuer will promptly notify the Directing Holder, the Operating Advisor and the
Servicer of such request, and the Special Servicer shall grant any waiver or
consent, and enter into any amendment or other modification pursuant to the
Servicing Agreement in accordance with Accepted Servicing Practices.  In the
case of any modification or amendment that results in the release of the related
Mortgage Asset, notwithstanding anything to the contrary in Section 5.5(a), the
Custodian, upon receipt of a Request for Release, shall release the related
Mortgage Asset File upon the written instruction of the Servicer or the Special
Servicer, as applicable.

 

133

--------------------------------------------------------------------------------


 

Section 10.9                             Information Available Electronically.

 

(a)                                 The Note Administrator shall make available
to any Privileged Person the following items (in each case, as applicable, to
the extent received by it) by means of the Note Administrator’s Website the
following items (to the extent such items were prepared by or delivered to the
Note Administrator in electronic format);

 

(i)                                     The following documents, which will
initially be available under a tab or heading designated “deal documents”:

 

(1)                                 the final Offering Circular related to the
Notes offered thereunder;

 

(2)                                 this Indenture, and any schedules, exhibits
and supplements thereto;

 

(3)                                 the CREFC® Loan Setup file;

 

(4)                                 the Issuer Charter,

 

(5)                                 the Servicing Agreement, any schedules,
exhibits and supplements thereto:

 

(6)                                 the Preferred Share Paying Agency Agreement,
and any schedules, exhibits and supplements thereto;

 

(ii)                                  The following documents will initially be
available under a tab or heading designated “periodic reports”:

 

(1)                                 the Monthly Reports prepared by the Note
Administrator pursuant to Section 10.7(a); and

 

(2)                                 certain information and reports specified in
the Servicing Agreement (including the collection of reports specified by CRE
Finance Council  or any successor organization reasonably acceptable to the Note
Administrator and the Servicer) known as the “CREFC® Investor Reporting Package”
relating to the Mortgage Assets to the extent that the Note Administrator
receives such information and reports from the Servicer from time to time;

 

(iii)                               The following documents, which will
initially be available under a tab or heading designated “Additional Documents”:

 

(1)                                 inspection reports delivered to the Note
Administrator under the terms of the Servicing Agreement; and

 

(2)                                 appraisals delivered to the Note
Administrator under the terms of the Servicing Agreement;

 

134

--------------------------------------------------------------------------------


 

(iv)                              The following documents, which will initially
be available under a tab or heading designated “special notices”:

 

(1)                                 notice of final payment on the Notes
delivered to the Note Administrator pursuant to Section 2.7(d);

 

(2)                                 notice of termination of the Servicer or the
Special Servicer;

 

(3)                                 notice of a Servicer Termination Event or a
Special Servicer Termination Event, each as defined in the Servicing Agreement
and delivered to the Note Administrator under the terms of the Servicing
Agreement;

 

(4)                                 notice of the resignation of any party to
the Indenture and notice of the acceptance of appointment of a replacement for
any such party, to the extent such notice is prepared or received by the Note
Administrator;

 

(5)                                 officer’s certificates supporting the
determination that any Interest Advance was (or, if made, would be) a
Nonrecoverable Interest Advance delivered to the Note Administrator pursuant to
Section 10.5(b);

 

(6)                                 any direction received by the Note
Administrator from the Directing Holder for the termination of the Special
Servicer during any period when such Person is entitled to make such a
direction, and any direction of a Majority of the Notes to terminate the Special
Servicer in response to the recommendation of the Operating Advisor; and

 

(7)                                 any direction received by the Note
Administrator from a Majority of the  Controlling Class or a Supermajority of
the Notes for the termination of the Note Administrator or the Trustee pursuant
to Section 6.9(c);

 

(v)                                 the “Investor Q&A Forum” pursuant to
Section 10.10; and

 

(vi)                              solely to Noteholders and holders of any
Preferred Shares, the “Investor Registry” pursuant to Section 10.10.

 

Privileged Persons who execute Exhibit H-2 shall only be entitled to access the
Monthly Report, and shall not have access to any other information on the Note
Administrator’s Website.

 

The Note Administrator’s Website shall initially be located at www.ctslink.com. 
The foregoing information shall be made available by the Note Administrator on
the Note Administrator’s Website promptly following receipt. The Note
Administrator may change the titles of the tabs and headings on portions of its
website, and may re-arrange the files as it deems proper.  The Note
Administrator shall have no obligation or duty to verify, confirm or otherwise
determine whether the information being delivered is accurate, complete,
conforms to the transaction, or otherwise is or is not anything other than what
it purports to be. In the event that any such information is delivered or posted
in error, the Note Administrator may remove it from the Note Administrator’s
Website. The Note Administrator has not obtained and shall not be

 

135

--------------------------------------------------------------------------------


 

deemed to have obtained actual knowledge of any information posted to the Note
Administrator’s Website to the extent such information was not produced by the
Note Administrator. In connection with providing access to the Note
Administrator’s Website, the Note Administrator may require registration and the
acceptance of a disclaimer. The Note Administrator shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, and assumes no responsibility for such
information. Assistance in using the Note Administrator’s Website can be
obtained by calling 866-846-4526.

 

Section 10.10                      Investor Q&A Forum; Investor Registry.

 

(a)                                 The Note Administrator shall make the
Investor Q&A Forum available to Privileged Persons and prospective purchasers of
Notes by means of the Note Administrator’s Website, where Noteholders (including
beneficial owners of Notes) may (i) submit inquiries to the 17g-5 Information
Provider relating to the Monthly Reports, and submit inquiries to the Servicer,
the Special Servicer or, after the occurrence of a Control Shift Event with
respect to the Class E Notes, the Operating Advisor (each, a “Q&A Respondent”)
relating to any servicing reports prepared by that party, the Mortgage Assets,
or the properties related thereto (each an “Inquiry” and collectively,
“Inquiries”), and (ii) view Inquiries that have been previously submitted and
answered, together with the answers thereto.  Upon receipt of an Inquiry for a
Q&A Respondent, the Note Administrator shall forward the Inquiry to the
applicable Q&A Respondent, in each case via email within a commercially
reasonable period of time following receipt thereof.  Following receipt of an
Inquiry, the Note Administrator and the applicable Q&A Respondent, unless such
party determines not to answer such Inquiry as provided below, shall reply to
the Inquiry, which reply of the applicable Q&A Respondent shall be by email to
the Note Administrator.  The Note Administrator shall post (within a
commercially reasonable period of time following preparation or receipt of such
answer, as the case may be) such Inquiry and the related answer to the Note
Administrator’s Website.  If the Note Administrator or the applicable Q&A
Respondent determines, in its respective sole discretion, that (i) any Inquiry
is not of a type described above, (ii) answering any Inquiry would not be in the
best interests of the Issuer or the Noteholders, (iii) answering any Inquiry
would be in violation of applicable law, the Asset Documents, this Indenture or
the Servicing Agreement, (iv) answering any Inquiry would materially increase
the duties of, or result in significant additional cost or expense to, the Note
Administrator, the Servicer, the Special Servicer or the Operating Advisor, as
applicable or (v) answering any such inquiry would reasonably be expected to
result in the waiver of an attorney client privilege or the disclosure of
attorney work product, or is otherwise not advisable to answer, it shall not be
required to answer such Inquiry and shall promptly notify the Note Administrator
of such determination.  The Note Administrator shall notify the Person who
submitted such Inquiry in the event that the Inquiry shall not be answered in
accordance with the terms of this Agreement.  Any notice by the Note
Administrator to the Person who submitted an Inquiry that shall not be answered
shall include the following statement: “Because the Indenture and the Servicing
Agreement provides that the Note Administrator, Servicer, Special Servicer and
Operating Advisor shall not answer an Inquiry if it determines, in its
respective sole discretion, that (i) any Inquiry is beyond the scope of the
topics described in the Indenture, (ii) answering any Inquiry would not be in
the best interests of the Issuer and/or the Noteholders, (iii) answering any
Inquiry would be in violation of applicable law or the Asset Documents, this

 

136

--------------------------------------------------------------------------------


 

Indenture or the Servicing Agreement, (iv) answering any Inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, the Trustee, the Servicer, the Special Servicer or the Operating
Advisor, as applicable, or (v) answering any such inquiry would reasonably be
expected to result in the waiver of an attorney client privilege or the
disclosure of attorney work product, or is otherwise not advisable to answer, no
inference shall be drawn from the fact that the Trustee, the Servicer, the
Special Servicer or the Operating Advisor has declined to answer the Inquiry.”
Answers posted on the Investor Q&A Forum shall be attributable only to the
respondent, and shall not be deemed to be answers from any of the Issuer, the
Co-Issuer, the Placement Agents or any of their respective Affiliates except the
Special Servicer.  None of the Placement Agents, the Issuer, the Co-Issuer, the
Servicer, the Special Servicer, the Operating Advisor, the Note Administrator or
the Trustee, or any of their respective Affiliates shall certify to any of the
information posted in the Investor Q&A Forum and no such party shall have any
responsibility or liability for the content of any such information.  The Note
Administrator shall not be required to post to the Note Administrator’s Website
any Inquiry or answer thereto that the Note Administrator determines, in its
sole discretion, is administrative or ministerial in nature.  The Investor Q&A
Forum shall not reflect questions, answers and other communications that are not
submitted via the Note Administrator’s Website. Additionally, the Note
Administrator may require acceptance of a waiver and disclaimer for access to
the Investor Q&A Forum.

 

(b)                                 The Note Administrator shall make available
to any Noteholder or holder of Preferred Shares and any beneficial owner of a
Note, the Investor Registry.  The “Investor Registry” shall be a voluntary
service available on the Note Administrator’s Website, where Noteholders and
beneficial owners of Notes can register and thereafter obtain information with
respect to any other Noteholder or beneficial owner that has so registered.  Any
Person registering to use the Investor Registry shall be required to certify
that (i) it is a Noteholder, a beneficial owner of a Note or a holder of a
Preferred Share and (ii) it grants authorization to the Note Administrator to
make its name and contact information available on the Investor Registry for at
least 45 days from the date of such certification to other registered
Noteholders and registered beneficial owners or Notes.  Such Person shall then
be asked to enter certain mandatory fields such as the individual’s name, the
company name and email address, as well as certain optional fields such as
address, and phone number.  If any Noteholder or beneficial owner of a Note
notifies the Note Administrator that it wishes to be removed from the Investor
Registry (which notice may not be within forty-five (45) days of its
registration), the Note Administrator shall promptly remove it from the Investor
Registry.  The Note Administrator shall not be responsible for verifying or
validating any information submitted on the Investor Registry, or for monitoring
or otherwise maintaining the accuracy of any information thereon.  The Note
Administrator may require acceptance of a waiver and disclaimer for access to
the Investor Registry.

 

(c)                                  Certain information concerning the
Collateral and the Notes, including the Monthly Reports, CREFC® Reports and
supplemental notices, shall be provided by the Note Administrator to certain
market data providers upon receipt by the Note Administrator from such persons
of a certification in the form of Exhibit I hereto, which certification may be
submitted electronically via the Note Administrator’s Website.  The Issuer
hereby authorizes the provision of such information to Bloomberg, L.P., Trepp,
LLC, Intex Solutions, Inc., CMBS.com, Inc., Markit, LLC, Interactive Data
Corporation, and Thomson Reuters Corporation.

 

137

--------------------------------------------------------------------------------


 

(d)                                 [Reserved.]

 

(e)                                  The 17g-5 Information Provider will make
the “Rating Agency Q&A Forum and Servicer Document Request Tool” available to
NRSROs via the 17g-5 Information Providers Website, where NRSROs may (i) submit
inquiries to the Trustee relating to the Monthly Report, (ii) submit inquiries
to the Servicer or the Special Servicer relating to servicing reports, or the
Collateral, except to the extent already obtained, (iii) submit requests for
loan-level reports and information, and (iv) view previously submitted inquiries
and related answers or reports, as the case may be.  The Trustee, the Note
Administrator, the Servicer or the Special Servicer, as applicable, will be
required to answer each inquiry, unless it determines that (a) answering the
inquiry would be in violation of applicable law, the Accepted Servicing
Practices, the Indenture, the Servicing Agreement or the applicable loan
documents, (b) answering the inquiry would or is reasonably expected to result
in a waiver of an attorney-client privilege or the disclosure of attorney work
product, or (c) answering the inquiry would materially increase the duties of,
or result in significant additional cost or expense to, such party, and the
performance of such additional duty or the payment of such additional cost or
expense is beyond the scope of its duties under the Indenture or the Servicing
Agreement, as applicable.  In the event that any of the Trustee, the Note
Administrator, the Servicer or the Special Servicer declines to answer an
inquiry, it shall promptly email the 17g-5 Information Provider with the basis
of such declination.  The 17g-5 Information Provider will be required to post
the inquiries and the related answers (or reports, as applicable) on the Rating
Agency Q&A Forum and Servicer Document Request Tool promptly upon receipt, or in
the event that an inquiry is unanswered, the inquiry and the basis for which it
was unanswered.  The Rating Agency Q&A Forum and Servicer Document Request Tool
may not reflect questions, answers, or other communications which are not
submitted through the 17g-5 Website.  Answers and information posted on the
Rating Agency Q&A Forum and Servicer Document Request Tool will be attributable
only to the respondent, and will not be deemed to be answers from any other
Person.  No such other Person will have any responsibility or liability for, and
will not be deemed to have knowledge of, the content of any such information.

 

Section 10.11                      Certain Procedures.

 

For so long as the Notes may be transferred only in accordance with Rule 144A,
the Issuer will ensure that any Bloomberg screen containing information about
the Rule 144A Global Notes includes the following (or similar) language:

 

(i)                                     the “Note Box” on the bottom of the
“Security Display” page describing the Rule 144A Global Notes will state: “Iss’d
Under 144A”;

 

(ii)                                  the “Security Display” page will have the
flashing red indicator “See Other Available Information”; and

 

(b)                                 the indicator will link to the “Additional
Security Information” page, which will state that the Notes “are being offered
in reliance on the exemption from registration under Rule 144A of the Securities
Act to persons who are qualified institutional buyers (as defined in Rule 144A
under the Securities Act).

 

138

--------------------------------------------------------------------------------


 

Section 10.12                      Ownership of Accounts.

 

For the avoidance of doubt, the Indenture Accounts (including income, if any,
earned on the investments of funds in such account) will be owned by the Issuer
for federal income tax purposes. The Issuer shall provide to the Note
Administrator (i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the
Closing Date, and (ii) any additional IRS forms (or updated versions of any
previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Note
Administrator as may be necessary (i) to reduce or eliminate the imposition of
U.S. withholding taxes and (ii) to permit the Note Administrator to fulfill its
tax reporting obligations under applicable law with respect to the Indenture
Accounts or any amounts paid to the Issuer.  If any IRS form or other
documentation previously delivered becomes obsolete or inaccurate in any
respect, Issuer shall timely provide to the Note Administrator accurately
updated and complete versions of such IRS forms or other documentation.  The
Note Administrator shall have no liability to Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Indenture
Accounts pursuant to applicable law arising from the Issuer’s failure to timely
provide an accurate, correct and complete IRS Form W-9, an appropriate IRS
Form W-8 or such other documentation contemplated under this paragraph.  For the
avoidance of doubt, no funds shall be invested with respect to such Indenture
Accounts absent the Note Administrator having first received (i) the requisite
written investment direction from the Issuer with respect to the investment of
such funds, and (ii) the IRS forms and other documentation required by this
paragraph.

 

ARTICLE 11

 

APPLICATION OF FUNDS

 

Section 11.1                             Disbursements of Amounts from Payment
Account.

 

(a)                                 Notwithstanding any other provision in this
Indenture, but subject to the other subsections of this Section 11.1 hereof, on
each Payment Date, the Note Administrator shall disburse amounts transferred to
the Payment Account in accordance with the following priorities (the “Priority
of Payments”):

 

(i)                                     Interest Proceeds. On each Payment Date
that is not a Redemption Date, a Stated Maturity Date or a Payment Date
following an acceleration of the Notes as a result of the occurrence and
continuation of an Event of Default, Interest Proceeds with respect to the
related Due Period shall be distributed in the following order of priority:

 

(1)                                 to the payment of taxes and filing fees
(including any registered office and government fees) owed by the Issuer, if
any;

 

(2)                                 (a) first, to the extent not previously
reimbursed, to the Advancing Agent, the aggregate amount of any Nonrecoverable
Interest Advances due and payable to such party; and (b) second, to the
Advancing Agent, to the extent due and payable to such party, Reimbursement
Interest and reimbursement of any outstanding Interest Advances not to exceed,
in the case of this clause (b), the

 

139

--------------------------------------------------------------------------------


 

amount that would result in an Interest Shortfall with respect to such Payment
Date;

 

(3)                                 (a) first, to the payment to the Note
Administrator  and to the Trustee of the accrued and unpaid fees in respect of
their services, in the aggregate, equal to U.S. $3,500, payable monthly,
(b) second, to the payment of other accrued and unpaid Company Administrative
Expenses of the Note Administrator, the Trustee, the Paying Agent and the
Preferred Share Paying Agent in an amount not to exceed the sum of $250,000 per
annum, and (c) third, to the payment of any other accrued and unpaid Company
Administrative Expenses, the aggregate of all such amounts in this clause
(c) per Expense Year not to exceed the greater of (i) 0.10% per annum of the
Aggregate Outstanding Portfolio Balance and (ii) U.S. $250,000 per annum;

 

(4)                                 to the payment of the Class A Interest
Distribution Amount, plus any Class A Defaulted Interest Amount;

 

(5)                                 to the payment of the Class A-S Interest
Distribution Amount, plus any Class A-S Defaulted Interest Amount;

 

(6)                                 to the payment of the Class B Interest
Distribution Amount, plus any Class B Defaulted Interest Amount;

 

(7)                                 to the payment of the Class C Interest
Distribution Amount, and if no Class A Notes, Class A-S Notes and Class B Notes
are outstanding, any Class C Defaulted Interest Amount;

 

(8)                                 to the payment of the Class C Deferred
Interest Amount (in reduction of the Aggregate Outstanding Amount of the Class C
Notes);

 

(9)                                 to the payment of the Class D Interest
Distribution Amount, and if no Class A Notes, Class A-S Notes, Class B Notes and
Class C Notes are outstanding, any Class D Defaulted Interest Amount;

 

(10)                          to the payment of the Class D Deferred Interest
Amount (in reduction of the Aggregate Outstanding Amount of the Class D Notes);

 

(11)                          to the payment of the Class E Interest
Distribution Amount, and if no Class A Notes, Class A-S Notes, Class B Notes,
Class C Notes and Class D Notes are outstanding, any Class E Defaulted Interest
Amount;

 

(12)                          to the payment of the Class E Deferred Interest
Amount (in reduction of the Aggregate Outstanding Amount of the Class E Notes);

 

(13)                          to the payment of the Class F Interest
Distribution Amount, and if no Class A Notes, Class A-S Notes, Class B Notes,
Class C Notes, Class D Notes and Class E Notes are outstanding, any Class F
Defaulted Interest Amount;

 

140

--------------------------------------------------------------------------------


 

(14)                          to the payment of the Class F Deferred Interest
Amount (in reduction of the Aggregate Outstanding Amount of the Class F Notes);

 

(15)                          to the payment of any Company Administrative
Expenses not paid pursuant to clause (3) above in the order specified therein;
and

 

(16)                          any remaining Interest Proceeds to be released
from the lien of the Indenture and paid (upon standing order of the Issuer) to
the Preferred Share Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the holder of the Preferred Shares
subject to and in accordance with the provisions of the Preferred Share Paying
Agency Agreement.

 

(ii)                                  Principal Proceeds. On each Payment Date
that is not a Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, Principal
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

 

(1)                                 to the payment of the amounts referred to in
clauses (1) through (4) of Section 11.1(a)(i) in the same order of priority
specified therein, without giving effect to any limitations on amounts payable
set forth therein, but only to the extent not paid in full thereunder;

 

(2)                                 on the Payment Date after the Purchase
Termination Date, in an amount equal to the Unused Proceeds Principal
Amortization Amount: (A)  first, to be applied to the payment of principal of
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes and the Class F Notes, in that order, each
in the amount equal to the amount necessary to cause the Credit Enhancement
Level for such Class (after taking into account any other payments of principal
scheduled to be made on such Class of Notes on such Payment Date) to equal the
Targeted Credit Enhancement Level for such Class; and (B) then, any remaining
Unused Proceeds Principal Amortization Amount to be applied as a distribution to
the Preferred Share Paying Agent on behalf of the holders of the Preferred
Shares;

 

(3)                                 to the payment of principal of the Class A
Notes until the Class A Notes have been paid in full;

 

(4)                                 to the payment of the amounts referred to in
clause (5) of the “—Application of Interest Proceeds,” but only to the extent
not paid in full thereunder;

 

(5)                                 to the payment of principal of the Class A-S
Notes until the Class A-S Notes have been paid in full;

 

(6)                                 to the payment of the amounts referred to in
clause (6) of the “—Application of Interest Proceeds,” but only to the extent
not paid in full thereunder;

 

141

--------------------------------------------------------------------------------


 

(7)                                 to payment of principal of the Class B
Notes, until the Class B Notes have been paid in full;

 

(8)                                 to the payment of the amounts referred to in
clause (7) of the “—Application of Interest Proceeds,” but only to the extent
not paid in full thereunder;

 

(9)                                 to payment of principal of the Class C Notes
(including the Class C Deferred Interest Amount), until the Class C Notes have
been paid in full;

 

(10)                          to the payment of the amounts referred to in
clause (9) of the “—Application of Interest Proceeds,” but only to the extent
not paid in full thereunder;

 

(11)                          to payment of principal of the Class D Notes
(including the Class D Deferred Interest Amount), until the Class D Notes have
been paid in full;

 

(12)                          to the payment of the amounts referred to in
clause (11) of the “—Application of Interest Proceeds,” but only to the extent
not paid in full thereunder;

 

(13)                          to payment of principal of the Class E Notes
(including the Class E Deferred Interest Amount), until the Class E Notes have
been paid in full;

 

(14)                          to the payment of the amounts referred to in
clause (13) of Section 11.1(a)(i), in the same order of priority set forth
therein, but only to the extent not paid in full thereunder;

 

(15)                          to payment of principal of the Class F Notes
(including the Class F Deferred Interest Amount), until the Class F Notes have
been paid in full;

 

(16)                          to the payment of the amounts referred to in
clause (15) of Section 11.1(a)(i), in the same order of priority set forth
therein, but only to the extent not paid in full thereunder;

 

(17)                          any remaining Principal Proceeds to be released
from the lien of the Indenture and paid (upon standing order of the Issuer) to
the Preferred Share Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the holder of the Preferred Shares
subject to and in accordance with the provisions of the Preferred Share Paying
Agency Agreement.]

 

142

--------------------------------------------------------------------------------


 

(iii)                              Redemption Dates and Payment Dates During
Events of Default.  On any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of
Default, Interest Proceeds and Principal Proceeds with respect to the related
Due Period will be distributed in the following order of priority:

 

(1)                                 to the payment of the amounts referred to in
clauses (1) through (3) of Section 11.1(a)(i) in the same order of priority
specified therein, but without giving effect to any limitations on amounts
payable set forth therein;

 

(2)                                 to the payment of any out-of-pocket fees and
expenses of the Issuer, the Note Administrator and Trustee (including legal fees
and expenses) incurred in connection with an acceleration of the Notes following
an Event of Default, including in connection with sale and liquidation of any of
the Collateral in connection therewith;

 

(3)                                 to the payment of the Class A Interest
Distribution Amount, plus, any Class A Defaulted Interest Amount;

 

(4)                                 to the payment in full of principal of the
Class A Notes;

 

(5)                                 to the payment of the Class A-S Interest
Distribution Amount (including any Class A-S Defaulted Interest Amount);

 

(6)                                 to the payment in full of principal of the
Class A-S Notes;

 

(7)                                 to the payment of the Class B Interest
Distribution Amount (including any Class B Defaulted Interest Amount);

 

(8)                                 to the payment in full of principal of the
Class B Notes;

 

(9)                                 to the payment of the Class C Interest
Distribution Amount (including, if no Class A Notes, Class A-S Notes and Class B
Notes are outstanding, any Class C Defaulted Interest Amount), plus, any Class C
Deferred Interest Amount;

 

(10)                          to the payment in full of the principal of the
Class C Notes;

 

(11)                          to the payment of the Class D Interest
Distribution Amount (including, if no Class A Notes, Class A-S Notes, Class B
Notes and Class C Notes are outstanding, any Class D Defaulted Interest Amount),
plus, any Class D Deferred Interest Amount;

 

(12)                          to the payment in full of the principal of the
Class D Notes;

 

(13)                          to the payment of the Class E Interest
Distribution Amount (including, if no Class A Notes, Class A-S Notes, Class B
Notes, Class C Notes and Class D Notes are outstanding, any Class E Defaulted
Interest Amount), plus, any Class E Deferred Interest Amount;

 

143

--------------------------------------------------------------------------------


 

(14)                          to the payment in full of the principal of the
Class E Notes;

 

(15)                          to the payment of the Class F Interest
Distribution Amount (including, if no Class A Notes, Class A-S Notes, Class B
Notes, Class C Notes, Class D Notes and Class E Notes are outstanding, any
Class F Defaulted Interest Amount), plus, any Class F Deferred Interest Amount;

 

(16)                          to the payment in full of the principal of the
Class F Notes;

 

(17)                          any remaining Interest Proceeds and Principal
Proceeds to be released from the lien of the Indenture and paid (upon standing
order of the Issuer) to the Preferred Share Paying Agent for deposit into the
Preferred Share Distribution Account for distribution to the Holder of the
Preferred Shares subject to and in accordance with the provisions of the
Preferred Share Paying Agency Agreement.

 

(b)                                 On or before the Business Day prior to each
Payment Date, the Issuer shall, pursuant to Section 10.3, remit or cause to be
remitted to the Note Administrator for deposit in the Payment Account an amount
of Cash sufficient to pay the amounts described in Section 11.1(a) required to
be paid on such Payment Date.

 

(c)                                  If on any Payment Date the amount available
in the Payment Account from amounts received in the related Due Period are
insufficient to make the full amount of the disbursements required by any clause
of Section 11.1(a)(i), Section 11.1(a)(ii) or Section 11.1(a)(iii), such
payments will be made to Noteholders of each applicable Class, as to each such
clause, ratably in accordance with the respective amounts of such disbursements
then due and payable to the extent funds are available therefor.

 

(d)                                 In connection with any required payment by
the Issuer to the Servicer or the Special Servicer pursuant to the Servicing
Agreement of any amount scheduled to be paid from time to time between Payment
Dates from amounts received with respect to the Mortgage Assets, the Servicer or
the Special Servicer, as applicable, shall be entitled to retain or withdraw
such amounts from the Collection Account pursuant to the terms of the Servicing
Agreement.

 

(e)                                  In connection with any required payment by
the Issuer to the Operating Advisor pursuant to the Servicing Agreement of any
amount scheduled to be paid from time to time between Payment Dates from amounts
received with respect to the Mortgage Assets, such amounts shall be paid to the
Operating Advisor pursuant to the terms of the Servicing Agreement.

 

Section 11.2                             Securities Accounts.

 

All amounts held by, or deposited with the Note Administrator in the Funded
Companion Participation Acquisition Account pursuant to the provisions of this
Indenture shall be invested in Eligible Investments as directed by Issuer Order
and credited to the Indenture Account that is the source of funds for such
investment.  Any amounts not so invested in Eligible Investments as herein
provided, shall be credited to one or more securities accounts established and
maintained pursuant to the Securities Account Control Agreement at the Corporate
Trust

 

144

--------------------------------------------------------------------------------


 

Office of the Note Administrator, or at another financial institution whose
long-term rating is at least equal to “A” by DBRS and “A2” by Moody’s (or, in
each case, such lower rating as the Rating Agencies shall approve) and agrees to
act as a Securities Intermediary on behalf of the Note Administrator on behalf
of the Secured Parties pursuant to an account control agreement in form and
substance similar to the Securities Account Control Agreement.

 

ARTICLE 12

 

SALE OF MORTGAGE ASSETS; ACQUISITION OF RELATED FUNDED COMPANION PARTICIPATIONS;
FUTURE FUNDING ESTIMATES

 

Section 12.1                             Sales of Mortgage Assets.

 

(a)                                 Except as otherwise expressly permitted or
required by this Indenture, the Issuer shall not sell or otherwise dispose of
any Mortgage Asset.  The Issuer may sell a Mortgage Asset in the following
circumstances:

 

(i)                                     in the event that a Mortgage Asset is a
Defaulted Mortgage Asset and the Special Servicer determines in accordance with
Accepted Servicing Practices that the sale of such Mortgage Asset is in the best
interest of the Noteholders, the Special Servicer may, on behalf of the Issuer,
sell such Mortgage Asset;

 

(ii)                                  in the event that the Holder of a majority
of the aggregate Notional Amount of the Preferred Shares notifies the Issuer,
the Trustee, the Note Administrator, the Servicer and the Special Servicer that
it is exercising its right under Section 12.1(g) to purchase a Defaulted
Mortgage Asset or an Impaired Mortgage Asset at the Par Purchase Price for such
Mortgage Asset, the Special Servicer shall, on behalf of the Issuer, sell such
Mortgage Asset to such Holder;

 

(iii)                               in the event the Seller is required to
repurchase such Mortgage Asset for the par value thereof plus accrued and unpaid
interest thereon as a result of a Material Document Defect or Material Breach of
representation or warranty set forth in the Mortgage Asset Purchase Agreement,
the Special Servicer shall, on behalf of the Issuer, sell such Mortgage Asset to
the Seller; and

 

(iv)                              in the event of a Clean-up Call, Tax
Redemption, Optional Redemption or Auction Call Redemption pursuant to Sections
9.1(a), (b), (c), or (d) respectively, the Special Servicer shall, on behalf of
the Issuer, sell such Mortgage Asset to the Seller (as defined in the Mortgage
Asset Purchase Agreement).

 

145

--------------------------------------------------------------------------------


 

(b)                                 After the Issuer has notified the Trustee
and the Note Administrator of an Optional Redemption, a Clean-up Call, a Tax
Redemption or an Auction Call Redemption in accordance with Section 9.1, any
disposition of Mortgage Assets shall be effected by the Special Servicer upon
Issuer Order to the Special Servicer with a copy to the Trustee and the Note
Administrator (directly or by means of participation or other arrangement) in a
manner reasonably acceptable to the Special Servicer, and the Special Servicer
shall sell in such manner, any Mortgage Asset without regard to the foregoing
limitations in Section 12.1(a); provided that:

 

(i)                                     the Sale Proceeds therefrom must be used
to pay certain expenses and redeem all of the Notes in whole but not in part
pursuant to Section 9.1, and upon any such sale the Trustee shall release the
lien of such Mortgage Asset, and the Custodian shall, upon receipt of a Request
for Release, release the related Mortgage File, pursuant to Section 10.8;

 

(ii)                                  the Special Servicer on behalf of the
Issuer shall not sell (and the Trustee shall not be required to release) a
Mortgage Asset pursuant to this Section 12.1(b) unless the Special Servicer
certifies to the Trustee and the Note Administrator that, based on calculations
included in the certification (which shall include the sales prices of the
Mortgage Assets), the Sale Proceeds from the sale of one or more of the Mortgage
Assets and all Cash and proceeds from Eligible Investments shall be sufficient
to pay the Total Redemption Price; and

 

(iii)                               in connection with an Optional Redemption, a
Clean-up Call or a Tax Redemption, all the Mortgage Assets to be sold pursuant
to this Section 12.1(b) must be sold in accordance with the requirements set
forth in Section 9.1(f).

 

(c)                                  In the event that any Notes remain
Outstanding as of the Payment Date occurring six months prior to the Stated
Maturity Date of the Notes, the Special Servicer will be required to determine
whether the proceeds expected to be received on the Collateral prior to the
Stated Maturity Date of the Notes will be sufficient to pay in full the
principal amount of (and accrued interest on) the Notes on the Stated Maturity
Date.  If the Special Servicer determines, in its sole discretion, that such
proceeds will not be sufficient to pay the outstanding principal amount of and
accrued interest on the Notes (a “Note Liquidation Event”) on the Stated
Maturity Date of the Notes, the Issuer will be obligated to liquidate the
portion of Mortgage Assets sufficient to pay the remaining principal amount of
and interest on the Notes on or before the Stated Maturity Date.  The Mortgage
Assets to be liquidated will be selected by the Special Servicer.

 

(d)                                 Under no circumstance shall the Trustee be
required to acquire any Mortgage Assets or property related thereto.

 

(e)                                  Any Mortgage Asset sold pursuant to this
Section 12.1 shall be released from the lien of this Indenture.

 

(f)                                   Pursuant to the terms of this Agreement,
any time when ACRC Holder holds 100% of the Preferred Shares, it may contribute
additional Cash and Eligible Investments to the Issuer.

 

146

--------------------------------------------------------------------------------


 

(g)                                  The Holder of a majority of the aggregate
Notional Amount of the Preferred Shares shall have an assignable right to
purchase any Defaulted Mortgage Asset or Impaired Mortgage Asset for a Cash
purchase price equal to the Par Purchase Price for such Mortgage Asset.

 

Section 12.2                             Acquisition of Related Funded Companion
Participations.

 

(a)                                 On the Closing Date, the Issuer will deposit
the sum of $11,000,000 into the Funded Companion Participation Acquisition
Account to be available for the acquisition, if so directed by ACRC Lender (or
the Issuer in connection with an acquisition pursuant to clause (b) below), of
all or a portion of a Related Funded Companion Participation (which shall be,
and hereby are upon acquisition by the Issuer, Granted to the Trustee pursuant
to the Granting Clause of this Indenture), subject to the satisfaction of the
Acquisition Criteria as of the date of the acquisition of such Related Funded
Companion Participation as evidenced by the delivery to the Note Administrator
of an officer’s certificate of ACRC Lender confirming the satisfaction of the
Acquisition Criteria.

 

(b)                                 The Issuer may also acquire all or a portion
of a Related Funded Companion Participation, subject to each of the conditions
set forth in clause (a) above and clauses (b) and (c) below, by instructing the
Note Administrator by Issuer Order to release amounts in the Funded Companion
Participation Acquisition Account directly to the account of the related
Obligor, in which case and at which time, the amount so funded shall become an
Owned Participation.

 

(c)                                  The acquisition by the Issuer of any
Related Funded Companion Participation, and the remittance by the Note
Administrator of amounts from the Funded Companion Participation Acquisition
Account as consideration for such acquisition shall be conditioned upon receipt
by the Note Administrator of the officer’s certificate of ACRC Lender confirming
satisfaction of the Acquisition Criteria (upon which the Note Administrator may
conclusively rely).

 

(d)                                 In connection with the acquisition of any
Related Funded Companion Participations, ACRC Lender shall make the
representations and warranties that were made with respect to the related Pari
Passu Participation on the Closing Date (subject to such exceptions as are
reasonably acceptable to the Special Servicer taking into consideration the
exceptions taken by the Seller in connection with the related Pari Passu
Participation).

 

Section 12.3                             Acquisition of the Delayed Close
Mortgage Asset.

 

(a)                                 On the Closing Date, the Issuer will deposit
the sum of $31,700,000 into the Unused Proceeds Account to be available for the
acquisition, of all or a portion of Delayed Close Mortgage Loan (which shall be,
and hereby are upon acquisition by the Issuer, Granted to the Trustee pursuant
to the Granting Clause of this Indenture), subject to confirmation by the
Special Servicer that the terms of the Asset Documents evidencing such Mortgage
Asset substantially conform to those provided to the Special Servicer as of the
date hereof (receipt of which is hereby acknowledged), as evidenced by the
delivery to the Trustee and Note Administrator of any officer’s certificate of
the Special Servicer confirming the same.

 

147

--------------------------------------------------------------------------------


 

(b)                                 The Issuer may also acquire all or a portion
of the Delayed Close Mortgage Asset, subject to each of the conditions set forth
in clause (a) above and clauses (b), (c) and (d) below, by instructing the Note
Administrator by Issuer Order to release amounts in the Unused Proceeds Account
directly to the account of the related Obligor, in which case and at which time,
the amount so funded shall become an Owned Participation.

 

(c)                                  The acquisition by the Issuer of the
Delayed Close Mortgage Asset, and the remittance by the Note Administrator of
amounts from the Unused Proceeds Account as consideration for such acquisition
shall be conditioned upon receipt by the Note Administrator of the officer’s
certificate described in clause (a) above (upon which the Note Administrator may
conclusively rely).

 

(d)                                 In connection with the acquisition of the
Delayed Close Mortgage Asset, ACRC Lender shall make the representations and
warranties set forth on Exhibit B to the Mortgage Asset Purchase Agreement as of
the date of such acquisition (subject to such exceptions as are reasonably
acceptable to the Special Servicer).

 

Section 12.4                             Ongoing Future Advance Estimates.

 

(a)                                 The Note Administrator and the Trustee, on
behalf of the Noteholders and the Holders of the Preferred Shares, are hereby
directed by the Issuer to (i) enter into the Future Funding Agreement and the
Future Funding Account Control Agreement, pursuant to which ACRC Lender will
agree to pledge certain collateral described therein in order to secure certain
future funding obligations of ACRC Lender or its Affiliate, as holder of the
Unfunded Future Funding Participations under the Pari Passu Participation
Agreements and (ii) administer the rights of the Note Administrator and the
secured party, as applicable, under the Future Funding Agreement and the Future
Funding Account Control Agreement.  In the event an Access Termination Notice
(as defined in the Future Funding Agreement) has been sent by the Note
Administrator to the related account bank and for so long as such Access
Termination Notice is not withdrawn by the Note Administrator, the Note
Administrator shall, pursuant to the direction of the Issuer or the Special
Servicer on its behalf, to direct the use of funds on deposit in the Future
Funding Reserve Account pursuant to the terms of the Future Funding Agreement. 
Neither the Trustee nor the Note Administrator shall have any obligation to
ensure that ACRC Holder is depositing or causing to be deposited all amounts
into the Future Funding Reserve Account that are required to be deposited
therein pursuant to the Future Funding Agreement.

 

(b)                                 Pursuant to the Future Funding Agreement, on
the Closing Date, ACRC Lender, in its capacity as the Future Funding Indemnitor,
shall deliver to the Servicer, the Operating Advisor, the Note Administrator and
the 17g-5 Information Provider a certification of a responsible financial
officer of the Future Funding Indemnitor that the Future Funding Indemnitor has
Segregated Liquidity at least equal to the Four Month Future Advance Estimate as
of the Closing Date.  Thereafter, so long as (i) a subsidiary of ACRC Lender is
the holder of any Unfunded Future Funding Participation and (ii) any Class A
Notes and Class A-S Notes remain Outstanding, and so long as any future advance
obligations remain outstanding under such Unfunded Future Funding
Participations, no later than the 5th day (or, if such day is not a Business
Day, the next succeeding Business Day) of each calendar month, ACRC Lender shall
deliver (which may be by email) to the Servicer, the Operating Advisor, the Note
Administrator

 

148

--------------------------------------------------------------------------------


 

and the 17g-5 Information Provider a certification of a responsible financial
officer of the Future Funding Indemnitor that ACRC Lender has Segregated
Liquidity at least equal to the Four Month Future Advance Estimate for the
immediately following four month period.

 

(c)                                  The Issuer shall cause the Operating
Advisor to, within ten (10) days after receipt of the Four Month Future Advance
Estimate and supporting documentation from ACRC Lender and posting by the Note
Administrator of each Monthly Report, (A) review ACRC Lender’s Four Month Future
Advance Estimate and such supporting documentation and other information
provided by ACRC Lender in connection therewith, (B) consult with ACRC Lender
with respect thereto and make such inquiry, and request such additional
information, in each case as is commercially reasonable for the Operating
Advisor to perform its obligations described in the following clause (C), and
(C) by written notice to the Note Administrator, ACRC Lender, the Issuer and the
Future Funding Indemnitor substantially in the form set forth in the Servicing
Agreement, either (1) confirm that nothing has come to the attention of the
Operating Advisor in the documentation provided by ACRC Lender that in the
reasonable opinion of the Operating Advisor would support a determination of a
Four Month Future Advance Estimate that is at least 25% higher than ACRC
Lender’s Four Month Future Advance Estimate for such period in which case ACRC
Lender’s Four Month Future Advance Estimate for such period shall control or
(2) deliver its own Four Month Future Advance Estimate for such period.  If the
Operating Advisor’s Four Month Future Advance Estimate is at least 25% higher
than ACRC Lender’s Four Month Future Advance Estimate for any period, then the
Operating Advisor’s Four Month Future Advance Estimate for such period shall
control; otherwise, ACRC Lender’s Four Month Future Advance Estimate for such
period shall control.

 

(d)                                 No Four Month Future Advance Estimate will
be required to be made by ACRC Lender or the Operating Advisor for a calendar
month if, by the fifth (5th) day of the calendar-month immediately preceding the
beginning of the calendar month in which such Four Month Future Advance Estimate
is to be delivered, the Future Funding Indemnitor delivers (which may be by
email) to the Special Servicer, the Servicer, the Operating Advisor, the Note
Administrator and the 17g-5 Information Provider a certificate of a responsible
financial officer of the Future Funding Indemnitor certifying that (i) the
Future Funding Indemnitor has Segregated Liquidity equal to at least 100% of the
aggregate amount of outstanding future advance obligations (subject to the same
exclusions as the calculation of the Four Month Future Advance Estimate) under
the Unfunded Future Funding Participations or (ii) no such future funding
obligations remain outstanding under the Unfunded Future Funding
Participations.  All certifications regarding Segregated Liquidity, any Four
Month Future Advance Estimates, or any notices from the Operating Advisor
described in (b) and (c) above shall be emailed to the Note Administrator at
trustadministrationgroup@wellsfargo.com and cts.cmbs.bond.admin@wellsfargo.com
or such other email address as provided by the Note Administrator.

 

(e)                                  The 17g-5 Information Provider shall
promptly post to the 17g-5 Website pursuant to Section 14.13(d) of this
Agreement, any certification with respect to the holder of the Unfunded Future
Funding Participations that is delivered to it in accordance with the Future
Funding Agreement.

 

149

--------------------------------------------------------------------------------


 

ARTICLE 13

 

NOTEHOLDERS’ RELATIONS

 

Section 13.1                             Subordination.

 

(a)                                 Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class A Notes that the rights of the Holders of
the Class A-S Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes
and Class F Notes shall be subordinate and junior to the Class A Notes to the
extent and in the manner set forth in Article XI of this Indenture; provided
that on each Redemption Date and each Payment Date as a result of the occurrence
and continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class A Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class A Notes consent, other than
in Cash, before any further payment or distribution is made on account of any
other Class of Notes, to the extent and in the manner provided in
Section 11.1(a)(iii).

 

(b)                                 Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class A-S Notes that the rights of the Holders of
the Class B Notes, the Class C Notes, Class D Notes, Class E Notes and Class F
Notes shall be subordinate and junior to the Class A-S Notes to the extent and
in the manner set forth in Article XI of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class A-S Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class A-S Notes consent, other
than in Cash, before any further payment or distribution is made on account of
any of the Class B Notes, Class C Notes, Class D Notes, Class E Notes and
Class F Notes, to the extent and in the manner provided in Section 11.1(a)(iii).

 

(c)                                  Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class B Notes that the rights of the Holders of
the Class C Notes, Class D Notes, Class E Notes and Class F Notes shall be
subordinate and junior to the Class B Notes to the extent and in the manner set
forth in Article XI of this Indenture; provided that on each Redemption Date and
each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class B Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class B Notes consent, other than in Cash, before any
further payment or distribution is made on account of any of the Class C Notes,
Class D Notes, Class E Notes and Class F Notes, to the extent and in the manner
provided in Section 11.1(a)(iii).

 

(d)                                 Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class C Notes that the rights of the Holders of
the Class D Notes, Class E Notes and Class F Notes shall be subordinate and
junior to the Class C Notes to the extent and in the manner set forth in
Article XI of this

 

150

--------------------------------------------------------------------------------


 

Indenture; provided that on each Redemption Date and each Payment Date as a
result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class C Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class C Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class D Notes, Class E Notes and
Class F Notes, to the extent and in the manner provided in Section 11.1(a)(iii).

 

(e)                                  Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class D Notes that the rights of the Holders of
the Class E Notes and Class F Notes shall be subordinate and junior to the
Class D Notes to the extent and in the manner set forth in Article XI of this
Indenture; provided that on each Redemption Date and each Payment Date as a
result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class D Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class D Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class E Notes and Class F Notes,
to the extent and in the manner provided in Section 11.1(a)(iii).

 

(f)                                   Anything in this Indenture or the Notes to
the contrary notwithstanding, the Issuer and the Holders agree that, for the
benefit of the Holders of the Class E Notes that the rights of the Holders of
the Class F Notes shall be subordinate and junior to the Class E Notes to the
extent and in the manner set forth in Article XI of this Indenture; provided
that on each Redemption Date and each Payment Date as a result of the occurrence
and continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class E Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class E Notes consent, other than
in Cash, before any further payment or distribution is made on account of the
Class F Notes, to the extent and in the manner provided in Section 11.1(a)(iii).

 

(g)                                  In the event that notwithstanding the
provisions of this Indenture, any Holders of any Class of Notes shall have
received any payment or distribution in respect of such Class contrary to the
provisions of this Indenture, then, unless and until all accrued and unpaid
interest on and outstanding principal of all more senior Classes of Notes have
been paid in full in accordance with this Indenture, such payment or
distribution shall be received and held in trust for the benefit of, and shall
forthwith be paid over and delivered to, the Note Administrator, which shall pay
and deliver the same to the Holders of the more senior Classes of Notes in
accordance with this Indenture.

 

(h)                                 Each Holder of any Class of Notes agrees
with the Note Administrator on behalf of the Secured Parties that such Holder
shall not demand, accept, or receive any payment or distribution in respect of
such Notes in violation of the provisions of this Indenture including
Section 11.1(a) and this Section 13.1; provided, however, that after all accrued
and unpaid interest on, and principal of, each Class of Notes senior to such
Class have been paid in full, the Holders of such Class of Notes shall be fully
subrogated to the rights of the Holders of each

 

151

--------------------------------------------------------------------------------


 

Class of Notes senior thereto.  Nothing in this Section 13.1 shall affect the
obligation of the Issuer to pay Holders of such Class of Notes any amounts due
and payable hereunder.

 

(i)                                     The Holders of each Class of Notes
agree, for the benefit of all Holders of the Notes, not to institute against, or
join any other person in instituting against, the Issuer, the Co-Issuer or any
Permitted Subsidiary, any petition for bankruptcy, reorganization, arrangement,
moratorium, liquidation or similar proceedings under the laws of any
jurisdiction before one year and one day or, if longer, the applicable
preference period then in effect, have elapsed since the final payments to the
Holders of the Notes.

 

Section 13.2                             Standard of Conduct.

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, a Securityholder or
Securityholders shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Securityholder, the Issuer, or any other Person, except for any
liability to which such Securityholder may be subject to the extent the same
results from such Securityholder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

 

ARTICLE 14

 

MISCELLANEOUS

 

Section 14.1                             Form of Documents Delivered to the
Trustee and Note Administrator.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous.  Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Servicer or any other Person, stating that the information with respect to such
factual matters is in the possession of the Issuer, the Co-Issuer, the Servicer
or such other Person, unless such Authorized Officer of the Issuer or the
Co-Issuer or such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous.  Any Opinion

 

152

--------------------------------------------------------------------------------


 

of Counsel also may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of the
Issuer or the Co-Issuer, or the Servicer on behalf of the Issuer, certifying as
to the factual matters that form a basis for such Opinion of Counsel and stating
that the information with respect to such matters is in the possession of the
Issuer or the Co-Issuer or the Servicer on behalf of the Issuer, unless such
counsel knows that the certificate or opinion or representations with respect to
such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(e).

 

Section 14.2                             Acts of Securityholders.

 

(a)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Securityholders may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such Securityholders
in person or by an agent duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee and the Note
Administrator, and, where it is hereby expressly required, to the Issuer and/or
the Co-Issuer.  Such instrument or instruments (and the action or actions
embodied therein and evidenced thereby) are herein sometimes referred to as the
“Act” of the Securityholders signing such instrument or instruments.  Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee, the Note Administrator, the Issuer and the Co-Issuer, if made in the
manner provided in this Section 14.2.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any manner which the
Trustee or the Note Administrator deems sufficient.

 

(c)                                  The principal amount and registered numbers
of Notes held by any Person, and the date of his holding the same, shall be
proved by the Notes Register.  The Notional Amount and registered numbers of the
Preferred Shares held by any Person, and the date of his holding the same, shall
be proved by the register of members maintained with respect to the Preferred
Shares.  Notwithstanding the foregoing, the Trustee and Note Administrator may
conclusively rely on an Investor Certification to determine ownership of any
Notes.

 

153

--------------------------------------------------------------------------------


 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Securityholder shall
bind such Securityholder (and any transferee thereof) of such Security and of
every Security issued upon the registration thereof or in exchange therefor or
in lieu thereof, in respect of anything done, omitted or suffered to be done by
the Trustee, the Note Administrator, the Preferred Share Paying Agent, the Share
Registrar, the Issuer or the Co-Issuer in reliance thereon, whether or not
notation of such action is made upon such Security.

 

Section 14.3                             Notices, etc., to the Trustee, the Note
Administrator, the Issuer, the Co-Issuer, the Advancing Agent, the Servicer, the
Special Servicer, the Operating Advisor, the Preferred Share Paying Agent, the
Placement Agents, the Directing Holder and the Rating Agencies.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

 

(a)                                 the Trustee by any Securityholder or by the
Note Administrator, the Issuer or the Co-Issuer shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing to and mailed,
by certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Trustee addressed to it at 1100 North Market Street, Wilmington, Delaware
19890, Attention: Adam Scozzafava, Fax: +1 302 630 4140, Email:
cmbstrustee@wilmingtontrust.com or at any other address previously furnished in
writing to the parties hereto and the Servicing Agreement, and to the
Securityholders;

 

(b)                                 the Note Administrator by the Trustee or by
any Securityholder shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Note Administrator addressed to it at Wells
Fargo Bank, National Association, 9062 Old Annapolis Road, Columbia, Maryland
21045, or at any other address previously furnished in writing to the parties
hereto and the Servicing Agreement, and to the Securityholders.

 

(c)                                  the Issuer by the Trustee, the Note
Administrator or by any Securityholder shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first class postage prepaid, hand delivered, sent by overnight courier service
or by facsimile in legible form, to the Issuer addressed to it at ACRE
Commercial Mortgage 2014-FL2 Ltd. at c/o MaplesFS Limited, PO Box 1093, Boundary
Hall, Cricket Square, Grand Cayman, KY1 - 1102, Facsimile number: +1 345 945
7100, Attention:  The Directors, or at any other address previously furnished in
writing to the Trustee and the Note Administrator by the Issuer, with a copy to
the Special Servicer.

 

(d)                                 the Co-Issuer by the Trustee, the Note
Administrator or by any Securityholder shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first class postage prepaid, hand delivered, sent by overnight courier service
or by facsimile in legible form, to the Co-Issuer addressed to it in c/o
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808, Attention:

 

154

--------------------------------------------------------------------------------


 

ACRE Commercial Mortgage 2014-FL2 LLC, facsimile number: 302 636 5454, or at any
other address previously furnished in writing to the Trustee and the Note
Administrator by the Co-Issuer, with a copy to the Special Servicer at its
address set forth below;

 

(e)                                  the Advancing Agent by the Trustee, the
Note Administrator, the Issuer or the Co-Issuer shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Advancing Agent addressed to it
at Wells Fargo Bank, National Association, Commercial Mortgage Servicing, MAC
D1086-120, 550 South Tryon Street, 14th Floor, Charlotte, North Carolina, 28202,
Attention: ACRE 2014-FL2 Asset Manager, or at any other address previously
furnished in writing to the Trustee, the Note Administrator, and the Co-Issuers,
with a copy to the Special Servicer at its address set forth below.

 

(f)                                   the Preferred Share Paying Agent shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to and mailed, by certified mail, return receipt requested, hand
delivered, sent by overnight courier service guaranteeing next day delivery or
by facsimile in legible form, to the Preferred Share Paying Agent addressed to
it at its Corporate Trust Office or at any other address previously furnished in
writing by the Preferred Share Paying Agent;

 

(g)                                  the Servicer by the Issuer, the Note
Administrator, the Co-Issuer or the Trustee shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Servicer addressed to it at Wells Fargo Bank, National Association,
Commercial Mortgage Servicing, MAC D1086-120, 550 South Tryon Street, 14th
Floor, Charlotte, North Carolina, 28202, Attention: ACRE 2014-FL2 Asset Manager,
or at any other address previously furnished in writing to the Issuer, the Note
Administrator, the Co-Issuer and the Trustee;

 

(h)                                 the Special Servicer by the Issuer, the
Co-Issuer, the Note Administrator, or the Trustee shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Special Servicer addressed to it at Ares Commercial Real Estate Servicer
LLC, 2000 Avenue of the Stars, 12th Floor, Los Angeles, California 90067,
Attention: Real Estate Servicing, or at any other address previously furnished
in writing to the Issuer, the Co-Issuer, the Note Administrator and the Trustee;

 

(i)                                     the Operating Advisor by the Issuer, the
Co-Issuer, the Note Administrator, or the Trustee shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Operating Advisor addressed to it at Trimont Real Estate Advisors, Inc.,
Monarch Tower, 3424 Peachtree Road, Suite 2200, Atlanta, Georgia 30326,
Attention: J Gregory Winchester, Email: trustadvisor@trimontrea.com, or at any
other address previously furnished in writing to the Issuer, the Co-Issuer, the
Note Administrator and the Trustee;

 

155

--------------------------------------------------------------------------------


 

(j)                                    the Rating Agencies, as applicable, by
the Issuer, the Co-Issuer, the Servicer, the Note Administrator or the Trustee
shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Rating Agencies addressed to (1) Moody’s Investors Service, Inc., 7 World
Trade Center, 250 Greenwich Street, New York, New York 10007, Attention: CMBS
Surveillance, (or by electronic mail at moodys_cre_cdo_monitoring@moodys.com)
and (2) DBRS, Inc., 101 N. Wacker, Suite 100, Chicago, Illinois 60606,
Attention: Commercial Mortgage Surveillance, Email: cmbs.surveillance@dbrs.com
Fax: (312) 332-3492, or such other address that the Rating Agencies shall
designate in the future; provided that any request, demand, authorization,
direction, order, notice, consent, waiver or Act of Securityholders or other
documents provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with the Rating Agencies (“17g-5 Information”) shall be
given in accordance with, and subject to, the provisions of Section 14.13
hereof;

 

(k)                                 Wells Fargo Securities, LLC, as a Placement
Agent, by the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to Wells Fargo Securities, LLC, 375 Park
Avenue, 2nd Floor, New York, New York 10152, Attention:  Darren Esser, Fax:
(212) 214-5600, Email: darren.esser@wellsfargo.com, with a copy to Brad W.
Funk, Esq., Wells Fargo Law Department, D1053-300, 301 South College St.,
Charlotte, North Carolina 28288, Fax: (704) 715-2378, Email:
brad.funk@wellsfargo.com;

 

(l)                                     UBS Securities LLC, as a Placement
Agent, by the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to 1285 Avenue of the Americas, 8th
Floor, New York, New York 10019, Attention:  David Schell, Facsimile: (212)
821-2943, with an electronic copy to UBS Securities LLC, 1285 Avenue of the
Americas, New York, New York 10019, Attention: Henry Chung, Facsimile: (212)
821-2943 and with an electronic copy to: UBS Securities LLC, 153 West 51st
Street, New York, New York 10019, Attention: Chad Eisenberger, Executive
Director & Counsel, Email: chad.eisenberger@ubs.comor at any other address
furnished in writing to the Issuer, the Co-Issuer, the Note Administrator and
the Trustee;

 

(m)                             Citigroup Global Markets Inc., as a Placement
Agent, by the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to Citigroup Global Markets Inc., 390
Greenwich Street, 5th Floor, New York, New York 10013, Attention: Paul
Vanderslice, Facsimile: (212) 723-8599 and Citigroup Global Markets Inc., 388
Greenwich Street, 19th Floor, New York, New York 10013, Attention: Richard
Simpson, Facsimile: (646) 328-2943, with copies by electronic mail to Richard
Simpson at Richard.simpson@citi.com and Ryan M. O’Connor at
ryan.m.oconnor@citi.com or at any other address furnished in writing to the
Issuer, the Co-Issuer, the Note Administrator and the Trustee;

 

156

--------------------------------------------------------------------------------


 

(n)                                 the Directing Holder shall be sufficient for
every purpose hereunder if in writing and mailed, first class postage prepaid,
hand delivered, sent by overnight courier service or by facsimile in legible
form, to the Directing Holder addressed to it at ACRC 2014-FL2 Holder LLC, c/o
Ares Management LLC, One North Wacker Drive, 48th Floor, Chicago, IL 60606,
Attention: Capital Markets, with a copy to Attention: Legal, or at any other
address furnished in writing to the Issuer, the Co-Issuer, the Note
Administrator and the Trustee; and

 

(o)                                 the Note Administrator, shall be sufficient
for every purpose hereunder if in writing and mailed, first class postage
prepaid hand delivered, sent by overnight courier service or by facsimile in
legible form to the Corporate Trust Office of the Note Administrator.

 

Section 14.4                             Notices to Noteholders; Waiver.

 

Except as otherwise expressly provided herein, where this Indenture or the
Servicing Agreement provides for notice to Holders of Notes of any event,

 

(a)                                 such notice shall be sufficiently given to
Holders of Notes if in writing and mailed, first class postage prepaid, to each
Holder of a Note affected by such event, at the address of such Holder as it
appears in the Notes Register, not earlier than the earliest date and not later
than the latest date, prescribed for the giving of such notice;

 

(b)                                 such notice shall be in the English
language; and

 

(c)                                  all reports or notices to Preferred
Shareholders shall be sufficiently given if provided in writing and mailed,
first class postage prepaid, to the Preferred Share Paying Agent.

 

The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes.  In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this

 

157

--------------------------------------------------------------------------------


 

Indenture, then any manner of giving such notice as shall be satisfactory to the
Trustee and the Note Administrator shall be deemed to be a sufficient giving of
such notice.

 

Section 14.5                             Effect of Headings and Table of
Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 14.6                             Successors and Assigns.

 

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.

 

Section 14.7                             Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 14.8                             Benefits of Indenture.

 

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Servicer, the Special Servicer, the Operating Advisor, the
Preferred Shareholders, the Preferred Share Paying Agent, the Share Registrar
and the Noteholders (each of whom shall be an express third party beneficiary
hereunder), any benefit or any legal or equitable right, remedy or claim under
this Indenture.

 

Section 14.9                             Governing Law.

 

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

Section 14.10                      Submission to Jurisdiction.

 

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court.  Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s and the Co-Issuer’s agent set forth
in Section 7.2.  Each of the Issuer and the Co-Issuer agrees that a final
judgment in any

 

158

--------------------------------------------------------------------------------


 

such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

Section 14.11                      Counterparts.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Section 14.12                      Liability of Co-Issuers.

 

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively.  In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any Collateral of the Co-Issuer or the
Issuer, respectively.

 

Section 14.13                      17g-5 Information.

 

(a)                                 The Co-Issuers shall comply with their
obligations under Rule 17g-5 promulgated under the Exchange Act (“Rule 17g-5”),
by their or their agent’s posting on the 17g-5 Website, no later than the time
such information is provided to the Rating Agencies, all information that the
Issuer or other parties on its behalf, including the Trustee, the Note
Administrator, the Servicer and the Special Servicer, provide to the Rating
Agencies for the purposes of determining the initial credit rating of the Notes
or undertaking credit rating surveillance of the Notes (the “17g-5
Information”); provided that no party other than the Issuer, the Trustee, the
Note Administrator, the Servicer or the Special Servicer may provide information
to the Rating Agencies on the Issuer’s behalf without the prior written consent
of the Special Servicer.  At all times while any Notes are rated by any Rating
Agency or any other NRSRO, the Issuer shall engage a third party to post 17g-5
Information to the 17g-5 Website.  The Issuer hereby engages the Note
Administrator (in such capacity, the “17g-5 Information Provider”), to post
17g-5 Information it receives from the Issuer, the Trustee, the Note
Administrator, the Servicer or the Special Servicer to the 17g-5 Website in
accordance with this Section 14.13, and the Note Administrator hereby accepts
such engagement.

 

(b)                                 Any information required to be delivered to
the 17g-5 Information Provider by any party under this Agreement or the
Servicing Agreement shall be delivered to it via electronic mail at
17g5InformationProvider@wellsfargo.com, specifically with a subject reference of
“ACRE Commercial Mortgage 2014-FL2 Ltd.” and an identification of the type of
information being provided in the body of such electronic mail, or via any
alternative electronic mail address following notice to the parties hereto or
any other delivery method established or approved by the 17g-5 Information
Provider.

 

159

--------------------------------------------------------------------------------


 

(c)                                  The 17g-5 Information Provider shall make
available, solely to NRSROs, the following items to the extent such items are
delivered to it via email at 17g5informationprovider@wellsfargo.com,
specifically with a subject reference of “ACRE Commercial Mortgage 2014-FL2
Ltd.” and an identification of the type of information being provided in the
body of the email, or via any alternate email address following notice to the
parties hereto or any other delivery method established or approved by the 17g-5
Information Provider if or as may be necessary or beneficial:

 

(i)                                     any statements as to compliance and
related Officer’s Certificates delivered under Section 7.9;

 

(ii)                                  any information requested by the Issuer or
the Rating Agencies (it being understood the 17g-5 Information Provider shall
not disclose on the Note Administrator’s Website which Rating Agency requested
such information as provided in Section 14.13);

 

(iii)                               any notice to the Rating Agencies relating
to the Special Servicer’s determination to take action without satisfaction of
the Rating Agency Condition;

 

(iv)                              any requests for satisfaction of the Rating
Agency Condition that are delivered to the 17g-5 Information Provider pursuant
to Section 14.14;

 

(v)                                 any summary of oral communications with the
Rating Agencies that are delivered to the 17g-5 Information Provider pursuant to
Section 14.13(c); provided that the summary of such oral communications shall
not disclose which Rating Agency the communication was with;

 

(vi)                              any amendment or proposed supplemental
indenture to this Agreement pursuant to Section 8.3; and

 

(vii)                           the “Rating Agency Q&A Forum and Servicer
Document Request Tool” pursuant to Section 10.10(e).

 

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.

 

(d)                                 Information shall be posted on the same
Business Day of receipt provided that such information is received by 12:00 p.m.
(eastern time) or, if received after 12:00 p.m., on the next Business Day.  The
17g-5 Information Provider shall have no obligation or duty to verify, confirm
or otherwise determine whether the information being delivered is accurate,
complete, conforms to the transaction, or otherwise is or is not anything other
than what it purports to be.  In the event that any information is delivered or
posted in error, the 17g-5 Information Provider may remove it from the website. 
The 17g-5 Information Provider (and the Trustee) has not obtained and shall not
be deemed to have obtained actual knowledge of any information posted to the
17g-5 Website to the extent such information was not produced by it.  Access
will be provided by the 17g-5 Information Provider to NRSROs upon receipt of an
NRSRO Certification in the form of Exhibit F hereto (which certification may be
submitted electronically via the 17g-5 Website).

 

160

--------------------------------------------------------------------------------


 

(e)                                  Upon request of the Issuer or the Rating
Agencies, the 17g-5 Information Provider shall post on the 17g-5 Website any
additional information requested by the Issuer or the Rating Agencies to the
extent such information is delivered to the 17g-5 Information Provider
electronically in accordance with this Section 14.13. In no event shall the
17g-5 Information Provider disclose on the 17g-5 Website the Rating Agencies or
NRSRO that requested such additional information.

 

(f)                                   The 17g-5 Information Provider shall
provide a mechanism to notify each Person that has signed-up for access to the
17g-5 Website in respect of the transaction governed by this Agreement each time
an additional document is posted to the 17g-5 Website.

 

(g)                                  Any other information required to be
delivered to the Rating Agencies pursuant to this agreement shall be furnished
to the Rating Agencies only after the earlier of (x) receipt of confirmation
(which may be by email) from the 17g-5 Information Provider that such
information has been posted to the 17g-5 Website and (y) two (2) Business Days
after such information has been delivered to the 17g-5 Information Provider in
accordance with this Section 14.13.

 

(h)                                 Notwithstanding anything to the contrary in
this Indenture, a breach of this Section 14.13 shall not constitute a Default or
Event of Default.

 

Section 14.14                      Rating Agency Condition.

 

Any request for satisfaction of the Rating Agency Condition made by a Requesting
Party pursuant to this Indenture, shall be made in writing, which writing shall
contain a cover page indicating the nature of the request for satisfaction of
the Rating Agency Condition, and shall contain all back-up material necessary
for the Rating Agencies to process such request.  Such written request for
satisfaction of the Rating Agency Condition shall be provided in electronic
format to the 17g-5 Information Provider in accordance with Section 14.13 hereof
and after receiving actual knowledge of such posting (which may be in the form
of an automatic email notification of posting delivered by the 17g-5 Website to
such party), the Requesting Party shall send the request for satisfaction of
such Condition to the Rating Agencies in accordance with the instructions for
notices set forth in Section 14.3 hereof.

 

Section 14.15                      Patriot Act Compliance.

 

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Trustee and Note Administrator may be required to obtain, verify and record
certain information relating to individuals and entities which maintain a
business relationship with the Trustee or Note Administrator, as the case may
be. Accordingly, each of the parties agrees to provide to the Trustee and the
Note Administrator, upon its request from time to time, such identifying
information and documentation as may be available for such party in order to
enable the Trustee and the Note Administrator, as applicable, to comply with
Applicable Law.

 

161

--------------------------------------------------------------------------------


 

ARTICLE 15

 

ASSIGNMENT OF THE MORTGAGE ASSET PURCHASE AGREEMENTS

 

Section 15.1                             Assignment of Mortgage Asset Purchase
Agreement.

 

(a)                                 The Issuer, in furtherance of the covenants
of this Indenture and as security for the Notes and amounts payable to the
Secured Parties hereunder and the performance and observance of the provisions
hereof, hereby collaterally assigns, transfers, conveys and sets over to the
Trustee, for the benefit of the Noteholders (and to be exercised on behalf of
the Issuer by persons responsible therefor pursuant to this Agreement and the
Servicing Agreement), all of the Issuer’s estate, right, title and interest in,
to and under the Mortgage Asset Purchase Agreement (now or hereafter entered
into) (an “Article 15 Agreement”), including, without limitation, (i) the right
to give all notices, consents and releases thereunder, (ii) the right to give
all notices of termination and to take any legal action upon the breach of an
obligation of the Seller thereunder, including the commencement, conduct and
consummation of proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided, however, that the Issuer reserves for
itself a license to exercise all of the Issuer’s rights pursuant to the
Article 15 Agreement without notice to or the consent of the Trustee or any
other party hereto (except as otherwise expressly required by this Indenture,
including, without limitation, as set forth in Section 15.1(f)) which license
shall be and is hereby deemed to be automatically revoked upon the occurrence of
an Event of Default hereunder until such time, if any, that such Event of
Default is cured or waived.

 

(b)                                 The assignment made hereby is executed as
collateral security, and the execution and delivery hereby shall not in any way
impair or diminish the obligations of the Issuer under the provisions of each of
the Article 15 Agreement, nor shall any of the obligations contained in each of
the Article 15 Agreement be imposed on the Trustee.

 

(c)                                  Upon the retirement of the Notes and the
release of the Collateral from the lien of this Indenture, this assignment and
all rights herein assigned to the Trustee for the benefit of the Noteholders
shall cease and terminate and all the estate, right, title and interest of the
Trustee in, to and under each of the Article 15 Agreement shall revert to the
Issuer and no further instrument or act shall be necessary to evidence such
termination and reversion.

 

(d)                                 The Issuer represents that it has not
executed any assignment of the Article 15 Agreement other than this collateral
assignment.

 

(e)                                  The Issuer agrees that this assignment is
irrevocable, and that it shall not take any action which is inconsistent with
this assignment or make any other assignment inconsistent herewith.  The Issuer
shall, from time to time upon the request of the Trustee, execute all
instruments of further assurance and all such supplemental instruments with
respect to this assignment as the Trustee may specify.

 

162

--------------------------------------------------------------------------------


 

(f)                                   The Issuer hereby agrees, and hereby
undertakes to obtain the agreement and consent of the Seller in the Mortgage
Asset Purchase Agreement to the following:

 

(i)                                     the Seller consents to the provisions of
this collateral assignment and agrees to perform any provisions of this
Indenture made expressly applicable to the Seller pursuant to the applicable
Article 15 Agreement;

 

(ii)                                  the Seller acknowledges that the Issuer is
collaterally assigning all of its right, title and interest in, to and under the
Mortgage Asset Purchase Agreement to the Trustee for the benefit of the
Noteholders, and the Seller agrees that all of the representations, covenants
and agreements made by the Seller in the Article 15 Agreement are also for the
benefit of, and enforceable by, the Trustee and the Noteholders;

 

(iii)                               the Seller shall deliver to the Trustee
duplicate original copies of all notices, statements, communications and
instruments delivered or required to be delivered to the Issuer pursuant to the
applicable Article 15 Agreement; and

 

(iv)                              none of the Issuer or the Seller shall enter
into any agreement amending, modifying or terminating the applicable Article 15
Agreement, (other than in respect of an amendment or modification to cure any
inconsistency, ambiguity or manifest error) or selecting or consenting to a
successor without notifying the Rating Agencies and without the prior written
consent and written confirmation of the Rating Agencies that such amendment,
modification or termination will not cause its then-current ratings of the Notes
to be downgraded or withdrawn.

 

ARTICLE 16

 

ADVANCING AGENT

 

Section 16.1                             Liability of the Advancing Agent.

 

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.

 

Section 16.2                             Merger or Consolidation of the
Advancing Agent.

 

(a)                                 The Advancing Agent will keep in full effect
its existence, rights and franchises as a corporation under the laws of the
jurisdiction in which it was formed, and will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture to perform its duties under this Indenture.

 

(b)                                 Any Person into which the Advancing Agent
may be merged or consolidated, or any corporation resulting from any merger or
consolidation to which the Advancing Agent shall be a party, or any Person
succeeding to the business of the Advancing Agent shall be the successor of the
Advancing Agent, hereunder, without the execution or filing

 

163

--------------------------------------------------------------------------------


 

of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

 

Section 16.3                             Limitation on Liability of the
Advancing Agent and Others.

 

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder.  The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

 

Section 16.4                             Representations and Warranties of the
Advancing Agent.

 

The Advancing Agent represents and warrants that:

 

(a)                                 the Advancing Agent is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States, and is licensed in each state to the extent necessary to
perform its duties and obligations under this Indenture in accordance with the
terms of this Indenture; the Advancing Agent has the full power, authority and
legal right to execute and deliver this Indenture and to perform in accordance
herewith; the Advancing Agent has duly authorized the execution, delivery and
performance of this Indenture and has duly executed and delivered this
Indenture; this Indenture constitutes the valid, legal, binding obligation of
the Advancing Agent, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other laws relating to
or affecting the rights of creditors generally and by general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law);

 

(b)                                 neither the execution and delivery of this
Indenture, nor the fulfillment of or compliance with the terms and conditions of
this Indenture by the Advancing Agent, (v) conflicts with or results in a breach
of any of the terms, conditions or provisions of the Advancing Agent’s articles
of association, as amended, or by laws; (w) conflicts with or results in a
breach of any material agreement or material instrument to which the Advancing
Agent is

 

164

--------------------------------------------------------------------------------


 

now a party or by which it (or any of its properties) is bound, or constitutes a
default or results in an acceleration under any of the foregoing if compliance
therewith is necessary for the Advancing Agent to perform its obligations under
this Indenture in accordance with the terms hereof; (x) conflicts with or
results in a breach of any legal restriction if compliance therewith is
necessary for the Advancing Agent to perform its obligations under this
Indenture in accordance with the terms hereof; (y) results in the violation of
any law, rule, regulation, order, judgment or decree to which the Advancing
Agent or its property is subject if compliance therewith is necessary for the
Advancing Agent to perform its obligations under this Indenture in accordance
with the terms hereof; or (z) results in the creation or imposition of any lien,
charge or encumbrance that would have a material adverse effect upon any of its
properties pursuant to the terms of any mortgage, contract, deed of trust or
other instrument, or materially impairs the ability of the Advancing Agent to
perform its obligations hereunder;

 

(c)                                  no litigation is pending or, to the best of
the Advancing Agent’s knowledge, threatened, against the Advancing Agent that
would materially and adversely affect the execution, delivery or enforceability
of this Indenture or the ability of the Advancing Agent to perform any of its
obligations under this Indenture in accordance with the terms hereof;

 

(d)                                 no consent, approval, authorization or order
of, or registration or filing with, or notice to, any court or governmental
agency or body having jurisdiction or regulatory authority over the Advancing
Agent is required for (x) the Advancing Agent’s execution and delivery of this
Indenture, or (y) the consummation of the transactions of the Advancing Agent
contemplated by this Indenture, or, to the extent required, such consent,
approval, authorization, order, registration, filing or notice has been
obtained, made or given (as applicable), except that the Advancing Agent may not
be duly qualified to transact business as an entity or licensed in one or more
states if such qualification or licensing is not necessary for the Advancing
Agent to perform its obligations under this Indenture in accordance with the
terms hereof; and

 

(e)                                  the Advancing Agent is not in default with
respect to any order or decree of any court or any order, regulation or demand
of any federal, state, municipal or governmental agency, which, in the judgment
of the Advancing Agent, will have consequences that would materially and
adversely affect the financial condition or operations of the Advancing Agent or
its properties taken as a whole or its performance hereunder.

 

Section 16.5                             Resignation and Removal; Appointment of
Successor.

 

(a)                                 No resignation or removal of the Advancing
Agent and no appointment of a successor Advancing Agent pursuant to this
Article 16 shall become effective until the acceptance of appointment of the
successor Advancing Agent pursuant to Section 16.6; provided that,
notwithstanding any provision herein or in the Servicing Agreement, in no event
shall Wells Fargo Bank, National Association continue as Advancing Agent after
the effectiveness of the termination or resignation of Wells Fargo Bank,
National Association as Servicer, and the effectiveness of the termination or
resignation of Wells Fargo Bank, National Association as Advancing Agent shall
be concurrent with the effectiveness of the termination or resignation of Wells
Fargo Bank, National Association as Servicer.

 

165

--------------------------------------------------------------------------------


 

(b)                                 The Advancing Agent may, subject to
Section 16.5(a), resign at any time by giving written notice thereof to the
Issuer, the Co-Issuer, the Note Administrator, the Trustee, the Servicer, the
Operating Advisor, the Noteholders and the Rating Agencies.

 

(c)                                  The Advancing Agent may be removed at any
time by Act of Supermajority of the Preferred Shares upon written notice
delivered to the Trustee and to the Issuer and the Co-Issuer.

 

(d)                                 If Wells Fargo Bank, National Association is
terminated as Servicer as described in the Servicing Agreement or resigns as
Servicer or if Wells Fargo Bank, National Association is otherwise no longer the
Servicer, it will also be terminated in its capacity as Advancing Agent
concurrently with its termination or resignation as Servicer.  In the event the
Servicer is terminated or resigns, the Trustee (in the case of a termination) or
the resigning Servicer (in the case of a resignation) will be required to
replace the Servicer with a successor Servicer that satisfies the requirements
set forth in the Servicing Agreement (which replacement Servicer will also be
the successor Advancing Agent), including satisfaction of the Rating Agency
Condition.  However, if after reasonable efforts, the Trustee or resigning
Servicer, as applicable, is unable to identify a successor Servicer that is also
willing and able to be the successor Advancing Agent, then the Trustee or
resigning Servicer, as applicable, may replace the Advancing Agent with an
institution separate and apart from the successor Servicer, subject to the
satisfaction of certain conditions set forth in the Servicing Agreement,
including the Rating Agency Condition.  In such a case, the successor Servicer
and the successor Advancing Agent may agree to payment of an Advancing Agent
fee, which will be the sole responsibility of the Servicer to be paid out of the
Servicing Fee.

 

(e)                                  If the Advancing Agent fails to make a
required Interest Advance and it has not determined such Interest Advance to be
a Nonrecoverable Interest Advance, the Trustee shall make such Interest Advance
in accordance Section 10.5 hereof.

 

(f)                                   Subject to Section 16.5(d), if the
Advancing Agent shall resign or be removed, upon receiving such notice of
resignation or removal, the Issuer and the Co-Issuer shall promptly appoint a
successor advancing agent by written instrument, in duplicate, executed by an
Authorized Officer of the Issuer and an Authorized Officer of the Co-Issuer, one
copy of which shall be delivered to the Advancing Agent so resigning and one
copy to the successor Advancing Agent, together with a copy to each Noteholder,
the Trustee, the Note Administrator, the Servicer, the Special Servicer and the
Operating Advisor; provided that such successor Advancing Agent shall be
appointed only subject to satisfaction of the Rating Agency Condition, upon the
written consent of a Majority of Preferred Shareholders, and upon the acceptance
of its role as successor Servicer pursuant to the terms of the Servicing
Agreement.  If no successor Advancing Agent shall have been appointed and an
instrument of acceptance by a successor Advancing Agent shall not have been
delivered to the Advancing Agent within 30 days after the giving of such notice
of resignation, the resigning Advancing Agent, the Trustee, the Note
Administrator, or any Preferred Shareholder, on behalf of himself and all others
similarly situated, may petition any court of competent jurisdiction for the
appointment of a successor Advancing Agent.

 

166

--------------------------------------------------------------------------------


 

(g)                                  The Issuer and the Co-Issuer shall give
prompt notice of each resignation and each removal of the Advancing Agent and
each appointment of a successor Advancing Agent by mailing written notice of
such event by first class mail, postage prepaid, to the Rating Agencies, the
Trustee, the Note Administrator, and to the Holders of the Notes as their names
and addresses appear in the Notes Register.

 

Section 16.6                             Acceptance of Appointment by Successor
Advancing Agent.

 

(a)                                 Every successor Advancing Agent appointed
hereunder shall execute, acknowledge and deliver to the Issuer, the Co-Issuer,
the Servicer, the Special Servicer, the Trustee, the Operating Advisor, the Note
Administrator, and the retiring Advancing Agent an instrument accepting such
appointment.  Upon delivery of the required instruments, the resignation or
removal of the retiring Advancing Agent shall become effective and such
successor Advancing Agent, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts, duties and obligations of the
retiring Advancing Agent.

 

(b)                                 No appointment of a successor Advancing
Agent shall become effective unless (1) the Rating Agency Condition has been
satisfied with respect to the appointment of such successor Advancing Agent and
(2) such successor has a long-term unsecured debt rating of at least “A” by DBRS
and “A2” by Moody’s, and whose short-term unsecured debt rating is at least
“R-1” from DBRS and “P-1” from Moody’s.

 

Section 16.7                             Removal and Replacement of Successor
Advancing Agent.

 

The Note Administrator shall replace any such successor Advancing Agent whose
long-term unsecured debt rating at any time becomes lower than “A” by DBRS and
“A2” by Moody’s, and whose short-term unsecured debt rating at any time becomes
lower than “A-1” from DBRS and “P-1” from Moody’s, with a successor Advancing
Agent that has a long-term unsecured debt rating of at least “A” by DBRS and
“A2” by Moody’s, and a short-term unsecured debt rating is at least “A-1” from
DBRS and “P-1” from Moody’s.

 

167

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

 

 

ACRE COMMERCIAL MORTGAGE 2014-FL2 LTD., as Issuer

 

 

 

 

 

 

 

Executed as a deed

 

 

 

 

 

 

 

By

/s/ Betsy Mortel

 

 

Name: Betsy Mortel

 

 

Title: Director

 

 

 

 

 

 

 

ACRE COMMERCIAL MORTGAGE 2014-FL2 LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

/s/ Donald J. Puglisi

 

 

Name: Donald J. Puglisi

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Advancing Agent

 

 

 

 

 

 

By:

/s/ Joseph Newell III

 

 

Name: Joseph Newell III

 

 

Title:  Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

 

 

 

By:

/s/ Manon D. Spinette

 

 

Name: Manon D. Spinette

 

 

Title:   Vice President

 

 

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

 

By:

/s/ Adam B. Scozzafava

 

 

Name: Adam B. Scozzafava

 

 

Title: Vice President

 

--------------------------------------------------------------------------------